18-23538-rdd                  Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                    Pg 1 of 271


 THE SARACHEK LAW FIRM                                                                            HEARING DATE: OCTOBER 7, 2019
 Joseph E. Sarachek, Esq. (NY Bar #2163228)                                                       TIME: 1:00 PM
 101 Park Avenue -27th Floor
 New York, NY. 10178
 Telephone: (646) 517-5420
 Facsimile: (646) 861-4950

 Attorneys for Mien Co. Ltd., Helen Andrews, Strong Progress
 Garment Factory Company, Ltd., Samil Solutions, Shanghai
 Fochier, Purcell Murry, A&A HK Industrial, Mingle Fashion Limited
 Mansheen Industries, Ltd., AMW Vietnam Co. Ltd., Holdsun Group Ltd.,
 Auxo International Ltd., Beauty Gem, Inc., and Meenu Creations LLP

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


   In re:                                                                                                     Chapter 11
                                                                                                              Case No. 18-23538 (RDD)
   SEARS HOLDING CORPORATION, et al.1,
                                                                                                              (Jointly Administered)
   Debtors.



   SECOND SUPPLEMENTAL OBJECTION OF MIEN CO. LTD., HELEN ANDREWS,
           STRONG PROGRESS GARMENT FACTORY COMPANY, LTD,
         SAMIL SOLUTIONS, SHANGHAI FOCHIER, PURCELL MURRAY,
 A&A HK INDUSTRIAL, MINGLE FASHION, MANSHEEN INDUSTRIES, LTD., AMW
    VIETNAM CO. LTD. , HOLDSUN GROUP LTD., AUXO INTERNATIONAL LTD.
        BEAUTY GEM, & MEENU CREATIONS LLP TO DEBTORS PLAN OF
REORGANIZATION AND MOTION UNDER RULE 9024 TO REOPEN FINAL ORDER (I)
  AUTHORIZING THE DEBTORS TO (A) OBTAIN POST-PETITION FINANCING, (B)
        GRANT SENIOR SECURED PRIMING LIENS AND SUPERPRIORITY
 ADMINISTRATIVE EXPENSE CLAIMS, AND (C) UTILIZE CASH COLLATERAL; (II)
GRANTING ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES;
(III) MODIFYING THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF

 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as follows: Sears Holdings Corporation (0798); Kmart

 Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC
 (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc.
 (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
 Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement
 Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico,
 Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances,
 Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart
 Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188);
 Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois
 60179.




                                                                                          1
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                            Pg 2 of 271




 TO:    THE HONORABLE ROBERT D. DRAIN
        UNITED STATES BANKRUPTCY JUDGE

                Mien Co. Ltd., Helen Andrews, Strong Progress Garment Company, Ltd., Samil

 Solutions, Shanghai Fochier, Purcell Murray, A&A HK Industrial, Mingle Fashion, Mansheen

 Industries, Ltd., AMW Vietnam Co. Ltd., Holdsun Group Ltd., Auxo International Ltd., Beauty

 Gem, Inc., and Meenu Creations LLP (the “Objecting Parties”), by and through their

 undersigned counsel, The Sarachek Law Firm, hereby file this Second Supplemental Objection

 to Confirmation of the Modified Second Amended Joint Chapter 11 Plan of Sears Holdings

 Corporation and its Affiliated Debtors (the “Plan”) and request the Court modify that certain

 Final DIP Order and terminate the Carve-out therein (all as defined below). In support of the

 Objection, the Objecting Parties respectfully state as follows:

                                    STATEMENT

        1.      The Plan is not proposed in good faith under Section 1129(a)(3) of the

 Bankruptcy Code and should not be confirmed because the Plan impermissibly favors

 administrative claims of professionals over other administrative creditors. The vendors who

 provided goods were the lifeblood of this retailer and enabled it to be sold as a going concern

 saving thousands of jobs. After paying themselves approximately $150,000,000 during this case,

 the professionals have locked away another $50,000,000 in unencumbered funds to insure they

 receive 100% of their fees and expenses, even if it means other administrative creditors receive

 nothing. If the fiduciaries controlling the Debtors properly honored their duties to all creditors,

 they would not have allowed the professionals to be favored in such a one-sided fashion.

 Clearly, the negotiations between the Debtors and the retained professionals -- when it comes to

 fees -- was anything but arms-length.



                                                   2
18-23538-rdd           Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53         Main Document
                                                    Pg 3 of 271


            2.       Moreover, the Objecting Parties do not believe the intent of the DIP Order was to

 permit the Debtors to stop paying undisputed administrative claims of vendors in order to

 sequester unencumbered funds so that the retained professionals are guaranteed 100% payment

 for any allowed fees -- even if undisputed vendor administrative claims receive nothing.

 Accordingly, this Court should vacate the provisions of the Final DIP Order that might result in

 such unfair treatment of administrative claimants.

            3.       The Final DIP Order (as defined below) provided the Debtors’ professionals with

 a professional fee Carve-out only as long as the debtor in possession financing was outstanding.2

 As a result of the closing on the sale of substantially all of the Debtor’s assets on February 11,

 2019, the DIP ABL loan was satisfied. At that point in time, the professional fee Carve-out

 should have been terminated by the Debtors. However, between February 11, 2019 and the

 present, the Objecting Parties estimate that over $50 million in funds have been sequestered to

 continue funding the Carve-out, while all payments to other administrative claimants have been

 put on hold.

                                          JURISDICTION AND VENUE

            4.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).

            5.       Venue of this proceeding and this Motion is proper in this District pursuant to 28

 U.S.C. §§ 1408 and 1409.

            6.       The statutory basis for the relief requested herein is sections 105(a) and

 1129(a)(3) of title 11 of the United States Code (the “Bankruptcy Code”), Rule 9024 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).



 2
     At least that is what the intention of the DIP Order should have been.


                                                             3
18-23538-rdd      Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                             Pg 4 of 271


                                            DISCUSSION

        7.      Since November 30, 2018, the Debtors in these cases have operated pursuant to

 the Final Order (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B) Grant

 Senior Secured Priming Liens and Superpriority Administrative Expense Claims, and (C) Utilize

 Cash Collateral; (II) Granting Adequate Protection to the Prepetition Secured Parties; (III)

 Modifying the Automatic Stay; and (IV) Granting Related Relief (the “Final DIP Order”) [Dkt.

 No. 952].

        8.      As part of the Final DIP Order, a carve-out was created to give priority status

 beyond that of the lenders under the Final DIP Order (the “Lenders”) to the fees charged by the

 retained professionals in this case (the “Carve-out”). Pursuant to the Final DIP Order, the

 Lenders were given superpriority status for their administrative claims and also granted a first

 priority security interest in and lien on all property of the Debtors.

        9.      The terms of the Final DIP Order are very specific about the collateral of the

 secured lenders. Paragraph 14 of the Final DIP Order specifies that the DIP loans are

 collateralized by “Prepetition Unsecured Collateral.” “Prepetition Unencumbered Collateral” is

 defined as “…all DIP ABL Collateral that is not otherwise subject to a valid, perfected and non-

 avoidable security interest or lien as of the Petition Date.” “Prepetition Encumbered Collateral”

 is defined as “…all DIP ABL Collateral (other than Prepetition ABL Collateral) that is not

 subject to Prepetition ABL Liens but is subject to valid and perfected security interests in favor

 of third parties as of the Petition Date.” Further, paragraph 14 also refers to DIP ABL Priming

 Liens. Paragraph 15 of the Final DIP Order sets forth a table that references the Carve-out as

 having priority over Senior Permitted Liens. Nowhere in the Final DIP Order or the Motion in




                                                   4
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                            Pg 5 of 271


 support thereof are §§503(b)(1) or 503(b)(9) creditors or trade vendors informed that they are (or

 may be) paying the professional Carve-out.

        10.     The Final DIP Order clearly enumerates how the Debtors financing terminates,

 and, with that, one would assume, the professional fee Carve-out terminates as well. One

 manner the DIP financing is terminated is by means of a default as specified by the terms of the

 ABL Loan Documents. See, Debtors’ Motion For Authority to (A) Obtain Postpetition

 Financing, (B) use Cash Collateral, (C) Grant Certain Protections to Prepetition Secured

 Parties, and (D) Schedule Second Interim Hearing and Final Hearing, Events of Default – pp. 9-

 13 (the “DIP Motion”) [Dkt. No. 7]. Such a default would have resulted in a Carve-out Trigger

 Notice that limits professional fees incurred after termination of the debtor in possession facility

 to $20 million. See P.62 of the Final DIP Order.

        11.     Paragraph 54 of the Final DIP Order specifies that the terms of the Final DIP

 Order “…shall maintain their priority as provided by this Final Order until all DIP ABL Secured

 Obligations, all Prepetition ABL Obligations, all Prepetition Second Lien Obligations, all

 Adequate Protection Claims, and any adequate protection payment obligations pursuant to this

 Final Order, have been paid in full.” Another manner of terminating the DIP is by paying it off

 in full. That is exactly what happened in this case and is clearly referenced in the termination

 and payoff letters attached as Exhibit A hereto (see highlighted language).

        12.     On February 11, 2019, the sale of substantially all of the Debtors’ assets to

 Transform Holdco was completed. As part of the sale, the DIP ABL Secured Obligations and all

 Prepetition ABL Obligations were paid in full. There are two separate payoff letters annexed

 hereto as Exhibit A, one letter is the Termination of Superpriority Senior Debtor-In-Possession




                                                    5
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                            Pg 6 of 271


 Assset Based DIP Credit Facility from Bank of America, N.A., dated February 11, 2019, and the

 other letter is the payoff letter from Cantor Fitzgerald Securities, dated February 11, 2019.

        13.     Notwithstanding the payoff of the DIP ABL pursuant to which the professionals

 were granted a carve-out, the professionals assert that the Carve-out remains in place until this

 very day, more than seven months after the DIP was satisfied in full. This is absurd view of the

 Carve-out and greatly diminishes recovery to other administrative creditors. See, Debtors’

 Memorandum of Law in Support of Confirmation of Modified Second Amended Joint Chapter 11

 Plan of Sears Holdings Corporation and Its Affiliated Debtors, pp. 144-148 (the “Memo of Law

 in Support”) [Dkt. No. 5144].

        14.     The purpose of a professional fee Carve-out is not for professionals to enhance

 their priority over similarly situated administrative creditors under Section 503 but rather to

 insure professionals are paid and not impaired in the event secured creditors elect to foreclose on

 their collateral. The concept of a carve-out is intended to balance the need of the debtor to be

 represented by competent counsel and the rights of secured creditors to realize on their collateral.

        15.      Post-February 11th, the professionals elected to fund their Carve-out rather than

 paying other similar situated administrative creditors, such as foreign vendors. In fact, shortly

 before the closing, the Debtors stopped paying vendors who supplied goods and services post-

 petition so that the Debtors could pay down the DIP ABL to $850 million (a closing condition)

 and to stuff the Carve-Out account with additional funds. Nowhere in the Motion in support of

 the DIP financing did it disclose a scenario where the administrative claimants would, in effect,

 fund the Carve-out and continue funding the Carve-out to the tune of $50 million! The

 professionals never asked foreign vendors to continue the Carve-out post-closing. At the outset

 of the case, the Debtors, and the professionals, led vendors to believe they would be paid as




                                                  6
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53            Main Document
                                            Pg 7 of 271


 critical vendors for goods shipped pre-petition, and in the ordinary course of business, for goods

 shipped post-petition. At no point during this case, when the Debtors and professionals had

 good reason to know otherwise, were vendors told their money was being used to pay the Carve-

 out.

        16.     In addition, nowhere in the DIP Motion does it state the Carve-out will maintain

 superpriority status under any and all circumstances. In fact, the synopsis of the terms of the

 Carve-out which can be found on pages 14 and 15 refer to a Trigger Notice, which is

 inapplicable in the circumstances where the DIP was paid off.

        17.     In the Memo of Law in Support, the Debtors assert that because of liens against

 purported “intercompany obligations” the Professionals are still operating under the terms of the

 Final DIP Order. These are not “secured claims. In the Plan, these obligations are eliminated.

 Apparently, when it is to the Professionals benefit, these obligations are sacrosanct. However,

 when the intercompany obligations are an impediment to professionals, they can be dismissed.

        18.     Section 1129(a)(3) of the Bankruptcy Code states:

                (a) The court shall confirm a plan only if all of the following requirements are
                    met:
                    The plan has been proposed in good faith and not by any means forbidden by
                    law.

        19.     The Debtors have waged war on Sears’ vendors holding administrative claims in

 this case, whether it be foreign vendors who supplied goods within 20 days of the bankruptcy

 case, or vendors whose goods were in transit when these cases were filed and were promised

 payment for the delivery of those goods post-petition, or vendors who extended new credit after

 October 15, 2018 and thought the Debtors would pay them in the ordinary course of business.

 Now, the Debtors want allowed administrative creditors to take a 25% discount, off the top,

 pursuant to the proposed Administrative Expense Claims Consent Program Term Sheet, and then


                                                  7
18-23538-rdd      Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                             Pg 8 of 271


 wait for most of their money until the Plan goes effective at some unknown future date, while the

 professionals receive 100% of their fees before the Plan is effective. See (Dkt. No 5295). Given

 that the Debtors were aware that all administrative creditors could not be paid in full, the fact that

 the Debtors continue to withhold money in the Carve-out while not paying other administrative

 creditors is clear evidence of bad faith.

 Relief from DIP Financing Order

        20.     To the extent that the Court finds the Carve-out did not terminate on February 11,

 2019 under the express terms of the DIP Financing Order, the Court may grant the Objecting

 Parties relief from the DIP Financing Order pursuant to Fed. R. Bankr. P. 9024 which

 incorporates by reference Fed. R. Civ. P. 60. “Properly applied, Rule 60(b) strikes a balance

 between serving the ends of justice and preserving the finality of judgments.” Nemaizer v.

 Baker, 793 F.2d 58, 61 (2nd Cir. 1986). It “should be broadly construed to do ‘substantial

 justice,’” while not “lightly reopen[ing]” final judgments. Id.

        Grounds for relief from an order include:

        (1) mistake, inadvertence, surprise, or excusable neglect;
        (2) newly discovered evidence that, with reasonable diligence, could not have been
        discovered in time to move for a new trial under Rule 59(b);
        (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
        misconduct by an opposing party;
        (4) the judgment is void;
        (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
        judgment that has been reversed or vacated; or applying it prospectively is no longer
        equitable; or
        (6) any other reason that justifies relief.

        Fed R. Civ. P. 60(b)

        21.     Under Federal Rule of Civil Procedure 60, motions to modify a final order must

 be made "within a reasonable time - and for reasons (1), (2), and (3) no more than a year after the

 entry of the judgment or order or the date of the proceeding." Fed. R. Civ. P. 60(c)(1). By this



                                                   8
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                            Pg 9 of 271


 objection, the Objecting Parties make their Motion for relief prior to a confirmation order being

 entered.

        22.     Since learning of the administrative insolvency of the estate, the Objecting Parties

 have acted diligently and expeditiously in investigating the matter. The Objecting Parties have

 attempted to negotiate a resolution with Debtors professionals to no avail. It is patently

 inequitable for the estate professionals to be paid $170 million and for over $180 million of

 administrative creditors, including Objecting Parties, not to be paid one cent. By amending the

 Final Order and determining that the Carve-out terminated as of February 11, 2019, this Court

 will insure that trade vendors can receive an initial distribution of approximately 25%. By taking

 such action, this Court will insure that trade vendors who are a vital part of any debtors’ chapter

 11 reorganization are not discouraged from providing goods to companies in the future. Any

 other outcome in this case will result in irreparable harm to the Objecting Parties and set a

 dangerous precedent for future cases.




                                                  9
18-23538-rdd    Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53              Main Document
                                          Pg 10 of 271




                                        CONCLUSION

        23.    For the above reasons, this Court should deny the Debtors Second Amended Plan

 and order the Debtors to cease funding the Carve-out.

 Date: New York, NY
       October 6, 2019
                                                     Respectfully submitted,

                                                     THE SARACHEK LAW FIRM

                                                      /s/ Joseph E. Sarachek__
                                                     Joseph E. Sarachek
                                                     101 Park Avenue – 27th Floor
                                                     New York, NY 10178
                                                     Telephone: (646) 517-5420
                                                     Facsimile: (646) 861-4950
                                                     joe@saracheklawfirm.com




                                                10
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                      Pg 11 of 271




                              EXHIBIT A
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                           Pg 12 of 271
                                                                               Execution Version

                                   BANK OF AMERICA, N.A.
                                    100 Federal Street, 9th Floor
                                    Boston, Massachusetts 02110


 February 11, 2019

 Sears Holdings Corporation
 3333 Beverly Road
 Hoffman Estates, Illinois 60179
 Attention: General Counsel

 Re:     Termination of Superpriority Senior Debtor-In-Possession Asset-Based DIP Credit
 Facility

 Ladies and Gentlemen:

         Reference is made to that certain superpriority senior debtor-in-possession asset-based
 DIP credit facility (the “DIP Credit Facility”) evidenced by that certain Superpriority Senior
 Debtor-In-Possession Asset-Based Credit Agreement, dated as of November 29, 2018 (as
 amended, modified, extended, restated, replaced, or supplemented prior to the date hereof, the
 “Existing Credit Agreement”), among Sears Holdings Corporation, a Delaware corporation
 (“Holdings”), Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
 Corporation, a Michigan corporation (each, a “Borrower,” and together, the “Borrowers”), each
 of the Guarantors from time to time party thereto (collectively with Holdings and the Borrowers,
 the “Loan Parties”), the lenders from time to time party thereto (the “Existing Lenders”), Bank of
 America, N.A. (“Bank of America”), as administrative agent for the Existing Lenders (in such
 capacity, the “Existing Agent”) and a co-collateral agent (in such capacity, a “Co-Collateral
 Agent”), Wells Fargo Bank, National Association (“Wells Fargo”), as a co-collateral agent (in
 such capacity, a “Co-Collateral Agent” and together, the “Co-Collateral Agents”) and the other
 parties thereto. Capitalized terms used herein without definition have the meanings given to
 them in the Existing Credit Agreement.

         The Existing Agent understands that on February 11, 2019 (the “Payoff Date”), the
 Borrowers intend to cause all indebtedness, liabilities and other obligations (other than
 contingent Reimbursement Obligations with respect to the Bank of America Cash Collateralized
 Letters of Credit (as defined below) and the Wells Fargo Cash Collateralized Letters of Credit
 (as defined below, together with the Bank of America Cash Collateralized Letters of Credit, the
 “Cash Collateralized Letters of Credit”) and contingent reimbursement obligations with respect
 to Existing Bank Products (as defined below) (“Bank Product Reimbursement Obligations”)) of
 the Loan Parties to the Existing Lenders, the Existing Agent and/or the Co-Collateral Agents
 owing under the Loan Documents, including, without limitation, all principal, accrued interest,
 costs, expenses and fees outstanding, including, without limitation, reasonable attorneys’ fees,
 costs and expenses, to be repaid in full.

       Notwithstanding the termination of the DIP Credit Facility, the Existing Credit
 Agreement and the other Loan Documents contemplated herein, each of the outstanding Letters

                                                 1
 1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                           Pg 13 of 271


 of Credit set forth on Schedule 1 (the “Bank of America Cash Collateralized Letters of Credit”),
 issued by Bank of America, as an Issuing Lender under the Existing Credit Agreement, and each
 of the outstanding Letters of Credit set forth on Schedule 2 (the “Wells Fargo Cash
 Collateralized Letters of Credit”), issued by Wells Fargo, as an Issuing Lender under the Existing
 Credit Agreement, will remain outstanding after the Payoff Date in accordance with their
 respective terms (without giving effect to any extensions or renewals thereof) so long as the Cash
 Collateralized Letters of Credit are fully cash collateralized in an amount of at least 105% of the
 face amount of the Cash Collateralized Letters of Credit to secure the Reimbursement
 Obligations of the Borrowers (and its successors and assigns) with respect to the Cash
 Collateralized Letters of Credit (such amount necessary to so fully cash collateralize the Cash
 Collateralized Letters of Credit, the “Cash Collateral Amount”) pursuant to (i) a cash collateral
 account agreement between Transform SR Holdings LLC and Bank of America as an Issuing
 Lender, in all respects satisfactory to Bank of America (the “Bank of America Cash Collateral
 Agreement”) and (ii) a cash collateral account agreement between Transform SR Holdings LLC
 and Wells Fargo as an Issuing Lender, in all respects satisfactory to Wells Fargo (the “Wells
 Fargo Cash Collateral Agreement”, together with the Bank of America Cash Collateral
 Agreement, the “Cash Collateral Agreements”). The Payoff Amount (as defined below) does not
 include (a) contingent reimbursement obligations of the Borrowers with respect to any drawings
 or presentations made under the Cash Collateralized Letters of Credit and (b) letter of credit fees
 due after the Payoff Date in connection with the Cash Collateralized Letters of Credit. The
 parties hereto acknowledge and agree that the applicable Issuing Lender will return the Cash
 Collateral Amount (deposited pursuant to each of the Cash Collateral Agreements) to Transform
 SR Holdings LLC (or its successors and assigns) upon the earlier of (i) the return of the Cash
 Collateralized Letters of Credit to the applicable Issuing Lender for cancellation from the
 beneficiary thereof and (ii) the expiration of the Cash Collateralized Letters of Credit and the
 rights of the beneficiary thereof to draw on such Cash Collateralized Letters of Credit.

         The Loan Parties have advised us that the providers of Bank Products (the “Bank Product
 Providers”) have agreed that simultaneously with the termination of the DIP Credit Facility and
 the closing of the credit agreement, dated as of the date hereof, by and among Transform Midco
 LLC, Transform SR Holdings LLC, certain other subsidiaries of Transform Midco LLC, the
 other lenders party thereto, the issuing lenders party thereto and Bank of America, each of the
 outstanding Bank Products (the “Existing Bank Products”) under the Existing Credit Agreement
 shall (a) be cancelled and returned to the applicable Bank Product Provider or (b) no longer
 constitute “Bank Product” outstanding under the Existing Credit Agreement. In connection
 therewith, the Letter of Credit Processing Agreement, dated as of October 20, 2005, by and
 between Sears Roebuck Acceptance Corporation and Wells Fargo shall be deemed terminated.

         The total principal balance of the loans and advances made by the Existing Lenders to or
 for the benefit of the Loan Parties under the Existing Credit Agreement, together with all accrued
 but unpaid interest thereon, and the total amount of all fees, costs, expenses and other amounts
 owed by the Loan Parties with respect to the DIP Credit Facility under the Existing Credit
 Agreement (other than contingent reimbursement obligations and Bank Product Reimbursement
 Obligations) and all other Loan Documents, if paid on the Payoff Date by 2:00 p.m. (Eastern
 Time) (the “Payoff Time”), will be as follows (the “Payoff Amount”):



                                                 2
 1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                                Pg 14 of 271


                              Revolver Principal:               $219,048,719.36
                              Term Loan Principal:              $513,118,726.00
                              DIP Revolver Interest:            $586,254.57
                              Term Loan Interest:               $527,176.77
                              Unused Fees:                      $38,836.31
                              Letters of Credit Fees:           $146,986.63
                              Fronting Fees:                    $89,910.00
                              Cash Collateral Amount            $123,468,770.59
                              Transaction Expenses
                              (“Transaction Expenses”):         $1,695,404.54

                              Payoff Amount:                    $858,720,784.77

 If payment of the Payoff Amount is not made by the Payoff Time on the Payoff Date, this letter
 agreement shall have no further force or effect. The Loan Parties hereby agree not to request
 additional Loans or Letters of Credit under the Existing Credit Agreement on or after the date
 hereof.

         The Existing Agent hereby instructs the Loan Parties to pay or cause to be paid the
 Payoff Amount (other than (a) the Transaction Expenses, (b) the Cash Collateral Amount and (c)
 Fronting Fees) by wire transfer, in the amount of $733,466,699.64 in immediately available
 funds, to the following account in accordance with the following wire transfer instructions:

                              Bank:                Bank of America, N.A.
                              ABA#:
                              Account #:
                              Account Name:        Bank of America
                              Reference:           Sears Holdings Corporation

         The Existing Agent hereby instructs the (x) Loan Parties to pay or cause to be paid the
 portion of the Payoff Amount consisting of the Transaction Expenses by wire transfer, in
 immediately available funds, in accordance with the applicable wire transfer instructions set
 forth on Schedule 3 hereto; and (y) the Fronting Fees by wire transfer, in immediately available
 funds, in accordance with the applicable wire transfer instructions set forth on Schedule 4.

         The Existing Agent hereby instructs the Loan Parties to pay or cause to be paid that
 portion of the Payoff Amount consisting of the Cash Collateral Amount, by wire transfer, in
 immediately available funds, to the Issuing Lenders in accordance with the applicable wire
 transfer instructions set forth on Schedule 5 hereto.

         The Borrowers represent and warrant (the “Secured Obligation Representation”) that, as
 of the Payoff Date, all secured Obligations owing from any Loan Party or any of its Subsidiaries
 under any Existing Bank Product have been terminated and the Existing Bank Products no longer
 constitute Bank Products outstanding under the Existing Credit Agreement.

          Subject to (a) the receipt by the Existing Agent of the Payoff Amount (net of Transaction


                                                      3
 1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                           Pg 15 of 271


 Expenses, the Cash Collateral Amount and the Fronting Fees to be received by Wells Fargo) ,
 receipt by the applicable legal counsel and advisors of the Transaction Expenses and receipt by
 Wells Fargo of the Fronting Fees, (b) the accuracy of the Secured Obligation Representation, (c)
 the receipt by the Issuing Lenders of each fully executed Cash Collateral Agreement and the
 Cash Collateral Amount and (d) the receipt by the Existing Agent of a fully executed copy of this
 Payoff Letter, duly executed by the Borrowers, the Issuing Lenders and the Existing Agent
 (collectively, the “Payoff Items”), the Existing Agent (on behalf of the Existing Lenders) agrees
 that all Obligations of the Loan Parties under the Loan Documents (other than (i) Obligations
 under the Loan Documents (including contingent reimbursement obligations, Bank Product
 Reimbursement Obligations and indemnity obligations) which, by their express terms, survive
 termination of the Existing Credit Agreement or such other Loan Document, as the case may be,
 and (ii) to the extent not paid on the Payoff Date, fees and expenses of counsel to the Existing
 Agent or any Co-Collateral Agent in connection with the termination of the Loan Documents and
 release of all liens thereunder and (iii) such letter of credit fees and reimbursement, indemnity
 and other obligations relating to the Cash Collateralized Letters of Credit, which shall be
 governed by the applicable Cash Collateral Agreement), including principal, accrued interest,
 costs, expenses and fees, shall be paid in full, all Loan Documents (other than the Cash
 Collateralized Letters of Credit and related supporting documents and related fee and
 reimbursement provisions set forth in the Existing Credit Agreement relating to the cash
 Collateralized Letters of Credit) shall be terminated, all commitments of the Existing Lenders
 shall be terminated, all participation obligations of the Existing Lenders with respect to the
 Letters of Credit shall be released, all guarantees provided under the Loan Documents shall be
 terminated and any security interest or lien granted to the Existing Lenders and/or any Co-
 Collateral Agent in the property of the Loan Parties securing amounts evidenced by the Loan
 Documents (excluding any lien granted to the Issuing Lender in connection with the Cash
 Collateral Agreements), including the security interests and liens granted under the Security
 Documents in the Collateral, shall automatically terminate and be released.

         At the expense of the Borrowers (it being understood and agreed that such expense may
 be in addition to the amounts included in the Payoff Amount), the Co-Collateral Agents will
 promptly upon the receipt of each of the Payoff Items, execute, as applicable, and deliver to the
 Borrowers (or any designee of the Borrowers) any such lien releases, discharges of security
 interests, pledges and guarantees and other similar discharge or release documents (including,
 without limitation, any UCC-3 termination statements and intellectual property releases), as are
 reasonably requested and necessary to release, as of record, the security interests and all notices
 of security interests and liens previously filed by the Co-Collateral Agents under the Loan
 Documents.

         Notwithstanding the terms of this letter agreement to the contrary, (a) upon any Existing
 Lender’s demand, the Borrowers shall promptly compensate such Existing Lender for any
 breakage costs incurred in connection with the payment of the Payoff Amount in accordance
 with Section 9.04(c) of the Existing Credit Agreement, and (b) if the Existing Agent determines
 after the Payoff Time that an amount that was due and payable under the Loan Documents or
 under any Existing Bank Product was mistakenly excluded from the Payoff Amount, the
 Borrowers agree to promptly pay such excluded amount after the Existing Agent provides
 evidence to the Borrowers that such excluded amount is due and payable. The provisions of this


                                                 4
 1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53            Main Document
                                           Pg 16 of 271


 paragraph shall remain in full force and effect regardless of any termination of the Obligations
 owing under the Loan Documents.

         Notwithstanding anything herein to the contrary, if at any time all or any part of the
 Payoff Amount is or must be rescinded or returned by the Existing Agent for any reason
 whatsoever (including the Chapter 11 cases of the Loan Parties or any other insolvency,
 bankruptcy, reorganization or similar proceeding involving the Borrowers or any other Loan
 Party), the Obligations, to the extent that such payment is or must be rescinded or returned, shall
 be deemed to have continued in existence, notwithstanding such application by the Existing
 Agent, and the Existing Credit Agreement and the other Loan Documents shall continue to be
 effective or be reinstated, as the case may be, as to such Obligations, all as though such
 application by the Existing Agent had not been made. The provisions of this paragraph shall
 remain in full force and effect regardless of any termination of the Obligations owing under the
 Loan Documents.

         As of the Payoff Date, the Existing Lenders hereby irrevocably terminate any
 commitment under the Loan Documents to lend or make advances by the Existing Agent or any
 Existing Lender (including the issuance of any new Letter of Credit or the renewal or extension
 of any Existing Letter of Credit by the Issuing Lender). For the avoidance of doubt, as of the
 Payoff Date, any obligation of the Existing Agent or any Existing Lender to fund any amounts of
 the Carve-Out or to maintain the Carve-Out Account, or any other obligations under Paragraph
 21 of the Final Order authorizing entry into the DIP Credit Facility are terminated.

        It is acknowledged and agreed that this document constitutes a “Loan Document” for
 purposes of Sections 9.04(b) and 9.12 of the Existing Credit Agreement.

        This letter agreement (a) shall be governed by and shall be construed and enforced in
 accordance with, the laws of the State of New York and (b) sets forth the entire agreement
 among the parties relating to the subject matter pertaining hereto, and no term or provision
 hereof may be amended, changed, waived, discharged or terminated, except in writing signed by
 each party.

        This letter agreement may be executed in any number of counterparts, and telecopied
 signatures (or signatures delivered via electronic mail or “pdf”) shall be enforceable as originals.
 Your signature below shall evidence your agreement with the foregoing.

                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




                                                  5
 1042000.01B-CHISR01A - MSW
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                      Pg 17 of 271
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                      Pg 18 of 271
18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53       Main Document
                                       Pg 19 of 271



 Accepted and Agreed to:

                                       HOLDINGS AND GUARANTOR

                                       SEARS HOLDINGS CORPORATION


                                       By:�
                                         Name:Robert A. Riecker
                                         Title: Chief Financial Officer

                                       BORROWERS AND GUARANTORS

                                       SEARS ROEBUCK ACCEPTANCE
                                         CORPORATION

                                       By:/�..,
                                         Name:Robert A. Riecker
                                         Title: Chief Financial Officer


                                       KMART CORPORATION


                                       By:
                                                 £-___
                                         ____________
                                         Name:Robert A. Riecker
                                         Title: Chief Financial Officer




                                   [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                      Pg 20 of 271



                                      GUARANTORS:

                                       A&E FACTORY SERVICE, LLC
                                       A&E HOME DELIVERY, LLC
                                       A&E LAWN & GARDEN, LLC
                                       A&E SIGNATURE SERVICE, LLC
                                       PRIVATE BRANDS, LTD.
                                       SEARS BRANDS MANAGEMENT CORPORATION
                                       SEARS PROTECTION COMPANY
                                       SEARS PROTECTION COMPANY (FLORIDA),
                                       L.L.C.
                                       SEARS, ROEBUCK DE PUERTO RICO, INC.
                                       KLC, INC.
                                       KMART OF MICHIGAN, INC.



                                       By:
                                       Name: Robert A. Riecker
                                       Title:   Vice President


                                       CALIFORNIA BUILDER APPLIANCES, INC.
                                       FLORIDA BUILDER APPLIANCES, INC.
                                       KMART HOLDING CORPORATION
                                       KMART OPERATIONS LLC
                                       SEARS OPERATIONS LLC
                                       SEARS, ROEBUCK AND CO.



                                       By:
                                       Name: Robert A. Riecker
                                       Title: Chief Financial Officer




                                  [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53          Main Document
                                      Pg 21 of 271



                                      SEARS HOLDINGS MANAGEMENT
                                      CORPORATION
                                      SEARS HOME IMPROVEMENT PRODUCTS, INC.
                                      SOE, INC.
                                      STARWEST, LLC




                                      By:
                                      Name: Robert A. Riecker
                                      Title: President


                                      KMART OF WASHINGTON LLC
                                      KMART STORES OF ILLINOIS LLC
                                      KMART STORES OF TEXAS LLC
                                      MYGOFER LLC
                                      By: Kmart Corporation, its Member




                                      By:
                                      Name: Robert A. Riecker
                                      Title:   Chief Financial Officer


                                      KMART.COM LLC
                                      By: BlueLight.com, Inc., its Member




                                      Name: Robert A. Riecker
                                      Title: Vice President




                                  [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53        Main Document
                                      Pg 22 of 271




                                      FBA HOLDINGS INC.


                                       By:
                                       Name: Robert A. Riecker
                                       Title:   Chief Financial Officer



                                       INNOVEL SOLUTIONS, INC.

                                                is      —
                                       By:
                                       Name: Robert A. Riecker
                                       Title:   Chief Financial Officer

                                       MAXSERV, INC.


                                       By:
                                       Name: Robert A. Riecker
                                       Title:   Vice President

                                       SEARS DEVELOPMENT CO.


                                       By:      K                .
                                       Name: Robert A. Riecker
                                       Title:   President

                                       BIG BEAVER OF FLORIDA DEVELOPMENT, LLC

                                                                     _
                                       By:
                                       Name: Robert A. Riecker
                                       Title:   President




                                  [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53            Main Document
                                      Pg 23 of 271



                                      KBL HOLDING INC.




                                                A—
                                      By:       /


                                      Name: Robert A. Riecker
                                      Title:    Vice President

                                      SEARS BRANDS BUSINESS UNIT CORPORATION




                                      By: _
                                      Name: Robert A. Riecker
                                      Title:    Vice President

                                      SHC DESERT SPRINGS, LLC
                                      By: Kmart Corporation, its Member



                                      By:
                                                lr
                                                y
                                                        -

                                      Name: Robert A. Riecker
                                      Title:    Chief Financial Officer

                                      STI MERCHANDISING, INC.


                                      By:
                                                r                j
                                      Name: Robert A. Riecker
                                      Title:        President

                                      TROY COOLIDGE NO. 13, LLC
                                      By: Kmart Corporation, its Member




                                       By: __
                                       Name: Robert A. Riecker
                                       Title:       Chief Financial Officer




                                  [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53        Main Document
                                      Pg 24 of 271



                                      BLUELIGHT.COM, INC.




                                      By:
                                                 f\
                                                / '
                                                            ^
                                                            ->

                                      Name: Robert A. Riecker
                                      Title:    Vice President

                                      SEARS BRANDS, L.L.C.




                                      By: _J
                                      Name: Robert A. Riecker
                                      Title:    Vice President

                                      SEARS BUYING SERVICES, INC.




                                       By: _
                                       Name: Robert A. Riecker
                                      Title:    President

                                       SERVICELIVE, INC.




                                       By:
                                       Name: Robert A. Riecker
                                       Title:   Chief Financial Officer

                                       SEARS HOME & BUSINESS FRANCHISES, INC.




                                       By:
                                       Name: Robert A. Riecker
                                       Title:   Vice President




                                  [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                      Pg 25 of 271



                                      SEARS HOLDINGS PUBLISHING COMPANY, LLC




                                      By:      A-
                                      Name: Robert A. Riecker
                                      Title:   Vice President

                                      SEARS PROCUREMENT SERVICES, INC.




                                      Name: Robert A. Riecker
                                      Title:   Vice President

                                      SEARS PROTECTION COMPANY (PR) INC.




                                      By:
                                      Name: Robert A. Riecker
                                      Title:   Vice President

                                      SHC LICENSED BUSINESS LLC
                                      By: Sears Holdings Corporation, its Member

                                                 y-             .
                                      By:
                                      Name: Robert A. Riecker
                                      Title: Chief Financial Officer




                                  [DIP Payoff Letter]
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                      Pg 26 of 271



                                      SHC PROMOTIONS LLC



                                      By:    _         _!
                                      Name: Robert A. Riecker
                                      Title: Chief Financial Officer


                                      SYW RELAY LLC
                                      By: Sears, Roebuck and Co., its Member




                                      By:
                                      Name: Robert A. Riecker
                                      Title:   Chief Financial Officer


                                      SEARS INSURANCE SERVICES, L.L.C.




                                      By:                 :
                                      Name: Robert A. Riecker
                                      Title:   Chief Financial Officer

                                      WALLY LABS LLC




                                       By:
                                       Name: Robert A. Riecker
                                       Title: Vice President

                                       SRE HOLDING CORPORATION



                                       By:
                                       Name: Robert A. Riecker
                                       Title: Vice President




                                  [DIP Payoff Letter]
                     18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                                             Pg 27 of 271


                                                             Schedule 1

                                         Bank of America Cash Collateralized Letters of Credit


               Account Party        Issue Date   Expiration Date   Letter of Credit Amount Beneficiary
      1.       SEARS ROEBUCK/       6/15/2017       6/12/2019              26,325.00                NATIONAL FUEL GAS
                   KMART                                                                              DISTRIBUTION


      2.       SEARS ROEBUCK/        6/2/2006       2/21/2019             1,000,000.00               VIRGINA WORKERS
                   KMART                                                                              COMPENSATION


      3.       SEARS ROEBUCK/       3/12/2018       9/30/2019              20,000.00                  CONSTELLATION
                   KMART                                                                               NEWENERGY


      4.       SEARS ROEBUCK/        3/1/2005       2/20/2019             323,281.00                 SOUTH DAKOTA
                   KMART                                                                          DEPARTMENT OF LABOR


      5.       SEARS ROEBUCK/       8/30/2018       8/30/2019             3,500,000.00           CENTERPOINT PROPERTIES
                   KMART                                                                                 TRUST


      6.       SEARS ROEBUCK/       9/18/2006       9/19/2019              50,000.00               MISSISSIPPI WORKERS
                   KMART                                                                             COMPENSATION


      7.       SEARS ROEBUCK/       11/25/2014      11/21/2019            1,193,000.00               NORTH CAROLINA
                   KMART                                                                             DEPARTMENT OF


      8.       SEARS ROEBUCK/       3/15/2006       3/15/2019             1,250,000.00           DIRECTOR OF RHODE ISLAND
                   KMART                                                                                WORKERS




1042000.01B-CHISR01A - MSW
                     18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 28 of 271



      9.       SEARS ROEBUCK/       9/22/2015      9/10/2019         378,667.88        SAN DIEGO GAS & ELECTRIC
                   KMART                                                                       COMPANY


      10.      SEARS ROEBUCK/       4/26/2007      5/30/2019         1,215,194.54            BANK OF AMERICA
                   KMART


      11.      SEARS ROEBUCK/       2/7/2012       2/7/2019          173,922.00       AMERICAN ELECTRIC POWER
                   KMART


      12.      SEARS ROEBUCK/       3/30/2006      1/28/2020         600,000.00            LOUISIANA WORKFORCE
                   KMART                                                                        COMMISSION


      13.      SEARS ROEBUCK/       9/22/2006      9/23/2019         750,000.00        INSURANCE COMMISSIONER
                   KMART                                                                      OF WEST


      14.      SEARS ROEBUCK/       5/23/2018      5/23/2019        25,000,000.00             CITIBANK N.A.
                   KMART


      15.      SEARS ROEBUCK/       3/1/2005       1/28/2020         750,000.00        INSURANCE COMMISSIONER
                   KMART                                                                      OF WEST


      16.      SEARS ROEBUCK/       4/21/2005      2/3/2019          4,826,000.00          STATE OF WASHINGTON
                   KMART                                                                      DEPARTMENT OF


      17.      SEARS ROEBUCK/       3/1/2005       2/21/2019         850,000.00        MONTANA DEPARTMENT OF
                   KMART                                                                     LABOR &


      18.      SEARS ROEBUCK/       7/20/2018      7/20/2019          23,003.05        UNION ELECTRIC COMPANY
                   KMART




1042000.01B-CHISR01A - MSW
                     18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 29 of 271



      19.      SEARS ROEBUCK/       3/1/2005       2/2/2019          302,000.00              STATE OF NEVADA
                   KMART


      20.      SEARS ROEBUCK/       8/10/2006      8/10/2019         1,000,000.00          MISSISSIPPI WORKERS
                   KMART                                                                     COMPENSATION


      21.      SEARS ROEBUCK/       6/15/2018      6/14/2019         204,328.58            MP2 ENERGY TEXAS LLC
                   KMART


      22.      SEARS ROEBUCK/       4/27/2005      2/21/2019         1,100,000.00            LIBERTY MUTUAL
                   KMART                                                                   INSURANCE COMPANY


      23.      SEARS ROEBUCK/       3/1/2005       2/20/2019        13,365,629.00      TRAVELERS CASUALTY AND
                   KMART                                                                       SURETY


      24.      SEARS ROEBUCK/       5/3/2005       2/21/2019         750,000.00       DIRECTOR OF RHODE ISLAND
                   KMART                                                                     WORKERS


      25.      SEARS ROEBUCK/       3/14/2005      3/14/2019         500,000.00                 RLI SURETY
                   KMART


      26.      SEARS ROEBUCK/       5/1/2018       4/24/2019          30,000.00       NEW JERSEY DEPARTMENT OF
                   KMART


      27.      SEARS ROEBUCK/       3/1/2005       1/28/2020         300,000.00             ARKANSAS WORKERS
                   KMART                                                                      COMPENSATION


      28.      SEARS ROEBUCK/       6/27/2017      6/27/2019         108,716.00       VECTREN ENERGY DELIVERY
                   KMART                                                                    OF INDIANA




1042000.01B-CHISR01A - MSW
                     18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                             Pg 30 of 271



      29.      SEARS ROEBUCK/       7/29/2015      12/31/2019         2,553,000.00           BEEDE SITE GROUP
                   KMART


      30.      SEARS ROEBUCK/       3/16/2005       3/16/2019         500,000.00              LINCOLN GENERAL
                   KMART                                                                    INSURANCE COMPANY


      31.      SEARS ROEBUCK/       7/20/2018       7/20/2019         135,682.13        UNION ELECTRIC COMPANY
                   KMART


      32.      SEARS ROEBUCK/        3/1/2005      10/27/2019         500,000.00        SOUTH CAROLINA WORKERS
                   KMART


      33.      SEARS ROEBUCK/       8/14/2015       8/15/2019         147,000.00            PORTLAND GENERAL
                   KMART                                                                    ELECTRIC COMPANY


      34.      SEARS ROEBUCK/       12/20/2017     12/20/2019         647,468.15       MADISON TITLE AGENCY LLC
                   KMART


      35.      SEARS ROEBUCK/       5/23/2018       5/31/2019        18,000,000.00          ATLANTIC SPECIALTY
                   KMART                                                                        INSURANCE


      36.      SEARS ROEBUCK/       7/27/2018       7/26/2019         2,722,876.00      ACE AMERICAN INSURANCE
                   KMART                                                                       COMPANY


      37.      SEARS ROEBUCK/       6/26/2014       6/26/2019         3,500,000.00          STATE OF MINNESOTA
                   KMART




1042000.01B-CHISR01A - MSW
                     18-23538-rdd    Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                                                 Pg 31 of 271


                                                                 Schedule 2
                                                Wells Fargo Cash Collateralized Letters of Credit


             Account Party          Issue Date      Expiration Date    Letter of Credit Amount Beneficiary
    1.            KMART              09-Mar-          09-Mar-2020            9,000,000.00           DEPARTMENT OF WORKERS'
               CORPORATION            2011                                                                 CLAIMS


    2.            KMART              02-Mar-          02-Mar-2020            3,320,000.00            GEORGIA SELF-INSURERS
               CORPORATION            2011                                                                GUARANTY


    3.            KMART              09-Mar-          09-Mar-2020            1,022,774.00            INDUSTRIAL COMMISSION
               CORPORATION            2011                                                                OF ARIZONA


    4.            KMART              09-Mar-          09-Mar-2019            2,505,438.00             NATIONAL UNION FIRE
               CORPORATION            2011                                                               INSURANCE CO


    5.            KMART              15-Mar-          15-Mar-2020            1,200,000.00           STATE OF OREGON ACTING
               CORPORATION            2011                                                                  BY AND


    6.            KMART               18-Jan-          10-Jan-2020           5,000,000.00            TENNESSEE DEPARTMENT
               CORPORATION             2006                                                              OF COMMERCE


    7.            KMART              07-Mar-          07-Mar-2020            5,600,000.00            TEXAS DEPARTMENT OF
               CORPORATION            2011                                                                INSURANCE


    8.            KMART              15-Mar-          15-Mar-2020            1,557,000.00           THE TRAVELERS INDEMNITY
               CORPORATION            2011                                                                 COMPANY




1042000.01B-CHISR01A - MSW
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 32 of 271



     9.       SEARS, ROEBUCK        07-Mar-    07-Mar-2020          88,000.00           CHAIR, WORKERS'
                 AND CO.             2011                                             COMPENSATION BOARD




1042000.01B-CHISR01A - MSW
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 33 of 271




1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                           Pg 34 of 271


                                         Schedule 3
                                      Wiring Instructions

 Transaction Expenses

 Skadden, Arps, Slate, Meagher & Flom LLP

 Amount: $509,055.10
 Bank: Citibank, N.A., New York
 A.B.A. Number:
 Swift Code:
 For Credit To Account:
 Reference Bill No.:

 Choate Hall & Stewart LLP

 Amount: $488,421.00
 Bank: Bank of America, N.A.
 A.B.A. Number:
 Swift Code:
 For Credit To Account:

 Please Reference in Wiring Information:

 Tiger Valuation Services, LLC

 Amount: $181,871.64
 Bank: Wells Fargo Bank N.A.
 A.B.A. Number:
 For Credit To Account:
 Reference Bill No.:

 Berkeley Research Group LLC

 Amount: $516,056.80
 Bank: PNC Bank, N.A.
 A.B.A. Number:
 Swift Code:
 For Credit To Account:
 Reference Bill No.:




 1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                           Pg 35 of 271


                                         Schedule 4
                                      Wiring Instructions

 Fronting Fees

 Wells Fargo Bank, N.A.

 Amount: $89,910.00
 Bank: Wells Fargo Bank, N.A.
 A.B.A. Number:       -   -
 For Credit To Account:
 Reference Bill No.: Sears -




 1042000.01B-CHISR01A - MSW
18-23538-rdd        Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                           Pg 36 of 271


                                         Schedule 5
                                      Wiring Instructions

 Cash Collateral

 Bank of America, N.A.
 Amount: $92,710,897.99
 Bank: Bank of America, N.A.
 A.B.A. Number:
 For Credit To Account:


 Wells Fargo Bank, N.A.
 Amount: $30,757,872.60
 Bank: Wells Fargo Bank, N.A.
 A.B.A. Number:       -   -
 For Credit To Account:
 Reference Bill No.: Sears-




 1042000.01B-CHISR01A - MSW
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                           Pg 37 of 271


                               CANTOR FITZGERALD SECURITIES
                                    110 East 59th Street
                                    New York, NY 10022



                                                                                  February 11, 2019



 SEARS HOLDINGS CORPORATION
 SEARS ROEBUCK ACCEPTANCE CORP.
 KMART CORPORATION
 3333 Beverly Road
 Hoffman Estates, Illinois 60179

 Re: Payoff Letter

 Ladies and Gentlemen:

         Reference is hereby made to that certain Superpriority Junior Lien Secured Debtor-in-
 Possession Credit Agreement, dated as of November 29, 2018, by and among SEARS
 HOLDINGS CORPORATION, a Delaware corporation and a debtor and debtor-in-possession
 (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation and a debtor
 and debtor-in-possession (“SRAC”), KMART CORPORATION, a Michigan corporation and a
 debtor and debtor-in-possession (“Kmart Corp.”; Kmart Corp. together with SRAC, the “Existing
 Borrowers”), the several banks, financial institutions or entities from time to time party thereto as
 Term Lenders (each a “Lender” and collectively, the “Lenders”), and CANTOR FITZGERALD
 SECURITIES (“CFS”), as administrative agent (in such capacity, together with any of its
 successors and permitted assigns, the “Existing Agent”) and collateral agent (in such capacity,
 together with any of its successors and permitted assigns, the “Existing Collateral Agent”) (such
 credit agreement herein referred to as the “Existing Credit Agreement” and such credit facility
 thereunder herein referred to as the “Junior DIP Credit Facility”). Capitalized terms used but not
 defined herein shall have the meanings set forth in the Existing Credit Agreement or the New
 Credit Agreement (as defined below), as applicable.

        Reference is also hereby made to that certain Asset Purchase Agreement (the “APA”),
 dated as of January 17, 2019, by and among Transform Holdco LLC, as Buyer (“Buyer”),
 Holdings and certain subsidiaries of Holdings party to the APA (collectively, “Sellers”), pursuant
 to which Buyer intends to acquire substantially all of the go-forward retail footprint and other
 assets and component business of Sellers as a going concern pursuant to a sale approved
 under section 363 of the Bankruptcy Code (such transactions, the “Acquisition”).

         The Existing Borrowers have notified CFS, in its capacity as Existing Agent and Existing
 Collateral Agent under the Existing Credit Agreement, and the Existing Lenders that, in
 connection with the Acquisition, on February 11, 2019 (the "Anticipated Termination Date"), all
 obligations (the “Existing Obligations”) owing from the Existing Borrowers to the Existing
 Lenders, the Existing Agent and the Existing Collateral Agent under the Existing Credit
 Agreement and other Loan Documents (as defined in the Existing Credit Agreement), other than
 accrued but unpaid interest on the unpaid principal amount of the Term Loans plus legal fees
 and expenses, are to be exchanged on a cashless basis (the “Rollover”) and such Existing
18-23538-rdd     Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53            Main Document
                                          Pg 38 of 271


 Obligations shall become new obligations under that certain Exit Financing Credit Agreement
 (“New Credit Agreement”), dated as of the date hereof, among Transform Midco LLC,
 Transform SR Holdings LLC, the lenders party thereto and Cantor Fitzgerald Securities, as
 administrative agent and collateral agent.

         In connection with such Rollover, the Existing Borrowers have requested that the
 Existing Agent and the Existing Collateral Agent deliver this payoff letter (the “Payoff Letter”).

         On the Anticipated Termination Date, (1) the Existing Agent and the Existing Collateral
 Agent shall have received a counterpart of this Payoff Letter duly executed by Holdings and the
 Existing Borrowers, (2) the Agent shall have received the Payoff Amount (as defined below) in
 same day funds, (3) the Acquisition shall be consummated, and (4) the New Credit Agreement
 shall have become effective (collectively, the “Release Conditions”).

        The accrued but unpaid interest on the unpaid principal amount of the Term Loans, as of
 the Anticipated Termination Date, will be $2,997,551.36 (such amount, plus legal fees and
 expenses, the "Payoff Amount").

        The Agent’s wire instructions for the Payoff Amount are as follows:

                Bank Name:            Bank of New York
                ABA Routing No.
                Account No.
                Legal Entity:         Cantor Fitzgerald Securities
                Attn:                 Louis Pagnotta
                Account Name:         Cantor Fitzgerald Securities – Bank Loans Agency
                Reference:            Agency – Sears Holdings Corporation


         The Existing Borrowers hereby agree not to request Conversions of Term Loan
 Borrowings under the Existing Credit Agreement on or after the date hereof. Upon the
 occurrence of the Release Conditions, (a) the Term Commitments under the Credit Agreement
 shall be terminated, and the Existing Agent, the Existing Collateral Agent and the Existing
 Lenders shall have no further obligation to make any Term Loan Borrowings or any other
 obligations, duties or responsibilities with respect to the Junior DIP Credit Facility under the
 Existing Credit Agreement and the Loan Documents (as defined in the Existing Credit
 Agreement), (b) the Term Loan Borrowings shall be exchanged for Term Loans (under and as
 defined in the New Credit Agreement) and all other indebtedness of the Existing Borrowers
 under the Credit Agreement shall be exchanged in full (other than obligations under the Loan
 Documents (including indemnity obligations) which, by their express terms, survive termination
 of the Existing Credit Agreement or such other Loan Document (as defined in the Existing Credit
 Agreement), as the case may be), (c) all liens and security interests in favor of the Existing
 Agent, the Existing Collateral Agent and the Existing Lenders securing the Obligations, including
 security interests granted under the Security Documents in the Collateral, shall be automatically
 released with no further action on our part, and (d) the Existing Credit Agreement and the other
 Loan Documents (as defined in the Existing Credit Agreement) shall be terminated, canceled
 and of no further force and effect.

        Upon the occurrence of the Release Conditions, the Existing Collateral Agent agrees to
 procure, deliver or execute and deliver to the Existing Borrowers, from time to time, all further
 releases, termination statements, certificates, pledges, instruments and other similar discharge



                                               -2-
18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                           Pg 39 of 271


 or release documents (including, without limitation, any UCC-3 termination statements and
 intellectual property releases) and take any other actions as may be reasonably requested by
 the Borrowers which are necessary to release, as of record, the security interests and all notices
 of security interests and liens previously filed by the Existing Collateral Agent under the Loan
 Documents, in each case at the expense of the Existing Borrowers (including reasonably
 documented and invoiced attorneys' fees and expenses).

         The Existing Collateral Agent hereby authorizes the Existing Borrowers, at the Existing
 Borrowers’ expense, to (a) file or submit, as applicable, all termination statements, notices and
 releases and (b) prepare and file such additional UCC-3 termination statements, and other
 instruments and documents evidencing the consummation of the Rollover contemplated hereby,
 as the Existing Collateral Agent or any Existing Borrower may deem necessary or desirable in
 connection with the termination of the security interest granted to the Existing Collateral Agent
 (for the benefit of the Existing Lenders) under the Junior DIP Credit Facility or any Loan
 Document (other than this Payoff Letter) including, but not limited to, the Security Documents (in
 each case in a form reasonably satisfactory to the Existing Collateral Agent), to the extent
 permitted by law. The Existing Agent and the Existing Collateral Agent agree to take such
 additional steps and execute such other documents, instruments or agreements as may from
 time to time reasonably be requested by the Existing Borrowers to release the Collateral or any
 other property from any Liens, pledges, assignments or security interests in favor of the Existing
 Collateral Agent under the Junior DIP Credit Facility or any of Loan Document (other than this
 Payoff Letter), including, but not limited to, the Security Documents to the extent permitted by
 law.

       It is acknowledged and agreed that this Payoff Letter constitutes a “Loan Document” for
 purposes of Sections 9.04(b) and 9.12 of the Existing Credit Agreement.

         Upon the occurrence of the Release Conditions, the Existing Collateral Agent hereby
 authorizes the Existing Borrowers, or any other party on behalf of the Existing Borrowers, to
 prepare and file termination statements in the form of Exhibit A, intellectual property releases in
 the form of Exhibit B and other instruments and documents evidencing the consummation of the
 Rollover contemplated hereby and the aforementioned termination and release.

         This Payoff Letter shall be governed by, and construed in accordance with, the laws of
 the State of New York without regard to conflicts of laws principles thereof but including section
 5-1401 and 5-1402 of the New York General Obligations Law and, to the extent applicable, the
 Bankruptcy Code. This Payoff Letter may be executed in any number of counterparts (any of
 which may be delivered by email or other electronic transmission), each of which when so
 executed and delivered shall be deemed an original, but all such counterparts together shall
 constitute but one and the same letter agreement.

                              [Remainder of Page Intentionally Blank]




                                                -3-
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                      Pg 40 of 271
18-23538-rdd   Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53                   Main Document
                                         Pg 41 of 271




                                             Acknowledged and Agreed:



                                             SEARS HOLDINGS CORPORATION, as Holdings



                                              Name: Robert A. Riecker
                                              Title: Chief Financial Officer


                                              SEARS ROEBUCK ACCEPTANCE CORP., as a
                                              Borrower


                                              By:     ;
                                              Name: Robert A. Riecker
                                              Title: Chief Financial Officer


                                              KMART CORPORATION, as a Borrower


                                              By:                    ;
                                              Name: Robert A. Riecker
                                              Title: Chief Financial Officer




                 Signature Page to Payoff Letter (Sears- Junior DIP Credit Agreement)
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                      Pg 42 of 271




                                      Exhibit A

                            UCC-3 Termination Statements
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 43 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294676 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664403
 Filed w/ DE-SOS; Debtor: A&E FACTORY SERVICE, LLC                                                                                                                                        A#928917
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 44 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294684 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664415
 Filed w/ DE-SOS; Debtor: A&E HOME DELIVERY, LLC                                                                                                                                          A#928918
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 45 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294692 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664417
 Filed w/ DE-SOS; Debtor: A&E LAWN & GARDEN, LLC                                                                                                                                          A#928919
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 46 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294718 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664419
 Filed w DE-SOS; Debtor: A&E SIGNATURE SERVICE, LLC                                                                                                                                       A#928920
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 47 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294726 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664430
 Filed w/ DE-SOS; Debtor: BLUELIGHT.COM, INC.                                                                                                                                             A#928923
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 48 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294734 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664434
 Filed w/ DE-SOS; CALIFORNIA BUILDER APPLIANCES, INC.                                                                                                                                     A#928924
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 49 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294742 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664435
 Filed w/ DE-SOS; Debtor: FBA HOLDINGS INC.                                                                                                                                               A#928925
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 50 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294759 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664436
 Filed w/ DE-SOS; FLORIDA BUILDER APPLIANCES, INC.                                                                                                                                        A#928927
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 51 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294767 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664437
 Filed w/ DE-SOS; Debtor: INNOVEL SOLUTIONS, INC.                                                                                                                                         A#928928
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 52 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294775 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664439
 Filed w/ DE-SOS; Debtor: KBL HOLDING INC.                                                                                                                                                A#928929
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 53 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294783 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664453
 Filed w/ DE-SOS; Debtor: KMART HOLDING CORPORATION                                                                                                                                       A#928933
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 54 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294791 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664469
 Filed w/ DE-SOS; Debtor: KMART OPERATIONS LLC                                                                                                                                            A#928937
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 55 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294809 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664472
 Filed w/ DE-SOS; Debtor: KMART.COM LLC                                                                                                                                                   A#928942
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 56 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294817 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664474
 Filed w/ DE-SOS; Debtor: MAXSERV, INC.                                                                                                                                                   A#928943
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 57 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294825 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664475
 Filed w/ DE-SOS; Debtor: MYGOFER LLC                                                                                                                                                     A#928944
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 58 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294833 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664476
 Filed w/ DE-SOS; Debtor: PRIVATE BRANDS, LTD.                                                                                                                                            A#928945
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 59 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294858 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664477
 Filed w/ DE-SOS; SEARS BRANDS MANAGEMENT CORPORATION                                                                                                                                     A#928947
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 60 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294882 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664380
 Filed w/ DE-SOS; Debtor: SEARS BUYING SERVICES, INC.                                                                                                                                     A#928949
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 61 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294890 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664386
 Filed w/ DE-SOS; Debtor: SEARS DEVELOPMENT CO.                                                                                                                                           A#928950
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 62 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294908 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664387
 Filed w DE-SOS; Debtor: SEARS HOLDINGS CORPORATION                                                                                                                                       A#928951
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 63 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294916 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664389
 Filed w DE-SOS; SEARS HOLDINGS MANAGEMENT CORPORATION                                                                                                                                    A#928953
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 64 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294924 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664393
 Filed w DE-SOS; SEARS HOME & BUSINESS FRANCHISES, INC.                                                                                                                                   A#928955
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 65 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294932 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664399
 Filed w/ DE-SOS; Debtor: SEARS OPERATIONS LLC                                                                                                                                            A#928958
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 66 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294965 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       CANTOR FITZGERALD SECURITIES, AS COLLATERAL AGENT
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664429
 Filed w DE-SOS; Debtor: SEARS ROEBUCK ACCEPTANCE CORP.                                                                                                                                   A#928964
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 67 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294981 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664432
 Filed w/ DE-SOS; SEARS, ROEBUCK DE PUERTO RICO, INC.                                                                                                                                     A#928966
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 68 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188294999 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664443
 Filed w/ DE-SOS; Debtor: SERVICELIVE, INC.                                                                                                                                               A#928967
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 69 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188295004 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664447
 Filed w/ DE-SOS; Debtor: SHC DESERT SPRINGS, LLC                                                                                                                                         A#928968
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 70 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188295012 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664449
 Filed w/ DE-SOS; Debtor: SHC LICENSED BUSINESS LLC                                                                                                                                       A#928969
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 71 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188295020 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664458
 Filed w/ DE-SOS; Debtor: SOE, INC.                                                                                                                                                       A#928973
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 72 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188295038 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664460
 Filed w/ DE-SOS; Debtor: STARWEST, LLC                                                                                                                                                   A#928978
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 73 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188295046 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664465
 Filed w/ DE-SOS; Debtor: SYW RELAY LLC                                                                                                                                                   A#928980
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 74 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20188295087 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664470
 Filed w/ DE-SOS; Debtor: WALLY LABS LLC                                                                                                                                                  A#928983
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 75 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20190492491 01/22/2019                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#671874
 Filed w/ DE-SOS; Debtor: SRE HOLDING CORPORATION                                                                                                                                         A#929534
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 76 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 201807135452 11/30/2018                                                                                               (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664422
 FL-Central Filing Office - BIG BEAVER OF FLORIDA DEVELOPMENT, LLC                                                                                                                        A#928921
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 77 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 201807135495 11/30/2018                                                                                               (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664418
 FL-Central Filing Office - SEARS PROTECTION COMPANY (FLORIDA), L.L.C.                                                                                                                    A#928962
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 78 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944367 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664479
 Filed with: IL - Secretary of State; Debtor: KMART STORES OF ILLINOIS LLC                                                                                                                A#928938
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 79 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944375 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664486
 Filed with: IL - Secretary of State; SEARS BRANDS BUSINESS UNIT CORPORATION                                                                                                              A#928946
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 80 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944383 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664481
 Filed with: IL - Secretary of State; Debtor: SEARS BRANDS, L.L.C.                                                                                                                        A#928948
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 81 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944391 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664405
 Filed w: IL - Secretary of State; Debtor: SEARS HOLDINGS PUBLISHING COMPANY, LLC                                                                                                         A#928954
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 82 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944405 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664409
 Filed with: IL - Secretary of State; Debtor: SEARS INSURANCE SERVICES, L.L.C.                                                                                                            A#928957
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 83 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944413 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664411
 Filed with: IL - Secretary of State; Debtor: SEARS PROCUREMENT SERVICES, INC.                                                                                                            A#928959
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 84 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 23944421 11/30/2018                                                                                                   (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664414
 Filed with: IL - Secretary of State; Debtor: SEARS PROTECTION COMPANY                                                                                                                    A#928960
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 85 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20181130000563-4 11/30/2018                                                                                           (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664462
 Filed with: MI - Department of State; Debtor: KMART CORPORATION                                                                                                                          A#928931
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 86 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20181130000564-3 11/30/2018                                                                                           (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664457
 Filed with: MI - Department of State; Debtor: KMART OF MICHIGAN, INC.                                                                                                                    A#928934
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 87 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20181130000567-0 11/30/2018                                                                                           (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664463
 Filed with: MI - Department of State; Debtor: STI MERCHANDISING, INC.                                                                                                                    A#928979
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 88 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 20181130000568-9 11/30/2018                                                                                           (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664467
 Filed with: MI - Department of State; Debtor: TROY COOLIDGE NO. 13, LLC                                                                                                                  A#928981
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                  Filed 10/07/19 Entered 10/07/19 00:48:53                                                Main Document
                                                                                  Pg 89 of 271



UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY
 A. NAME & PHONE OF CONTACT AT FILER [optional]
 Sandra Buzaglo                                               (212) 408-5100
B. SEND ACKNOWLEDGMENT TO: (Name and Address)

             Norton Rose Fulbright US LLP
             1301 Avenue of the Americas
             New York, NY 10019-6022


             sandra.buzaglo@nortonrosefulbright.com
                                                                                                                          THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE #                                                                                                        1b.     This FINANCING STATEMENT AMENDMENT is
                                                                                                                                             to be filed [for record] (or recorded) in the
 201811306486340 11/30/2018                                                                                                                  REAL ESTATE RECORDS.
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to security interest(s) of the Secured Party authorizing this Termination Statement.
3.      CONTINUATION: Effectiveness of the Financing Statement identified above with respect to security interest(s) of the Secured Party authorizing this Continuation Statement is
        continued for the additional period provided by applicable law.

4.      ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and address of assignee in item 7c; and also give name of assignor in item 9.
5. AMENDMENT (PARTY INFORMATION): This Amendment affects                              Debtor or       Secured Party of record. Check only one of these two boxes.
     Also check one of the following three boxes and provide appropriate information in items 6 and/or 7.
         CHANGE name and/or address: Please refer to the detailed instructions                 DELETE name: Give record name                        ADD name: Complete item 7a or 7b, and also item 7c;
         in regards to changing the name/address of a party.                                   to be deleted in item 6a or 6b.                      also complete items 7e-7g (if applicable).
6. CURRENT RECORD INFORMATION:
       6a. ORGANIZATION'S NAME


OR 6b. INDIVIDUAL'S LAST NAME                                                               FIRST NAME                                        MIDDLE NAME                                 SUFFIX



7. CHANGED (NEW) OR ADDED INFORMATION:
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S LAST NAME                                                           FIRST NAME                                        MIDDLE NAME                                 SUFFIX



7c. MAILING ADDRESS                                                                         CITY                                              STATE        POSTAL CODE                    COUNTRY



7d. SEE INSTRUCTIONS               ADD'L INFO RE      7e. TYPE OF ORGANIZATION              7f. JURISDICTION OF ORGANIZATION                  7g. ORGANIZATIONAL ID #, if any
                                   ORGANIZATION
                                   DEBTOR                                                                                                                                                           NONE
8. AMENDMENT (COLLATERAL CHANGE): check only one box.
     Describe collateral     deleted or       added, or give entire     restated collateral description, or describe collateral   assigned.




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor, if this is an Assignment). If this is an Amendment authorized by a Debtor which
   adds collateral or adds the authorizing Debtor, or if this is a Termination authorized by a Debtor, check here and enter name of DEBTOR authorizing this Amendment.
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S LAST NAME                                                           FIRST NAME                                        MIDDLE NAME                                 SUFFIX



10. OPTIONAL FILER REFERENCE DATA                                                                                                                                                F#664440
 Filed with: NY - Secretary of State - SEARS, ROEBUCK AND CO.                                                                                                                    A#928965
FILING OFFICE COPY  UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV. 05/22/02)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 90 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 2018113001152 11/30/2018                                                                                              (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664408
 Filed with: PA - Secretary of the Commonwealth; Debtor: SEARS HOME IMPROVEMENT PRODUCTS, INC.                                                                                            A#928956
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)


                         18-23538-rdd
                     (67$'2/,%5($62&,$'2'(                             Doc 5332                  Filed 10/07/19 Entered 10/07/19 00:48:53                                                                                       Main Document
                     38(5725,&2                                                                       Pg 91 of 271
                   '(3$57$0(172'((67$'2
                     RegistrodeTransaccionesComerciales
(10,(1'$'(&/$5$&,Ï1'(),1$1&,$0,(172
     FINANCING STATEMENT AMENDMENT
     6,*$,16758&&,21(6FOLLOW INSTRUCTIONS


     $120%5(<7(/e)212'(35(6(17$17( RSFLRQDO NAME & PHONE                                                          
     OF CONTACT AT FILER (optional)

    Sandra Buzaglo                                                                               (212) 408-5100
    %&255(2(/(&75Ï1,&2'(35(6(17$17( RSFLRQDO E-MAIL
    CONTACT AT FILER (optional)
    sandra.buzaglo@nortonrosefulbright.com
    &(19Ë(&21),50$&,Ï1$ QRPEUH\GLUHFFLyQ SEND
    ACKNOWLEDGMENT TO: (Name and Address)

           Norton Rose Fulbright US LLP

            1301 Avenue of the Americas                                                                                                    
            New York, NY 10019-6022                                                                                              (/(63$&,2$55,%$(63$5$862'(/2),&,$/'(5(*,67526Ï/$0(17(
                                                                                                                                 7+($%29(63$&(,6)25),/,1*2)),&(86(21/<

    D1Ò0(52'(5(*,6752'('(&/$5$&,Ï1'(),1$1&,$0,(172,1,&,$// INITIAL E                                                (VWD (10,(1'$ '( '(&/$5$&,Ï1 '( ),1$1&,$0,(172 VH
    FINANCING STATEMENT FILE NUMBER                                                                                              SUHVHQWDUi>SDUDLQVFULSFLyQ@HQHO5(*,6752'(/$3523,('$'This
                                                                                                                                  FINANCING STATEMENT AMENDMENT is to be filed [for record] (or
    20180010904                                           11/30/2018                                                              recorded) in the REAL ESTATE RECORDS
                                                                                                                                  3UHVHQWDQWH DQHMH $QHMR GH (QPLHQGD )RUPD 8&&$G35  \ SURYHD HO
                                                                                                                                  QRPEUHGHO'HXGRUHQHOUHQJOyQ
                                                                                                                                  Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s
                                                                                                                                  name in item 13

        X 7(50,1$&,Ï1 /D HIHFWLYLGDG GH OD 'HFODUDFLyQ GH )LQDQFLDPLHQWR DUULED LGHQWLILFDGD HV WHUPLQDGD FRQ UHVSHFWR DO LQWHUpV HQ OD
    
               FRODWHUDO GHO $FUHHGRU *DUDQWL]DGR TXH DXWRUL]D HVWD 'HFODUDFLyQ GH 7HUPLQDFLyQ  TERMINATION: Effectiveness of the Financing Statement
               identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination Statement

      &(6,Ï1 WRWDORSDUFLDO 3URYHDQRPEUHGHO&HVLRQDULRHQUHQJOyQDRE\VXGLUHFFLyQHQHOUHQJOyQF\QRPEUHGHO&HGHQWHHQHOUHQJOyQ
               3DUD FHVLyQ SDUFLDO FRPSOHWH UHQJOyQ  \  \ WDPELpQ LQGLTXH OD FRODWHUDO DIHFWDGD HQ HO UHQJOyQ    ASSIGNMENT (full or partial): Provide
             name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9. For partial assignment, complete items 7 and 9 and
             also indicate affected collateral in item 8

           &217,18$&,Ï1 /D HIHFWLYLGDG GH OD 'HFODUDFLyQ GH )LQDQFLDPLHQWR LGHQWLILFDGD DUULED FRQ UHVSHFWR DO LQWHUpV HQ OD FRODWHUDO GHO $FFUHGRU *DUDQWL]DGR TXH
              DXWRUL]DHVWD'HFODUDFLyQGH&RQWLQXDFLyQVHFRQWLQ~DSRUHOSHULRGRDGLFLRQDOSURYLVWRSRUOH\ CONTINUATION: Effectiveness of the Financing Statement
               identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is continued for the additional period
               provided by law

      &$0%,2'(,1)250$&,Ï1'(3$57(PARTY INFORMATION CHANGE:
        0DUTXHXQDGHODVGRVRSFLRQHVCheck one of these two boxes: <0DUTXHXQDGHHVWDVWUHVRSFLRQHV AND Check one of these three  boxes:
 
                                                                      
                                                                                                   &$0%,2QRPEUH\RGLUHFFLyQ&RPSOHWHUHQJOyQDR
                                                                                                   E\UHQJOyQDRE\UHQJOyQF
                                                                                                                                                          $*5(*8(QRPEUH&RPSOHWH
                                                                                                                                                                                         
                                                                                                                                                          UHQJOyQDRE\UHQJOyQF
                                                                                                                                                                                             (OLPLQHQRPEUH3URYHDQRPEUHDVHU
                                                                                                                                                                                             HOLPLQDGRHQUHQJOyQDRE

                                                                                         
       (VWH&DPELRDIHFWD               'HXGRUR         $FUHHGRU*DUDQWL]DGRGHUHFRUG
                                                                                                                                                                                                                        
                                                                                                   CHANGE name and/or address: Complete item 6a or        ADD name: Complete item            DELETE name: Give record name
      This Change affects               Debtor or         Secured Party of record               6b; and item 7a or 7b and item 7c                      7a or 7b, and item 7c              to be deleted in item 6a or 6b
     
      ,1)250$&,Ï1$&78$/'((;3(',(17( &RPSOHWHSDUD&DPELRGH,QIRUPDFLyQGH3DUWH±SURYHDVyORXQQRPEUH DRE  CURRENT RECORD INFORMATION:
           Complete for Party Information Change - provide only one name (6a or 6b)
         D120%5('((17,'$'ORGANIZATION'S NAME                             


     25
            E$3(//,'2INDIVIDUAL'S SURNAME                                                        120%5(FIRST PERSONAL NAME                                6(*81'2120%5(ADDITIONAL                 68),-2
                                                                                                                                                                    NAME                                       SUFFIX   

      ,1)250$&,Ï1 &$0%,$'$ 2 $*5(*$'$ &RPSOHWH SDUD &HVLyQ R &DPELR GH ,QIRUPDFLyQ GH 3DUWH ± SURYHD VROR XQ QRPEUH D R E  XVH QRPEUH FRPSOHWR \ H[DFWR QR RPLWD
          PRGLILTXHRDEUHYLHQLQJXQDSDUWHGHOQRPEUHGHO'HXGRU   CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact,
           full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
                                                                                  

            D120%5('((17,'$'ORGANIZATION'S NAME




     25
            E$3(//,'2INDIVIDUAL'S SURNAME                   

               120%5(INDIVIDUAL'S FIRST PERSONAL NAME                           

               6(*81'2120%5(INDIVIDUAL'S ADDITIONAL NAME                                                                                                                                                  68),-2
                                                                                                                                                                                                               SUFFIX

    F',5(&&,Ï13267$/MAILING ADDRESS                                                            &,8'$'CITY                                              (67$'2 &Ï',*23267$/                   3$Ë6
                                                                                                                                                                            POSTAL CODE        

                                                                                                                                                                    STATE                                       COUNTRY


                                                                                                   $*5(*$FRODWHUDO            (/,0,1$FRODWHUDO               5()2508/$FRODWHUDOFXELHUWD              &('(FRODWHUDO
      &$0%,2'(&2/$7(5$/  7DPELpQPDUTXHXQDGHODVFXDWURDOWHUQDWLYDV  
                                                                                                   ADD collateral               DELETE collateral                RESTATE covered collateral                 ASSIGN collateral
               COLLATERAL CHANGE: Also check one of these four boxes:
               ,QGLTXHFRODWHUDOIndicate collateral:








      1 2 0 % 5 (  ' (  $ & 5 ( ( ' 2 5  * $ 5 $ 1 7 , = $ ' 2  ( 1  5 ( & 2 5 '  $ 8 7 2 5 , = $ 1 ' 2  ( 6 7 $  ( 1 0 , ( 1 ' $   3URYHD VROR XQ QRPEUH D R E  QRPEUH GH
           &HGHQWHVLHVXQD&HVLyQ 6LHVWRHVXQD(QPLHQGDDXWRUL]DGDSRUHO'HXGRUPDUTXHDTXt\SURYHDHOQRPEUHGHO'HXGRUDXWRUL]DQWH
           NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment) If this is an
           Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
                                                                                  

            D120%5('((17,'$'ORGANIZATION'S NAME

         Cantor Fitzgerald Securities, as Collateral Agent

     25
            E$3(//,'2INDIVIDUAL'S SURNAME                                                        120%5(FIRST PERSONAL NAME                                6(*81'2120%5(ADDITIONAL                 68),-2
                                                                                                                                                                    NAME                                       SUFFIX   

     '$72623&,21$/(6'(5()(5(1&,$3$5$35(6(17$17(OPTIONAL FILER REFERENCE DATA:                                                                                                                   F#664424
 Filed with: PR - Department of State; Debtor: SEARS PROTECTION COMPANY (PR), INC.                                                                                                                          A#928963

    &23,$2),&,1$'(5(*,6752²(10,(1'$'('(&/$5$&,Ï1'(),1$1&,$0,(172 )RUPD8&&35  5HY 
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 92 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 180041937811 11/30/2018                                                                                               (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664444
 Filed with: TX - Secretary of State; Debtor: KLC, INC.                                                                                                                                   A#928930
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 93 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 180041938064 11/30/2018                                                                                               (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664488
 Filed with: TX - Secretary of State; Debtor: KMART STORES OF TEXAS LLC                                                                                                                   A#928941
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 94 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 212-408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 6th Avenue
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 18113065415 11/30/2018                                                                                                (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664450
 Filed with VA-SCC; Debtor: SHC PROMOTIONS LLC                                                                                                                                            A#928970
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
           18-23538-rdd                     Doc 5332                 Filed 10/07/19 Entered 10/07/19 00:48:53                                                       Main Document
                                                                                 Pg 95 of 271




UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Sandra Buzaglo                                                                 (212) 408-5100
B. E-MAIL CONTACT AT FILER (optional)
 sandra.buzaglo@nortonrosefulbright.com
C. SEND ACKNOWLEDGMENT TO: (Name and Address)

      Norton Rose Fulbright US LLP
      1301 Avenue of the Americas
      New York, NY 10019-6022

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
 2018-334-2425-8 11/30/2018                                                                                            (or recorded) in the REAL ESTATE RECORDS
                                                                                                                       Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
2. X TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
         For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additional period provided by applicable law

5.       PARTY INFORMATION CHANGE:
     Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                     CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
     This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
       6a. ORGANIZATION'S NAME


OR
       6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
       7a. ORGANIZATION'S NAME


OR
       7b. INDIVIDUAL'S SURNAME



          INDIVIDUAL'S FIRST PERSONAL NAME



          INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY



8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
         Indicate collateral:




9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
       9a. ORGANIZATION'S NAME

       Cantor Fitzgerald Securities, as Collateral Agent
OR
       9b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



10. OPTIONAL FILER REFERENCE DATA:                                                                                                                                                        F#664464
 Filed with: WA - Department of Licensing; Debtor: KMART OF WASHINGTON LLC                                                                                                                A#928936
                                                                                                                                
FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                      Pg 96 of 271


                                       Exhibit B

                             Intellectual Property Releases
18-23538-rdd       Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53 Main Document
                                              Pg 97 of 271
                                                                     EXECUTION VERSION

                                 TERMINATION AND RELEASE OF
                               SECURITY INTEREST IN COPYRIGHTS

         This TERMINATION AND RELEASE OF SECURITY INTEREST IN COPYRIGHTS,
 dated as of February 11, 2019 (this “Release”), is granted by CANTOR FITZGERALD SECURITIES, in
 its capacity as the collateral agent for the Credit Parties (as defined in that certain Superpriority Junior
 Lien Secured Debtor-In-Possession Credit Agreement, dated as of November 29, 2018) (such agent, the
 “Collateral Agent” or “Releasor”) in favor of KMART CORPORATION, SEARS, ROEBUCK DE
 PUERTO RICO, INC., SEARS, ROEBUCK AND CO., and SEARS BRANDS, L.L.C. (individually, a
 “Grantor”, and, collectively, the “Grantors”), with respect to the Copyright Collateral (as defined in the
 Copyright Security Agreement).

          WHEREAS, each Grantor is party to a Debtor-In-Possession Guarantee and Collateral
 Agreement, dated as of November 29, 2018 (as amended, supplemented, restated or otherwise modified
 from time to time, the “Security Agreement”) and to a Copyright Security Agreement of even date
 therewith in favor of the Releasor (as amended, supplemented, restated or otherwise modified from time
 to time, the “Copyright Security Agreement”) and whereas, pursuant to the Copyright Security
 Agreement, each Grantor granted to the Releasor a continuing security interest in any and all right, title and
 interest of such Grantor in, to and under all Copyright Collateral including, but not limited to, the copyright
 registrations and applications listed on Schedule I attached hereto (the “Copyright Security Interest”); and

         WHEREAS, pursuant to the Security Agreement, each Grantor executed and delivered to
 Releasor the Copyright Security Agreement, which was submitted for recordal to the U.S. Copyright
 Office on November 30, 2018;

        WHEREAS, each of the Grantors have satisfied in full the terms of the Security Agreement and
 the Copyright Security Agreement and request a release of the Copyright Security Interest;

          WHEREAS, the Releasor, on behalf of itself and the Credit Parties, desires to terminate and
 grant a release of the Copyright Security Interest as provided in this Release;

         NOW THEREFORE, in consideration of the mutual promises and undertakings set forth herein
 and for other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, and with the intention of being legally bound hereby, the Releasor, on behalf of itself and
 the Credit Parties, and each Grantor agrees as follows:

         SECTION 1. Defined Terms. All capitalized terms used herein but not otherwise defined herein
 have the meanings given to them in the Security Agreement or Copyright Security Agreement, as
 applicable.

          SECTION 2. Termination and Release. The Releasor, on behalf of itself and the Credit Parties,
 hereby absolutely, unconditionally and irrevocably (a) terminates the Copyright Security Agreement and
 any other agreement under which the Grantors have granted the Releasor or any of the Credit Parties a
 collateral mortgage, pledge, hypothecation, grant, assignment, lien or security interest in, to or under the
 Copyright Collateral, (b) terminates, cancels, discharges, relinquishes and releases the Copyright Security
 Interest granted pursuant to the Security Agreement or the Copyright Security Agreement and (c)
 terminates all of Releasor’s and Credit Parties’ right, title and interest in, to and under such Copyright
 Collateral. The Releasor, on behalf of itself and the Credit Parties, authorizes and requests the
 recordation of this Release against the Copyright Collateral with the U.S. Copyright Office and any other
 applicable governmental authority at the Grantors’ expense.



                                                       1
18-23538-rdd       Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53                 Main Document
                                             Pg 98 of 271


         SECTION 3. Authority. The Releasor, on behalf of itself and the Credit Parties, represents and
 warrants that it has full authority to execute and deliver this Release.

          SECTION 4. Further Assurances. At the request and sole expense of the Grantors, Releasor, on
 behalf of itself and the Credit Parties, agrees to execute, acknowledge and deliver all such further
 instruments and to take all such further actions necessary or reasonably requested by any Grantor to carry
 out the purposes of this Release.

         SECTION 5. Choice of Law. This Release shall be governed by and construed and interpreted
 in accordance with the law of the State of New York (and, to the extent applicable, the Bankruptcy Code),
 without regard to principles of conflicts of laws, but including sections 5-1401 and 5-1402 of the New
 York General Obligations Law.

          SECTION 6. Miscellaneous. This Release may not be supplemented, altered or modified in any
 manner except by a writing signed by all parties hereto. This Release shall be binding upon the
 Releasor’s and the Credit Parties’ representatives, successors, assigns and transferees and is made in favor
 of and for the benefit of each Grantor and their respective successors and assigns. This Release may be
 executed in counterparts, each of which shall be deemed an original, but all of which together constitute
 one and the same original. Unless this Release states otherwise, any reference to “any” shall mean “any
 and all” and “or” is used in the inclusive sense of “and/or”.

                                      [Remainder of Page Intentionally Blank]




                                                      2
18-23538-rdd      Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53              Main Document
                                             Pg 99 of 271


           IN WITNESS WHEREOF, the Collateral Agent, on behalf of itself and the Credit Parties, has
 caused this Termination and Release of Security Interest in Copyrights to be duly executed as of the date
 first set forth above.
                                        Collateral Agent:

                                         CANTOR FITZGERALD SECURITIES
                                         as Collateral Agent

                                         By:
                                         Name:
                                         Title:




            [Signature Page to TERMINATION AND RELEASE OF SECURITY INTEREST
                                    IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53               Main Document
                                                                   Pg 100 of 271


                             SCHEDULE I TO TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN COPYRIGHTS


                              COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

         Name                                                     Full Title                                  Copyright Number   Date
Sears, Roebuck and Co.       Interpretation of consumer credit : prepared by Economic Research and Business     CSN0003864       1978
                                                Analysis Division, Sears, Roebuck and Co..
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1979
                                                Analysis Division, Sears, Roebuck and Co..
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1980
                                                Analysis Division, Sears, Roebuck and Co..
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1981
                                                Analysis Division, Sears, Roebuck and Co..
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1982
                                                Analysis Division, Sears, Roebuck and Co..
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1983
                                                Analysis Division, Sears, Roebuck and Co..
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1984
                                             Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1985
                                             Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1986
                                             Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1987
                                             Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1988
                                             Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business     CSN0003864       1989
                                             Analysis Division, Sears, Roebuck, and Company.


                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53                 Main Document
                                                                    Pg 101 of 271


         Name                                                     Full Title                                     Copyright Number   Date
Sears, Roebuck and Co.       Interpretation of consumer credit / prepared by Economic Research and Business        CSN0003864       1990
                                             Analysis Division, Sears, Roebuck, and Company.
Sears, Roebuck and Co.                                         Sears : [catalog].                                  CSN0006950       1978
Sears, Roebuck and Co.                                         Sears : [catalog].                                  CSN0006950       1979
Sears, Roebuck and Co.                                         Sears : [catalog].                                  CSN0006950       1980
Sears, Roebuck and Co.                                         Sears : [catalog].                                  CSN0006950       1981
Sears, Roebuck and Co.                                          Sears : catalog.                                   CSN0006951       1979
Sears, Roebuck and Co.                                          Sears : catalog.                                   CSN0006951       1980
Sears, Roebuck and Co.                                          Sears : catalog.                                   CSN0006951       1981
Sears, Roebuck and Co.                                          Sears : catalog.                                   CSN0006951       1984
Sears, Roebuck and Co.                                          Sears : [catalog.                                  CSN0006951       1977
Sears, Roebuck and Co.                                          Sears : [catalog.                                  CSN0006951       1978
Sears, Roebuck and Co.                    Sears ... apparel catalog of half sizes and women's sizes.               CSN0006952       1979
Sears, Roebuck and Co.                    Sears ... apparel catalog of half sizes and women's sizes.               CSN0006952       1978
Sears, Roebuck and Co.                      Sears ... camera and photographic supplies catalog.                    CSN0006955       1978
Sears, Roebuck and Co.       Sears catalog of accessories for mobile homes : our most complete selection ever      CSN0006956       1978
                                     of accessories to help beautify your mobile home, inside and out.

Sears, Roebuck and Co.                Sears ... catalog of camping and recreational vehicle equipment.             CSN0006957       1978
Sears, Roebuck and Co.              Sears ... catalog of imported car accessories and replacement parts.           CSN0006958       1978
Sears, Roebuck and Co.       Sears ... catalog of replacement parts and accessories for Jeep and other 4-wheel     CSN0006959       1978
                                                            drive vehicles and vans.
Sears, Roebuck and Co.                              Sears ... farm and ranch catalog.                              CSN0006962       1979
Sears, Roebuck and Co.                              Sears ... farm and ranch catalog.                              CSN0006962       1980
Sears, Roebuck and Co.                              Sears ... farm and ranch catalog.                              CSN0006962       1981
Sears, Roebuck and Co.                              Sears ... farm and ranch catalog.                              CSN0006962       1978
Sears, Roebuck and Co.           Sears ... home improvement catalog : a complete selection of items and            CSN0006964       1979
                                      accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.                             Sears ... home improvement catalog.                             CSN0006964       1980

                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                      18-23538-rdd   Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                                                Pg 102 of 271


         Name                                                Full Title                                Copyright Number   Date
Sears, Roebuck and Co.                         Sears ... home improvement catalog.                       CSN0006964       1981
Sears, Roebuck and Co.            Sears ... home improvement catalog : where America shops.              CSN0006964       1978
Sears Roebuck and .1Co.                                    Sears summer.                                 CSN0006966       1978
Sears, Roebuck and Co.                                     Sears summer.                                 CSN0006966       1978
Sears, Roebuck and Co.         Sears spring/summer men's apparel catalog for . : big and tall sizes.     CSN0006967       1978
Sears, Roebuck and Co.         Sears spring/summer men's apparel catalog for . : big and tall sizes.     CSN0006967       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013578       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013578       1979
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013579       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013579       1979
Sears, Roebuck and Co.                                     Sears : catalog.                              CSN0013580       1979
Sears, Roebuck and Co.                                     Sears : catalog.                              CSN0013580       1980
Sears, Roebuck and Co.                                    Sears : [catalog].                             CSN0013580       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013581       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013581       1979
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013582       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013582       1979
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013583       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013583       1979
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013584       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013584       1979
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013585       1978
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013585       1979
Sears, Roebuck and Co.                      Sears : wish book for the ... holiday season.                CSN0013586       1978
Sears, Roebuck and Co.                                     Sears : catalog.                              CSN0013587       1979
Sears, Roebuck and Co.                                     Sears : catalog.                              CSN0013587       1980
Sears, Roebuck and Co.                                    Sears : [catalog].                             CSN0013587       1978
Sears, Roebuck and Co.                                     Sears : catalog.                              CSN0013588       1979
Sears, Roebuck and Co.                                     Sears : catalog.                              CSN0013588       1980

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                               Pg 103 of 271


         Name                                            Full Title                            Copyright Number   Date
Sears, Roebuck and Co.                                Sears : [catalog].                         CSN0013588       1978
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1979
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1980
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1981
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1982
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1983
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1984
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1985
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013589       1986
Sears, Roebuck and Co.                                Sears : [catalog].                         CSN0013589       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013590       1977
Sears, Roebuck and Co.                                     Sears.                                CSN0013590       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013590       1979
Sears, Roebuck and Co.                                     Sears.                                CSN0013591       1979
Sears, Roebuck and Co.                                     Sears.                                CSN0013591       1977
Sears, Roebuck and Co.                                     Sears.                                CSN0013591       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013592       1977
Sears, Roebuck and Co.                                     Sears.                                CSN0013592       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013592       1979
Sears, Roebuck and Co.                                     Sears.                                CSN0013593       1977
Sears, Roebuck and Co.                                     Sears.                                CSN0013593       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013593       1979
Sears, Roebuck and Co.                                 Sears : catalog.                          CSN0013593       1980
Sears, Roebuck and Co.                                     Sears.                                CSN0013594       1979
Sears, Roebuck and Co.                                     Sears.                                CSN0013594       1977
Sears, Roebuck and Co.                                     Sears.                                CSN0013594       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013595       1977
Sears, Roebuck and Co.                                     Sears.                                CSN0013595       1978
Sears, Roebuck and Co.                                     Sears.                                CSN0013595       1979

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                                                   Pg 104 of 271


         Name                                                  Full Title                            Copyright Number   Date
Sears, Roebuck and Co.                                          Sears.                                 CSN0013595       1980
Sears, Roebuck and Co.                                          Sears.                                 CSN0013596       1977
Sears, Roebuck and Co.                                          Sears.                                 CSN0013596       1978
Sears, Roebuck and Co.                                          Sears.                                 CSN0013596       1979
Sears, Roebuck and Co.                                     Sears : [catalog].                          CSN0013597       1978
Sears, Roebuck and Co.                                     Sears : [catalog].                          CSN0013597       1979
Sears, Roebuck and Co.                                     Sears : [catalog].                          CSN0013597       1980
Sears, Roebuck and Co.                                 Sears hunting ... catalog.                      CSN0013601       1978
Sears, Roebuck and Co.                                 Sears hunting ... catalog.                      CSN0013601       1979
Sears, Roebuck and Co.                                 Sears hunting ... catalog.                      CSN0013601       1980
Sears, Roebuck and Co.                                 Sears hunting ... catalog.                      CSN0013601       1981
Sears, Roebuck and Co.                   Sears ... men's apparel catalog of big and tall sizes.        CSN0013602       1979
Sears, Roebuck and Co.                   Sears ... men's apparel catalog of big and tall sizes.        CSN0013602       1978
Sears, Roebuck and Co.                                  Sears western catalog.                         CSN0013606       1979
Sears, Roebuck and Co.                                  Sears western catalog.                         CSN0013606       1978
Sears, Roebuck and Co.                                  Sears western catalog.                         CSN0013607       1978
Sears, Roebuck and Co.                                  Sears western catalog.                         CSN0013607       1979
Sears, Roebuck and Co.                      Winter sprots apparel and equipment catalog.               CSN0014595       1978
Sears, Roebuck and Co.                  Boating and fishing catalog for . : sports center / Sears.     CSN0015335       1979
Sears, Roebuck and Co.                  Boating and fishing catalog for . : sports center / Sears.     CSN0015335       1980
Sears, Roebuck and Co.                  Boating and fishing catalog for . : sports center / Sears.     CSN0015336       1979
Sears, Roebuck and Co.                  Boating and fishing catalog for . : sports center / Sears.     CSN0015336       1980
Sears, Roebuck and Co.                  Boating and fishing catalog for . : sports center / Sears.     CSN0015337       1979
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                     CSN0018465       1979
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                     CSN0018465       1980
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                     CSN0018465       1981
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                     CSN0018466       1979
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                     CSN0018466       1980
Sears, Roebuck and Co.                               Sears : summer ... : catalog.                     CSN0018466       1981

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd      Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                  Main Document
                                                                      Pg 105 of 271


         Name                                                       Full Title                                      Copyright Number   Date
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018467       1979
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018467       1980
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018467       1981
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018468       1979
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018468       1980
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018469       1979
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018469       1980
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018469       1981
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018470       1979
Sears, Roebuck and Co.                                    Sears : summer ... : catalog.                               CSN0018470       1980
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018476       1978
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018476       1979
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018476       1980
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018477       1978
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018477       1979
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018477       1980
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018478       1978
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018478       1979
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018478       1980
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018479       1978
Sears, Roebuck and Co.                          Sears business equipment and supply catalog ..                        CSN0018479       1979
Sears, Roebuck and Co.       Sears ... catalog of accessories and replacement parts for imported cars and pickup      CSN0018480       1979
                                                                     trucks.
Sears, Roebuck and Co.       Sears ... catalog of accessories and replacement parts for imported cars and pickup      CSN0018481       1979
                                                                     trucks.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018482       1979
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018482       1980
                                        help make your mobile home more functional, more beautiful.


                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd      Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                  Main Document
                                                                      Pg 106 of 271


         Name                                                      Full Title                                       Copyright Number   Date
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018482       1981
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018483       1979
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018483       1980
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018483       1981
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018484       1979
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018484       1980
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018484       1981
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018485       1979
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018485       1980
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018485       1981
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018486       1979
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018486       1980
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018486       1981
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018487       1979
                                        help make your mobile home more functional, more beautiful.



                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd      Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                  Main Document
                                                                      Pg 107 of 271


         Name                                                      Full Title                                       Copyright Number   Date
Sears, Roebuck and Co.       Sears ... catalog of accessories for mobile homes : a complete selection of items to     CSN0018487       1980
                                        help make your mobile home more functional, more beautiful.
Sears, Roebuck and Co.              Sears ... catalog of parts and accessories for recreational vehicles.             CSN0018488       1979
Sears, Roebuck and Co.              Sears ... catalog of parts and accessories for recreational vehicles.             CSN0018489       1979
Sears, Roebuck and Co.                                     Sears floorcoverings ..                                    CSN0018491       1979
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018492       1979
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018492       1980
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018493       1979
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018493       1980
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018494       1979
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018494       1980
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018495       1979
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018495       1980
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                               CSN0018495       1981
Sears, Roebuck and Co.            Sears ... home improvement catalog : a complete selection of items and              CSN0018497       1979
                                       accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.                             Sears ... home improvement catalog.                                CSN0018497       1980
Sears, Roebuck and Co.                             Sears ... home improvement catalog.                                CSN0018497       1981
Sears, Roebuck and Co.            Sears ... home improvement catalog : a complete selection of items and              CSN0018498       1979
                                       accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.                             Sears ... home improvement catalog.                                CSN0018498       1980
Sears, Roebuck and Co.                             Sears ... home improvement catalog.                                CSN0018498       1981
Sears, Roebuck and Co.            Sears ... home improvement catalog : a complete selection of items and              CSN0018499       1979
                                       accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.            Sears ... home improvement catalog : a complete selection of items and              CSN0018500       1979
                                       accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.            Sears ... home improvement catalog : a complete selection of items and              CSN0018501       1979
                                       accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.                              Sears ... home improvement catalog.                               CSN0018501       1980

                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                                                   Pg 108 of 271


         Name                                                   Full Title                                Copyright Number   Date
Sears, Roebuck and Co.                            Sears ... home improvement catalog.                       CSN0018501       1981
Sears, Roebuck and Co.           Sears ... home improvement catalog : a complete selection of items and     CSN0018502       1979
                                      accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.           Sears ... home improvement catalog : a complete selection of items and     CSN0018502       1980
                                      accessories to improve the inside and outside of your home.
Sears, Roebuck and Co.                                         Uniforms ..                                  CSN0019020       1978
Sears, Roebuck and Co.                                         Uniforms ..                                  CSN0019020       1979
Sears, Roebuck and Co.                                         Uniforms ..                                  CSN0019021       1978
Sears, Roebuck and Co.                                         Uniforms ..                                  CSN0019021       1979
Sears, Roebuck and Co.                         Men's apparel catalog of big and tall sizes.                 CSN0021878       1979
Sears, Roebuck and Co.                        Sears : wish book for the ... holiday season.                 CSN0022957       1979
Sears, Roebuck and Co.                    Sears ... camera and photographic supplies catalog.               CSN0022961       1979
Sears, Roebuck and Co.                    Sears ... camera and photographic supplies catalog.               CSN0022961       1980
Sears, Roebuck and Co.                    Sears ... camera and photographic supplies catalog.               CSN0022961       1981
Sears, Roebuck and Co.                    Sears ... camera and photographic supplies catalog.               CSN0022961       1982
Sears, Roebuck and Co.                    Sears ... camera and photographic supplies catalog.               CSN0022961       1983
Sears, Roebuck and Co.                 Sears Craftman tools : ... catalog of power and hand tools.          CSN0022963       1979
Sears, Roebuck and Co.                    Sears ... home health care / Sears, Roebuck and Co..              CSN0022965       1979
Sears, Roebuck and Co.              Winter sports apparel and equipment catalog : [catalog F7562].          CSN0023688       1979
Sears, Roebuck and Co.                       Winter sports apparel and equipment catalog.                   CSN0023688       1980
Sears, Roebuck and Co.                          Boating and fishing catalog for . / Sears.                  CSN0024365       1980
Sears, Roebuck and Co.             Catalog of parts and accessories for vans, pickups, R V's, 4 W D's.      CSN0024611       1980
Sears, Roebuck and Co.             Catalog of parts and accessories for vans, pickups, R V's, 4 W D's.      CSN0024612       1980
Sears, Roebuck and Co.             Catalog of parts and accessories for vans, pickups, R V's, 4 W D's.      CSN0024613       1980
Sears, Roebuck and Co.                                             Sears.                                   CSN0027419       1979
Sears, Roebuck and Co.                                             Sears.                                   CSN0027419       1980
Sears, Roebuck and Co.                                             Sears.                                   CSN0027420       1979
Sears, Roebuck and Co.                                             Sears.                                   CSN0027420       1980
Sears, Roebuck and Co.                                             Sears.                                   CSN0027421       1979

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53                Main Document
                                                                     Pg 109 of 271


         Name                                                      Full Title                                    Copyright Number   Date
Sears, Roebuck and Co.                                               Sears.                                        CSN0027421       1980
Sears, Roebuck and Co.                                               Sears.                                        CSN0027422       1979
Sears, Roebuck and Co.                                               Sears.                                        CSN0027422       1980
Sears, Roebuck and Co.                    Sears ... catalog of made to measure window fashions.                    CSN0027427       1980
Sears, Roebuck and Co.                    Sears ... catalog of made to measure window fashions.                    CSN0027427       1981
Sears, Roebuck and Co.                                     Sears floorcoverings ...                                CSN0027429       1979
Sears, Roebuck and Co.                                     Sears floorcoverings ...                                CSN0027429       1980
Sears, Roebuck and Co.                                     Sears floorcoverings ...                                CSN0027429       1981
Sears, Roebuck and Co.                                Sears ... farm and ranch catalog.                            CSN0027430       1980
Sears, Roebuck and Co.                              Sears ... home improvement catalog.                            CSN0027432       1980
Sears, Roebuck and Co.                              Sears ... home improvement catalog.                            CSN0027432       1981
Sears, Roebuck and Co.                      Sears ... men's apparel catalog of big and tall sizes.                 CSN0027435       1979
Sears, Roebuck and Co.                      Sears ... men's apparel catalog of big and tall sizes.                 CSN0027435       1980
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1979
                                                         hair styling services / Sears.
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1980
                                                      hair styling services / Sears.
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1981
                                                      hair styling services / Sears.
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1982
                                                      hair styling services / Sears.
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1983
                                                      hair styling services / Sears.
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1984
                                                      hair styling services / Sears.
Sears, Roebuck and Co.       Uniforms . : for women and men engaged in medical, laboratory, restaurant, and        CSN0027973       1985
                                                      hair styling services / Sears.
Sears, Roebuck and Co.        Uniforms . : our complete selection in the sizes, styles, and fabrics you want!.     CSN0027973       1987



                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53                Main Document
                                                                     Pg 110 of 271


         Name                                                   Full Title                                       Copyright Number   Date
Sears, Roebuck and Co.        Uniforms . : our complete selection in the sizes, styles, and fabrics you want!.     CSN0027973       1988

Sears, Roebuck and Co.        Uniforms . : our complete selection in the sizes, styles, and fabrics you want!.     CSN0027973       1989

Sears, Roebuck and Co.                           Apparel catalog for big and tall men.                             CSN0028549       1980
Sears, Roebuck and Co.                           Apparel catalog for big and tall men.                             CSN0028549       1981
Sears, Roebuck and Co.                  Home health care : catalog / Sears, Roebuck and Co..                       CSN0029828       1980
Sears, Roebuck and Co.                  Home health care : catalog / Sears, Roebuck and Co..                       CSN0029828       1981
Sears, Roebuck and Co.                  Home health care : catalog / Sears, Roebuck and Co..                       CSN0029828       1982
Sears, Roebuck and Co.                  Home health care : catalog / Sears, Roebuck and Co..                       CSN0029828       1984
Sears, Roebuck and Co.                  Home health care : catalog / Sears, Roebuck and Co..                       CSN0029828       1985
Sears, Roebuck and Co.                  Home health care : catalog / Sears, Roebuck and Co..                       CSN0029828       1986
Sears, Roebuck and Co.        Home health care : America's largest catalog of hospital-quality items for the       CSN0029828       1991
                                                                home.
Sears, Roebuck and Co.                  Pacific coaster / editor, Veronica F. Gunnerson ... [et al.].              CSN0030758       1980
Sears, Roebuck and Co.                  Pacific coaster / editor, Veronica F. Gunnerson ... [et al.].              CSN0030758       1981
Sears, Roebuck and Co.                         Sears : wish book for the ... holiday season.                       CSN0031224       1980
Sears, Roebuck and Co.                         Sears : wish book for the ... holiday season.                       CSN0031225       1980
Sears, Roebuck and Co.                         Sears : wish book for the ... holiday season.                       CSN0031226       1980
Sears, Roebuck and Co.                         Sears : wish book for the ... holiday season.                       CSN0031227       1980
Sears, Roebuck and Co.                         Sears : wish book for the ... holiday season.                       CSN0031228       1980
Sears, Roebuck and Co.                                        Sears : [catalog].                                   CSN0031229       1980
Sears, Roebuck and Co.                                        Sears : [catalog].                                   CSN0031229       1981
Sears, Roebuck and Co.                                        Sears : [catalog].                                   CSN0031230       1980
Sears, Roebuck and Co.                                        Sears : [catalog].                                   CSN0031230       1981
Sears, Roebuck and Co.                                        Sears : [catalog].                                   CSN0031230       1982
Sears, Roebuck and Co.                                    Sears western catalog ..                                 CSN0031237       1980
Sears, Roebuck and Co.                     Sears western catalog .. [Philadelphia-Boston ed.].                     CSN0031238       1980
Sears, Roebuck and Co.                          Office supplies and equipment ... catalog.                         CSN0034564       1980

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                 Pg 111 of 271


         Name                                                  Full Title                       Copyright Number   Date
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.           CSN0034564       1981
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.           CSN0034565       1980
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.           CSN0034565       1981
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.           CSN0034566       1980
Sears, Roebuck and Co.                       Office supplies and equipment ... catalog.           CSN0034566       1981
Sears, Roebuck and Co.                              Sears : summer ... : catalog.                 CSN0035129       1981
Sears, Roebuck and Co.                         Sears boating and fishing catalog for ..           CSN0035133       1980
Sears, Roebuck and Co.                         Sears boating and fishing catalog for ..           CSN0035133       1981
Sears, Roebuck and Co.                         Sears boating and fishing catalog for ..           CSN0035134       1980
Sears, Roebuck and Co.                         Sears boating and fishing catalog for ..           CSN0035134       1981
Sears, Roebuck and Co.                         Sears boating and fishing catalog for ..           CSN0035135       1980
Sears, Roebuck and Co.                         Sears boating and fishing catalog for ..           CSN0035135       1981
Sears, Roebuck and Co.                             Sears ... farm & ranch catalog.                CSN0035137       1981
Sears, Roebuck and Co.                             Sears ... farm & ranch catalog.                CSN0035138       1981
Sears, Roebuck and Co.                             Sears ... farm & ranch catalog.                CSN0035139       1981
Sears, Roebuck and Co.                   Sears Rec ... vehicle parts and accessories catalog.     CSN0035142       1981
Sears, Roebuck and Co.                   Sears Rec ... vehicle parts and accessories catalog.     CSN0035143       1981
Sears, Roebuck and Co.                     Sears West / editor, Veronica F. Gunnerson.            CSN0035147       1981
Sears, Roebuck and Co.                     Sears West / editor, Veronica F. Gunnerson.            CSN0035147       1982
Sears, Roebuck and Co.                     Sears West / editor, Veronica F. Gunnerson.            CSN0035147       1983
Sears, Roebuck and Co.                     Sears West / editor, Veronica F. Gunnerson.            CSN0035147       1985
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038929       1981
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038929       1982
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038929       1983
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038930       1981
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038930       1982
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038931       1981
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038931       1982
Sears, Roebuck and Co.                              Sears : Wish Book : catalog.                  CSN0038931       1983

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53            Main Document
                                                                   Pg 112 of 271


         Name                                                  Full Title                                  Copyright Number   Date
Sears, Roebuck and Co.                                Sears : Wish Book : catalog.                           CSN0038931       1984
Sears, Roebuck and Co.                                Sears : Wish Book : catalog.                           CSN0038931       1986
Sears, Roebuck and Co.                                Sears : Wish Book : catalog.                           CSN0038931       1987
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1981
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1982
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1983
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1984
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1985
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1986
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1987
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1990
Sears, Roebuck and Co.                                      Sears : [catalog].                               CSN0038932       1992
Sears, Roebuck and Co.        Winter sports apparel and equipment catalog / Sears, Roebuck, and Company.     CSN0039616       1981

Sears, Roebuck and Co.                            Accessories for mobile homes.                              CSN0039757       1981
Sears, Roebuck and Co.                            Accessories for mobile homes.                              CSN0039757       1982
Sears, Roebuck and Co.                         Apparel for big and tall men : catalog.                       CSN0039897       1981
Sears, Roebuck and Co.                         Apparel for big and tall men : catalog.                       CSN0039897       1982
Sears, Roebuck and Co.                         Apparel for big and tall men : catalog.                       CSN0039897       1983
Sears, Roebuck and Co.                            Especially for mother and baby.                            CSN0040699       1982
Sears, Roebuck and Co.                                    Floorcoverings.                                    CSN0040814       1982
Sears, Roebuck and Co.                  Home improvement : [catalog] / Sears, Roebuck and Co..               CSN0041052       1981
Sears, Roebuck and Co.                  Home improvement : [catalog] / Sears, Roebuck and Co..               CSN0041052       1982
Sears, Roebuck and Co.                    Made-to-your-measure window fashions : catalog.                    CSN0041423       1982
Sears, Roebuck and Co.                                     Rec vehicles.                                     CSN0042081       1982
Sears, Roebuck and Co.                                    Sears : catalog.                                   CSN0042220       1981
Sears, Roebuck and Co.                                    Sears : catalog.                                   CSN0042220       1982
Sears, Roebuck and Co.                                    Sears : catalog.                                   CSN0042221       1981
Sears, Roebuck and Co.                                    Sears : catalog.                                   CSN0042221       1982

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd     Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53                   Main Document
                                                                      Pg 113 of 271


         Name                                                    Full Title                                          Copyright Number   Date
Sears, Roebuck and Co.                                        Sears : catalog.                                         CSN0042221       1983
Sears, Roebuck and Co.                                        Sears : catalog.                                         CSN0042222       1981
Sears, Roebuck and Co.                                        Sears : catalog.                                         CSN0042222       1982
Sears, Roebuck and Co.                                 Sears : summer ... : catalog.                                   CSN0042223       1982
Sears, Roebuck and Co.                                 Sears : summer ... : catalog.                                   CSN0042223       1983
Sears, Roebuck and Co.                                 Sears : summer ... : catalog.                                   CSN0042224       1982
Sears, Roebuck and Co.                                 Sears : summer ... : catalog.                                   CSN0042225       1982
Sears, Roebuck and Co.                                 Sears : summer ... : catalog.                                   CSN0042225       1983
Sears, Roebuck and Co.       Apparel plus hard-to-find items for big and tall men : [GJ ... key letter : catalog].     CSN0043029       1982

Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043206       1981
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043206       1982
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043206       1987
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043206       1988
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043207       1981
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043207       1982
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043207       1983
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043207       1984
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043207       1985
Sears, Roebuck and Co.                                     Boating and fishing.                                        CSN0043207       1986
Sears, Roebuck and Co.                                     Especially for cooks.                                       CSN0043844       1982
Sears, Roebuck and Co.                                     Especially for cooks.                                       CSN0043844       1983
Sears, Roebuck and Co.                                       Farm and ranch.                                           CSN0043878       1982
Sears, Roebuck and Co.                                       Farm and ranch.                                           CSN0043878       1986
Sears, Roebuck and Co.                                       Farm and ranch.                                           CSN0043878       1987
Sears, Roebuck and Co.                                       Farm and ranch.                                           CSN0043878       1989
Sears, Roebuck and Co.                              Fashions in women's and half sizes.                                CSN0043889       1982
Sears, Roebuck and Co.                              Fashions in women's and half sizes.                                CSN0043889       1983
Sears, Roebuck and Co.                              Fashions in women's and half sizes.                                CSN0043889       1984

                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53             Main Document
                                                                    Pg 114 of 271


         Name                                                    Full Title                                  Copyright Number   Date
Sears, Roebuck and Co.                             Fashions in women's and half sizes.                         CSN0043889       1985
Sears, Roebuck and Co.                               Office supplies and equipment.                            CSN0044920       1981
Sears, Roebuck and Co.                               Office supplies and equipment.                            CSN0044920       1982
Sears, Roebuck and Co.                               Office supplies and equipment.                            CSN0044920       1983
Sears, Roebuck and Co.                               Office supplies and equipment.                            CSN0044920       1984
Sears, Roebuck and Co.                                      Western : catalog.                                 CSN0045781       1982
Sears, Roebuck and Co.                                      Western : catalog.                                 CSN0045781       1983
Sears, Roebuck and Co.                 Accessories for your mobile home or manufactured home.                  CSN0045954       1983
Sears, Roebuck and Co.                 Accessories for your mobile home or manufactured home.                  CSN0045954       1987
Sears, Roebuck and Co.                                    Boating and fishing.                                 CSN0046215       1983
Sears, Roebuck and Co.                                          Carpeting.                                     CSN0046346       1983
Sears, Roebuck and Co.           Carpeting : and decorator rugs, vinyl sheet goods, cushions, installation     CSN0046346       1984
                                                    accessories : ideas for your home.
Sears, Roebuck and Co.           Carpeting : and decorator rugs, vinyl sheet goods, cushions, installation     CSN0046346       1985
                                                   accessories : ideas for your home.
Sears, Roebuck and Co.                                Especially for home owners.                              CSN0046792       1983
Sears, Roebuck and Co.                                     Farm and garden.                                    CSN0046833       1983
Sears, Roebuck and Co.                                     Farm and garden.                                    CSN0046834       1983
Sears, Roebuck and Co.                   Recreational vehicle and camping equipment. --1983-.                  CSN0047948       1983
Sears, Roebuck and Co.                   Recreational vehicle and camping equipment. --1983-.                  CSN0047948       1984
Sears, Roebuck and Co.                   Recreational vehicle and camping equipment. --1983-.                  CSN0047948       1985
Sears, Roebuck and Co.                   Recreational vehicle and camping equipment. --1983-.                  CSN0047948       1986
Sears, Roebuck and Co.                                     Sears : [catalog].                                  CSN0048076       1982
Sears, Roebuck and Co.                                     Sears : [catalog].                                  CSN0048076       1983
Sears, Roebuck and Co.                                     Sears : [catalog].                                  CSN0048076       1984
Sears, Roebuck and Co.                                     Sears : [catalog].                                  CSN0048076       1985
Sears, Roebuck and Co.                                 Sears : summer catalog ....                             CSN0048077       1983
Sears, Roebuck and Co.                            Especially for mother to be & baby.                          CSN0049734       1983
Sears, Roebuck and Co.                            Especially for mother to be & baby.                          CSN0049734       1983

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53              Main Document
                                                                    Pg 115 of 271


         Name                                                    Full Title                                   Copyright Number   Date
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1983
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1984
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1985
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1986
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1989
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1990
Sears, Roebuck and Co.                                     Power and hand tools.                                CSN0051019       1991
Sears, Roebuck and Co.                                 Sears : Wish Book : [catalog].                           CSN0051314       1983
Sears, Roebuck and Co.        Sears calling : featuring over 250 phone products from Sears, A T & T, I T T,     CSN0051316       1983
                                          Magnavox, Panasonic, Phone-Mate, G T E, and others.
Sears, Roebuck and Co.                        Sear, Roebuck, and Company annual report ...                      CSN0051320       1983
Sears, Roebuck and Co.                        Sear, Roebuck, and Company annual report ...                      CSN0051320       1984
Sears, Roebuck and Co.                                     Stitch 'n' latch crafts.                             CSN0051469       1983
Sears, Roebuck and Co.                                              Toys.                                       CSN0051646       1983
Sears, Roebuck and Co.                                       Big and tall men.                                  CSN0052269       1983
Sears, Roebuck and Co.                                       Big and tall men.                                  CSN0052269       1984
Sears, Roebuck and Co.                                       Big and tall men.                                  CSN0052269       1985
Sears, Roebuck and Co.                                       Big and tall men.                                  CSN0052269       1987
Sears, Roebuck and Co.                                       Big and tall men.                                  CSN0052269       1989
Sears, Roebuck and Co.                                   Farm, ranch, and garden.                               CSN0052916       1983
Sears, Roebuck and Co.                                   Farm, ranch, and garden.                               CSN0052916       1984
Sears, Roebuck and Co.            Fix it up headquarters for your mobile home or manufactured home.             CSN0052965       1984
Sears, Roebuck and Co.                              Ideas for your home : appliances.                           CSN0053307       1984
Sears, Roebuck and Co.                            Ideas for your home : kitchen & bath.                         CSN0053308       1984
Sears, Roebuck and Co.                           Ideas for your home : kitchen and bath.                        CSN0053308       1985
Sears, Roebuck and Co.                           Ideas for your home : kitchen and bath.                        CSN0053308       1986
Sears, Roebuck and Co.                           Ideas for your home : kitchen and bath.                        CSN0053308       1987
Sears, Roebuck and Co.                              Sears : spring, summer : [catalog].                         CSN0054425       1984
Sears, Roebuck and Co.                              Sears : spring, summer : [catalog].                         CSN0054425       1985

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd      Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                  Main Document
                                                                      Pg 116 of 271


         Name                                                      Full Title                                       Copyright Number   Date
Sears, Roebuck and Co.                        Sears : spectacular spring/summer catalog values.                       CSN0054426       1984
Sears, Roebuck and Co.                                Sears : spring, summer : [catalog].                             CSN0054427       1983
Sears, Roebuck and Co.                                Sears : spring, summer : [catalog].                             CSN0054427       1984
Sears, Roebuck and Co.                                Sears : spring, summer : [catalog].                             CSN0054427       1985
Sears, Roebuck and Co.                                Sears : spring, summer : [catalog].                             CSN0054427       1986
Sears, Roebuck and Co.       Sears : spectacular winter catalog : apparel, home fashions, appliances, electronics     CSN0054428       1983
                                                                      sale.
Sears, Roebuck and Co.       Sears : spectacular winter catalog : apparel, home fashions, appliances, electronics     CSN0054428       1984
                                                                     sale.
Sears, Roebuck and Co.       Sears : spectacular winter catalog : apparel, home fashions, appliances, electronics     CSN0054429       1983
                                                                     sale.
Sears, Roebuck and Co.       Sears : spectacular winter catalog : apparel, home fashions, appliances, electronics     CSN0054429       1984
                                                                     sale.
Sears, Roebuck and Co.                         Cameras and photo/video equipment : catalog.                           CSN0055372       1984
Sears, Roebuck and Co.                              Fashions, women's and half sizes.                                 CSN0055886       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056110       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056111       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056112       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056113       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056114       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056115       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056116       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056117       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056118       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056119       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056120       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056121       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056122       1984
Sears, Roebuck and Co.                                 Home health care resource.                                     CSN0056123       1984

                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53            Main Document
                                                                   Pg 117 of 271


         Name                                                   Full Title                                 Copyright Number   Date
Sears, Roebuck and Co.                               Home health care resource.                              CSN0056124       1984
Sears, Roebuck and Co.                            Home health care resource : catalog.                       CSN0056125       1984
Sears, Roebuck and Co.                               Home health care resource.                              CSN0056126       1984
Sears, Roebuck and Co.                               Home health care resource.                              CSN0056127       1984
Sears, Roebuck and Co.                               Home health care resource.                              CSN0056128       1984
Sears, Roebuck and Co.                            Ideas for your home improvement.                           CSN0056186       1984
Sears, Roebuck and Co.                               Men's work clothes : catalog.                           CSN0056570       1984
Sears, Roebuck and Co.                                 Mother-to-be and baby.                                CSN0056657       1984
Sears, Roebuck and Co.                                 Mother-to-be and baby.                                CSN0056657       1985
Sears, Roebuck and Co.                                 Mother-to-be and baby.                                CSN0056657       1986
Sears, Roebuck and Co.                              Sears : Wish Book : [catalog].                           CSN0057258       1984
Sears, Roebuck and Co.                              Sears : Wish Book : [catalog].                           CSN0057258       1985
Sears, Roebuck and Co.                              Sears : Wish Book : [catalog].                           CSN0057258       1986
Sears, Roebuck and Co.                              Sears : Wish Book : [catalog].                           CSN0057258       1987
Sears, Roebuck and Co.                                Stith, latch & other crafts.                           CSN0057423       1984
Sears, Roebuck and Co.        America's catalog headquarters for replacement merchandise for your mobile     CSN0058008       1985
                                                                 home.
Sears, Roebuck and Co.                                  Farm, ranch, and estate.                             CSN0058939       1984
Sears, Roebuck and Co.                                  Farm, ranch, and estate.                             CSN0058939       1985
Sears, Roebuck and Co.                                  Farm, ranch, and estate.                             CSN0058939       1986
Sears, Roebuck and Co.                                Home health care resource.                             CSN0059196       1984
Sears, Roebuck and Co.                                Home health care resource.                             CSN0059196       1985
Sears, Roebuck and Co.                     Industrial products catalog : Sears contract sales.               CSN0059323       1984
Sears, Roebuck and Co.                     Industrial products catalog : Sears contract sales.               CSN0059323       1985
Sears, Roebuck and Co.                              Office equipment and supplies.                           CSN0059949       1984
Sears, Roebuck and Co.                              Office equipment and supplies.                           CSN0059949       1985
Sears, Roebuck and Co.                              Office equipment and supplies.                           CSN0059949       1986
Sears, Roebuck and Co.                              Office equipment and supplies.                           CSN0059949       1987
Sears, Roebuck and Co.                                     Sears : [catalog].                                CSN0060448       1984

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd     Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53     Main Document
                                                                    Pg 118 of 271


         Name                                                     Full Title                         Copyright Number   Date
Sears, Roebuck and Co.                                         Sears : [catalog].                      CSN0060448       1985
Sears, Roebuck and Co.                                         Sears : [catalog].                      CSN0060448       1986
Sears, Roebuck and Co.                                         Sears : [catalog].                      CSN0060448       1987
Sears, Roebuck and Co.                                         Sears : [catalog].                      CSN0060448       1988
Sears, Roebuck and Co.                                              Crafts.                            CSN0061775       1985
Sears, Roebuck and Co.                             Ideas for your home : home comfort.                 CSN0062384       1985
Sears, Roebuck and Co.                          In your size : for men 5 ft. 7 in. and under.          CSN0062408       1985
Sears, Roebuck and Co.                                  In your size big and tall men.                 CSN0062409       1985
Sears, Roebuck and Co.                                  In your size big and tall men.                 CSN0062409       1986
Sears, Roebuck and Co.                                  In your size big and tall men.                 CSN0062409       1987
Sears, Roebuck and Co.                                       In your size petites.                     CSN0062410       1985
Sears, Roebuck and Co.                                       In your size petites.                     CSN0062410       1986
Sears, Roebuck and Co.                                       In your size petites.                     CSN0062410       1987
Sears, Roebuck and Co.                              In your size women's and half sizes.               CSN0062411       1985
Sears, Roebuck and Co.                              In your size women's and half sizes.               CSN0062411       1986
Sears, Roebuck and Co.                              In your size women's and half sizes.               CSN0062411       1987
Sears, Roebuck and Co.                                     In your size workwear.                      CSN0062412       1985
Sears, Roebuck and Co.                                     In your size workwear.                      CSN0062412       1986
Sears, Roebuck and Co.                         Motorcycle and A T V parts and accessories.             CSN0062813       1985
Sears, Roebuck and Co.                  Ideas for your home : carpeting and no-wax vinyl flooring.     CSN0065294       1986
Sears, Roebuck and Co.                          Ideas for your home : heating and cooling.             CSN0065295       1986
Sears, Roebuck and Co.                              Ideas for your home : mobile home.                 CSN0065296       1986
Sears, Roebuck and Co.                        In your size for men 5 feet, 7 inches and under.         CSN0065317       1986
Sears, Roebuck and Co.                                      In your size uniforms.                     CSN0065318       1985
Sears, Roebuck and Co.                                      In your size uniforms.                     CSN0065318       1986
Sears, Roebuck and Co.                                      In your size uniforms.                     CSN0065318       1987
Sears, Roebuck and Co.                         Motorcycle accessories and apparel : catalog.           CSN0065782       1986
Sears, Roebuck and Co.                         Motorcycle accessories and apparel : catalog.           CSN0065782       1987
Sears, Roebuck and Co.                         Motorcycle accessories and apparel : catalog.           CSN0065782       1988

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53           Main Document
                                                                   Pg 119 of 271


         Name                                                   Full Title                                Copyright Number   Date
Sears, Roebuck and Co.                    Van, R V trailer and camping equipment : catalog.                 CSN0066673       1986
Sears, Roebuck and Co.                  4x4, off-road pickup and camping equipment : catalog.               CSN0066835       1986
Sears, Roebuck and Co.                  4x4, off-road pickup and camping equipment : catalog.               CSN0066835       1987
Sears, Roebuck and Co.                                     Infants 'n' toddlers.                            CSN0068093       1986
Sears, Roebuck and Co.                                     Infants 'n' toddlers.                            CSN0068093       1987
Sears, Roebuck and Co.                                      Cooling : catalog.                              CSN0070301       1987
Sears, Roebuck and Co.                                Home health care products.                            CSN0070869       1986
Sears, Roebuck and Co.                                Home health care products.                            CSN0070869       1987
Sears, Roebuck and Co.                             Sears : home, hardware & leisure.                        CSN0072137       1987
Sears, Roebuck and Co.                             Sears : home, hardware & leisure.                        CSN0072137       1988
Sears, Roebuck and Co.                             Sears : home, hardware & leisure.                        CSN0072137       1989
Sears, Roebuck and Co.                             Sears : home, hardware & leisure.                        CSN0072138       1986
Sears, Roebuck and Co.                             Sears : home, hardware & leisure.                        CSN0072138       1987
Sears, Roebuck and Co.                                            Sears.                                    CSN0072139       1986
Sears, Roebuck and Co.                                            Sears.                                    CSN0072139       1987
Sears, Roebuck and Co.                        Van, R V and camping equipment : catalog.                     CSN0072574       1987
Sears, Roebuck and Co.                        Van, R V and camping equipment : catalog.                     CSN0072574       1988
Sears, Roebuck and Co.                                      Heating : catalog.                              CSN0073862       1987
Sears, Roebuck and Co.                                           Petites.                                   CSN0074643       1987
Sears, Roebuck and Co.                Sears : wish book for kids : America's greatest toy catalog.          CSN0074944       1987
Sears, Roebuck and Co.                                     Sears : wish book.                               CSN0074944       1988
Sears, Roebuck and Co.                                     Sears : wish book.                               CSN0074944       1990
Sears, Roebuck and Co.                                  Women's and half sizes.                             CSN0075429       1987
Sears, Roebuck and Co.           Health care : America's largest catalog assortment of hospital-quality     CSN0076694       1988
                                                              merchandise.
Sears, Roebuck and Co.           Health care : America's largest catalog assortment of hospital-quality     CSN0076694       1989
                                                             merchandise.
Sears, Roebuck and Co.           Health care : America's largest catalog assortment of hospital-quality     CSN0076694       1990
                                                             merchandise.

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd     Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                 Main Document
                                                                     Pg 120 of 271


         Name                                                   Full Title                                        Copyright Number   Date
Sears, Roebuck and Co.         Mobile home accessories : the largest catalog selection anywhere of products         CSN0077241       1988
                                             specifically designed for your mobile home.
Sears, Roebuck and Co.                              Sears : America's favorite catalog.                             CSN0077872       1988
Sears, Roebuck and Co.                              Sears : America's favorite catalog.                             CSN0077873       1988
Sears, Roebuck and Co.                              Sears : America's favorite catalog.                             CSN0077873       1993
Sears, Roebuck and Co.                              Sears : America's favorite catalog.                             CSN0080621       1988
Sears, Roebuck and Co.                              Sears : America's favorite catalog.                             CSN0080621       1991
Sears, Roebuck and Co.                              Sears : America's favorite catalog.                             CSN0080621       1992
Sears, Roebuck and Co.                       Mature Outlook / editor, Ed Kittrell ... [et al.].                     CSN0082660       2000
Sears, Roebuck and Co.                       Mature Outlook / editor, Ed Kittrell ... [et al.].                     CSN0082660       2001
Sears, Roebuck and Co.          Mobile home : the largest catalog selection of products designed for mobile         CSN0082725       1989
                                                            homes : specialog.
Sears, Roebuck and Co.          Mobile home : the largest catalog selection of products designed for mobile         CSN0082725       1990
                                                            homes : specialog.
Sears, Roebuck and Co.                   Office : essentials for your home or business : specialog.                 CSN0082876       1989
Sears, Roebuck and Co.       Sears boating : we sell more boats and motors than any other retailer in America!.     CSN0083306       1989

Sears, Roebuck and Co.                                      Style : Sears catalog.                                  CSN0083447       1988
Sears, Roebuck and Co.                                      Style : Sears catalog.                                  CSN0083447       1989
Sears, Roebuck and Co.                                      Style : Sears catalog.                                  CSN0083447       1990
Sears, Roebuck and Co.                            Sears : home, hardware, auto & leisure.                           CSN0085913       1989
Sears, Roebuck and Co.                      Sears : home, hardware, auto, and leisure : catalog.                    CSN0085913       1990
Sears, Roebuck and Co.                                        Focus big & tall.                                     CSN0087265       1990
Sears, Roebuck and Co.                              Focus, home update : Sears catalog.                             CSN0087266       1989
Sears, Roebuck and Co.                              Focus, home update : Sears catalog.                             CSN0087266       1990
Sears, Roebuck and Co.                            Sears : the great American Wish Book.                             CSN0088355       1989
Sears, Roebuck and Co.                            Sears : the great American Wish Book.                             CSN0088355       1990
Sears, Roebuck and Co.                            Sears : the great American Wish Book.                             CSN0088355       1991
Sears, Roebuck and Co.                                       Sears catalog style.                                   CSN0088356       1990

                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd      Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53                 Main Document
                                                                       Pg 121 of 271


          Name                                                       Full Title                                     Copyright Number   Date
 Sears, Roebuck and Co.                             Focus back to summer : Sears catalog.                             CSN0089562       1990
 Sears, Roebuck and Co.                                          Sears : catalog.                                     CSN0090609       1990
 Sears, Roebuck and Co.                                            Sears today.                                       CSN0090611       1990
 Sears, Roebuck and Co.          Big and tall : styles to fit your size, big & tall plus regular : Sears catalog.     CSN0093593       1991
 Sears, Roebuck and Co.                                            Automotive.                                        CSN0095661       1992
 Sears, Roebuck and Co.                                     Sears ... annual : catalog.                               CSN0097366       1991
 Sears, Roebuck and Co.                                     Sears ... annual : catalog.                               CSN0097366       1992
 Sears, Roebuck and Co.                             Sears : the great American Wish Book.                             CSN0099567       1992
 Sears, Roebuck and Co.                          Sears connection : your link to the good life.                       CSN0135867       2001
 Sears, Roebuck and Co.                          Sears connection : your link to the good life.                       CSN0135867       2002
Sears, Roebuck de Puerto                                       Sears tiene de todo.                                  PA0000021096      1978
        Rico, Inc.
 Sears, Roebuck and Co.        Growing up, growing older / produced by Richard Whiting ; directed by Phil            PA0000108820      1981
                                                            Alden Robinson.
Sears, Roebuck and Co.              Not the triumph, but the struggle / produced by Universal Studios.               PA0000195521      1978
Sears, Roebuck and Co.       USArt--the gift of ourselves / produced by Universal Studios ; produced by Bruce        PA0000228198      1976
                                      Seth Green ; written, directed, and edited by Stephen Judson.
Sears, Roebuck and Co.                                 "Should be" grand opening.                                    PA0000594541      1992
Sears, Roebuck and Co.                                   "Incredible"--sustaining.                                   PA0000594542      1992
Sears, Roebuck and Co.                       National home appliance sale / arr. Gerald Alters.                      PAu000101135      1979
Sears, Roebuck and Co.                       National home appliance sale / arr. Gerald Alters.                      PAu000101135      1979
Sears, Roebuck and Co.                                     Road talker : 30 sec.                                     PAu000101136      1979
Sears, Roebuck and Co.                                     Road talker : 30 sec.                                     PAu000101136      1979
Sears, Roebuck and Co.                                Sears national home appliance.                                 PAu000118786      1979
Sears, Roebuck and Co.                                Sears national home appliance.                                 PAu000118786      1979
Sears, Roebuck and Co.                   Sears Open Home--City girl : City girl / arr. Gerald Alters.                PAu000522936      1983
Sears, Roebuck and Co.                   Sears Open Home--City girl : City girl / arr. Gerald Alters.                PAu000522936      1983
Sears, Roebuck and Co.                                      Take another look.                                       PAu002364362      1998
Sears, Roebuck and Co.                                      Take another look.                                       PAu002364362      1998


                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                                                 Pg 122 of 271


         Name                                                  Full Title                          Copyright Number   Date
Sears, Roebuck and Co.                           Sears 1951 Christmas book--Chicago.                RE0000040181      1951
Sears, Roebuck and Co.                         Sears 1951 Christmas book--Minneapolis.              RE0000040182      1951
Sears, Roebuck and Co.                         Sears 1951 Christmas book--Kansas City.              RE0000040183      1951
Sears, Roebuck and Co.                         Sears 1951 Christmas book--Philadelphia.             RE0000040184      1951
Sears, Roebuck and Co.                           Sears 1951 Christmas book--Boston.                 RE0000040185      1951
Sears, Roebuck and Co.                           Sears 1951 Christmas book--Atlanta.                RE0000040186      1951
Sears, Roebuck and Co.                          Sears 1951 Christmas book--Memphis.                 RE0000040187      1951
Sears, Roebuck and Co.                            Sears 1951 Christmas book--Dallas.                RE0000040188      1951
Sears, Roebuck and Co.                            Sears 1951 Christmas book--Seattle.               RE0000040189      1951
Sears, Roebuck and Co.                         Sears 1951 Christmas book--LosAngeles.               RE0000040190      1951
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1951--Minneapolis.     RE0000041164      1951
Sears, Roebuck and Co.              Sears, Roebuck and Co., spring and summer 1951--Memphis.        RE0000041165      1951
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1951--Greensboro.      RE0000041166      1951
Sears, Roebuck and Co.               Sears, Roebuck and Co., spring and summer 1951--Chicago.       RE0000041167      1951
Sears, Roebuck and Co.                Sears, Roebuck and Co., spring and summer 1951--Seattle.      RE0000041168      1951
Sears, Roebuck and Co.                Sears, Roebuck and Co., spring and summer 1951--Dallas.       RE0000041169      1951
Sears, Roebuck and Co.               Sears, Roebuck and Co., spring and summer 1951--Boston.        RE0000041170      1951
Sears, Roebuck and Co.               Sears, Roebuck and Co., spring and summer 1951--Atlanta.       RE0000041171      1951
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1951--Kansas City.     RE0000041172      1951
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1951--Philadelphia.    RE0000041173      1951
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1951--LosAngeles.      RE0000041174      1951
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Dallas.             RE0000041175      1951
Sears, Roebuck and Co.                       Sears 1951 spring-summer catalog--Memphis.             RE0000041176      1951
Sears, Roebuck and Co.                     Sears 1951 spring-summer catalog--Greensboro.            RE0000041177      1951
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Seattle.            RE0000041178      1951
Sears, Roebuck and Co.                     Sears 1951 spring-summer catalog--Philadelphia.          RE0000041179      1951
Sears, Roebuck and Co.                     Sears 1951 spring-summer catalog--Kansas City.           RE0000041180      1951
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Boston.             RE0000041181      1951
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Atlanta.            RE0000041182      1951

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                                                 Pg 123 of 271


         Name                                                  Full Title                          Copyright Number   Date
Sears, Roebuck and Co.                        Sears 1951 spring-summer catalog--Chicago.            RE0000041183      1951
Sears, Roebuck and Co.                     Sears 1951 spring-summer catalog--Minneapolis.           RE0000041184      1951
Sears, Roebuck and Co.                      Sears 1951 spring-summer catalog--LosAngeles.           RE0000041185      1951
Sears, Roebuck and Co.                  Fall and winter 1951-Sears, Roebuck and Co., Chicago.       RE0000041186      1951
Sears, Roebuck and Co.                 Fall and winter 1951-Sears, Roebuck and Co., Memphis.        RE0000041187      1951
Sears, Roebuck and Co.                Fall and winter 1951-Sears, Roebuck and Co., Greensboro.      RE0000041188      1951
Sears, Roebuck and Co.                  Fall and winter 1951-Sears, Roebuck and Co., Atlanta.       RE0000041189      1951
Sears, Roebuck and Co.                  Fall and winter 1951-Sears, Roebuck and Co., Boston.        RE0000041190      1951
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Co., LosAngeles.       RE0000041191      1951
Sears, Roebuck and Co.                   Fall and winter 1951-Sears, Roebuck and Co., Dallas.       RE0000041192      1951
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Co., Kansas City.      RE0000041193      1951
Sears, Roebuck and Co.                   Fall and winter 1951-Sears, Roebuck and Co., Seattle.      RE0000041194      1951
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Co., Philadelphia.     RE0000041195      1951
Sears, Roebuck and Co.               Fall and winter 1951-Sears, Roebuck and Co., Minneapolis.      RE0000041196      1951
Sears, Roebuck and Co.                 Sears 1951 Christmas book, Greensboro, North Carolina.       RE0000045480      1951
Sears, Roebuck and Co.               Sears, Roebuck and Co., spring and summer 1952--Chicago.       RE0000067700      1952
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1952--Kansas City.     RE0000067701      1952
Sears, Roebuck and Co.                Sears, Roebuck and Co., spring and summer 1952--Seattle.      RE0000067702      1952
Sears, Roebuck and Co.               Sears, Roebuck and Co., spring and summer 1952--Boston.        RE0000067703      1952
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1952--Greensboro.      RE0000067704      1952
Sears, Roebuck and Co.               Sears, Roebuck and Co., spring and summer 1952--Atlanta.       RE0000067705      1952
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1952--Philadelphia.    RE0000067706      1952
Sears, Roebuck and Co.                Sears, Roebuck and Co., spring and summer 1952--Dallas.       RE0000067707      1952
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1952--Minneapolis.     RE0000067708      1952
Sears, Roebuck and Co.              Sears, Roebuck and Co., spring and summer 1952--Memphis.        RE0000067709      1952
Sears, Roebuck and Co.             Sears, Roebuck and Co., spring and summer 1952--LosAngeles.      RE0000067710      1952
Sears, Roebuck and Co.               Sears, Roebuck and Co. (Minneapolis) fall and winter 1952.     RE0000067711      1952
Sears, Roebuck and Co.                 Sears, Roebuck and Co. (Chicago) fall and winter 1952.       RE0000067712      1952
Sears, Roebuck and Co.                   Sears, Roebuck and Co. (Dallas) fall and winter 1952.      RE0000067713      1952

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                                                 Pg 124 of 271


         Name                                                 Full Title                           Copyright Number   Date
Sears, Roebuck and Co.                  Sears, Roebuck and Co. (Atlanta) fall and winter 1952.      RE0000067714      1952
Sears, Roebuck and Co.                Sears, Roebuck and Co. (Greensboro) fall and winter 1952.     RE0000067715      1952
Sears, Roebuck and Co.                 Sears, Roebuck and Co. (Memphis) fall and winter 1952.       RE0000067716      1952
Sears, Roebuck and Co.               Sears, Roebuck and Co. (Philadelphia) fall and winter 1952.    RE0000067717      1952
Sears, Roebuck and Co.                Sears, Roebuck and Co. (LosAngeles) fall and winter 1952.     RE0000067718      1952
Sears, Roebuck and Co.                  Sears, Roebuck and Co. (Seattle) fall and winter 1952.      RE0000067719      1952
Sears, Roebuck and Co.               Sears, Roebuck and Co. (Kansas City) fall and winter 1952.     RE0000067720      1952
Sears, Roebuck and Co.                  Sears, Roebuck and Co. (Boston) fall and winter 1952.       RE0000067721      1952
Sears, Roebuck and Co.                            Sears 1952 Christmas book--Dallas.                RE0000067722      1952
Sears, Roebuck and Co.                         Sears 1952 Christmas book--Kansas City.              RE0000067723      1952
Sears, Roebuck and Co.                         Sears 1952 Christmas book--LosAngeles.               RE0000067724      1952
Sears, Roebuck and Co.                           Sears 1952 Christmas book--Boston.                 RE0000067725      1952
Sears, Roebuck and Co.                         Sears 1952 Christmas book--Minneapolis.              RE0000067726      1952
Sears, Roebuck and Co.                         Sears 1952 Christmas book--Greensboro.               RE0000067727      1952
Sears, Roebuck and Co.                         Sears 1952 Christmas book--Philadelphia.             RE0000067728      1952
Sears, Roebuck and Co.                           Sears 1952 Christmas book--Atlanta.                RE0000067729      1952
Sears, Roebuck and Co.                            Sears 1952 Christmas book--Seattle.               RE0000067730      1952
Sears, Roebuck and Co.                           Sears 1952 Christmas book--Chicago.                RE0000067731      1952
Sears, Roebuck and Co.                          Sears 1952 Christmas book--Memphis.                 RE0000067732      1952
Sears, Roebuck and Co.               Sears, Roebuck and Co.--spring and summer 1953--Atlanta.       RE0000078705      1953
Sears, Roebuck and Co.             Sears, Roebuck and Co.--spring and summer 1953--Minneapolis.     RE0000078706      1953
Sears, Roebuck and Co.             Sears, Roebuck and Co.--spring and summer 1953--Kansas City.     RE0000078707      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--spring and summer 1953--Boston.        RE0000078708      1953
Sears, Roebuck and Co.             Sears, Roebuck and Co.--spring and summer 1953--Philadelphia.    RE0000078709      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--spring and summer 1953--Chicago.       RE0000078710      1953
Sears, Roebuck and Co.                Sears, Roebuck and Co.--spring and summer 1953--Dallas.       RE0000078711      1953
Sears, Roebuck and Co.              Sears, Roebuck and Co.--spring and summer 1953--Memphis.        RE0000078712      1953
Sears, Roebuck and Co.                Sears, Roebuck and Co.--spring and summer 1953--Seattle.      RE0000078713      1953
Sears, Roebuck and Co.             Sears, Roebuck and Co.--spring and summer 1953--Greensboro.      RE0000078714      1953

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                                                 Pg 125 of 271


         Name                                                  Full Title                          Copyright Number   Date
Sears, Roebuck and Co.             Sears, Roebuck and Co.--spring and summer 1953--LosAngeles.      RE0000078715      1953
Sears, Roebuck and Co.                 Sears, Roebuck and Co.--fall and winter 1953--Boston.        RE0000078716      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--fall and winter 1953--Philadelphia.    RE0000078717      1953
Sears, Roebuck and Co.                 Sears, Roebuck and Co.--fall and winter 1953--Chicago.       RE0000078718      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--fall and winter 1953--LosAngeles.      RE0000078719      1953
Sears, Roebuck and Co.                 Sears, Roebuck and Co.--fall and winter 1953--Atlanta.       RE0000078720      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--fall and winter 1953--Greensboro.      RE0000078721      1953
Sears, Roebuck and Co.                Sears, Roebuck and Co.--fall and winter 1953--Memphis.        RE0000078722      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--fall and winter 1953--Kansas City.     RE0000078723      1953
Sears, Roebuck and Co.               Sears, Roebuck and Co.--fall and winter 1953--Minneapolis.     RE0000078724      1953
Sears, Roebuck and Co.                  Sears, Roebuck and Co.--fall and winter 1953--Dallas.       RE0000078725      1953
Sears, Roebuck and Co.                  Sears, Roebuck and Co.--fall and winter 1953--Seattle.      RE0000078726      1953
Sears, Roebuck and Co.                         Sears 1953 Christmas book--Minneapolis.              RE0000078727      1953
Sears, Roebuck and Co.                           Sears 1953 Christmas book--Chicago.                RE0000078728      1953
Sears, Roebuck and Co.                           Sears 1953 Christmas book--Boston.                 RE0000078729      1953
Sears, Roebuck and Co.                         Sears 1953 Christmas book--Kansas City.              RE0000078730      1953
Sears, Roebuck and Co.                           Sears 1953 Christmas book--Atlanta.                RE0000078731      1953
Sears, Roebuck and Co.                            Sears, Roebuck and Co.--Memphis.                  RE0000078732      1953
Sears, Roebuck and Co.                            Sears 1953 Christmas book--Seattle.               RE0000078733      1953
Sears, Roebuck and Co.                         Sears 1953 Christmas book--Greensboro.               RE0000078734      1953
Sears, Roebuck and Co.                         Sears 1953 Christmas book--Philadelphia.             RE0000078735      1953
Sears, Roebuck and Co.                            Sears 1953 Christmas book--Dallas.                RE0000078736      1953
Sears, Roebuck and Co.                         Sears 1953 Christmas book--LosAngeles.               RE0000078737      1953
Sears, Roebuck and Co.                       Sears 1954 spring and summer (Minneapolis)             RE0000118304      1954
Sears, Roebuck and Co.                       Sears 1954 spring and summer (Greensboro)              RE0000118305      1954
Sears, Roebuck and Co.                       Sears 1954 spring and summer (LosAngeles)              RE0000118306      1954
Sears, Roebuck and Co.                          Sears 1954 spring and summer (Boston)               RE0000118307      1954
Sears, Roebuck and Co.                          Sears 1954 spring and summer (Seattle)              RE0000118308      1954
Sears, Roebuck and Co.                        Sears 1954 spring and summer (Memphis)                RE0000118309      1954

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                Pg 126 of 271


         Name                                                 Full Title                       Copyright Number   Date
Sears, Roebuck and Co.                  Sears 1954 Christmas book (Philadelphia, abridged)      RE0000118310      1954
Sears, Roebuck and Co.                    Sears 1954 Christmas book (Boston, abridged)          RE0000118311      1954
Sears, Roebuck and Co.                           Sears 1954 fall and winter (Seattle)           RE0000118312      1954
Sears, Roebuck and Co.                          Sears 1954 fall and winter (Atlanta)            RE0000118313      1954
Sears, Roebuck and Co.                        Sears 1954 spring and summer (Atlanta)            RE0000118314      1954
Sears, Roebuck and Co.                       Sears 1954 Christmas book (Minneapolis)            RE0000118315      1954
Sears, Roebuck and Co.                          Sears 1954 Christmas book (Boston)              RE0000118316      1954
Sears, Roebuck and Co.                       Sears 1954 Christmas book (Kansas City)            RE0000118317      1954
Sears, Roebuck and Co.                       Sears 1954 Christmas book (Philadelphia)           RE0000118318      1954
Sears, Roebuck and Co.                         Sears 1954 Christmas book (Chicago)              RE0000118319      1954
Sears, Roebuck and Co.                       Sears 1954 Christmas book (Greensboro)             RE0000118320      1954
Sears, Roebuck and Co.                          Sears 1954 fall and winter (Chicago)            RE0000118321      1954
Sears, Roebuck and Co.                       Sears 1954 spring and summer (Chicago)             RE0000118322      1954
Sears, Roebuck and Co.                         Sears 1954 fall and winter (Memphis)             RE0000118323      1954
Sears, Roebuck and Co.                        Sears 1954 fall and winter (LosAngeles)           RE0000118324      1954
Sears, Roebuck and Co.                        Sears 1954 fall and winter--Kansas City.          RE0000118325      1954
Sears, Roebuck and Co.                           Sears 1954 fall and winter--Dallas.            RE0000118326      1954
Sears, Roebuck and Co.                       Sears 1954 fall and winter--Philadelphia.          RE0000118327      1954
Sears, Roebuck and Co.                       Sears 1954 fall and winter--Minneapolis.           RE0000118328      1954
Sears, Roebuck and Co.                           Sears 1954 fall and winter--Boston.            RE0000118329      1954
Sears, Roebuck and Co.                        Sears 1954 fall and winter--Greensboro.           RE0000118330      1954
Sears, Roebuck and Co.                        Sears 1954 spring and summer--Dallas.             RE0000118331      1954
Sears, Roebuck and Co.                   Sears 1954 spring and summer--Philadelphia, Pa.        RE0000118332      1954
Sears, Roebuck and Co.                     Sears 1954 spring and summer--Kansas City.           RE0000118333      1954
Sears, Roebuck and Co.                       Sears 1954 Christmas book--LosAngeles.             RE0000118334      1954
Sears, Roebuck and Co.                          Sears 1954 Christmas book--Seattle.             RE0000118335      1954
Sears, Roebuck and Co.                          Sears 1954 Christmas book--Dallas.              RE0000118336      1954
Sears, Roebuck and Co.                         Sears 1954 Christmas book--Memphis.              RE0000118337      1954
Sears, Roebuck and Co.                          Sears 1954 Christmas book--Atlanta.             RE0000118338      1954

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                                   Pg 127 of 271


         Name                                                    Full Title                        Copyright Number   Date
Sears, Roebuck and Co.                     Sears 1955, spring and summer (Atlanta, Georgia)         RE0000152657      1955
Sears, Roebuck and Co.                           Sears 1955, spring and summer (Seattle)            RE0000152658      1955
Sears, Roebuck and Co.                        Sears 1955, spring and summer (Greensboro)            RE0000152659      1955
Sears, Roebuck and Co.                  Sears 1955, spring and summer (Minneapolis, Minnesota)      RE0000152660      1955
Sears, Roebuck and Co.                        Sears 1955, spring and summer (Philadelphia)          RE0000152661      1955
Sears, Roebuck and Co.                          Sears 1955, spring and summer (Chicago)             RE0000152662      1955
Sears, Roebuck and Co.                          Sears 1955, spring and summer (Memphis)             RE0000152663      1955
Sears, Roebuck and Co.                           Sears 1955, spring and summer (Dallas)             RE0000152664      1955
Sears, Roebuck and Co.                           Sears 1955, spring and summer (Boston)             RE0000152665      1955
Sears, Roebuck and Co.                        Sears 1955, spring and summer (Kansas City)           RE0000152666      1955
Sears, Roebuck and Co.                        Sears 1955, spring and summer (LosAngeles)            RE0000152667      1955
Sears, Roebuck and Co.                     Pattern for progress. Fall & winter 1955 (Chicago)       RE0000152668      1955
Sears, Roebuck and Co.                      Pattern for progress. Fall & winter 1955 (Atlanta)      RE0000152669      1955
Sears, Roebuck and Co.                   Pattern for progress. Fall & winter 1955 (LosAngeles)      RE0000152670      1955
Sears, Roebuck and Co.                      Pattern for progress. Fall & winter 1955 (Boston)       RE0000152671      1955
Sears, Roebuck and Co.                   Pattern for progress. Fall & winter 1955 (Kansas City)     RE0000152672      1955
Sears, Roebuck and Co.                      Pattern for progress. Fall & winter 1955 (Dallas)       RE0000152673      1955
Sears, Roebuck and Co.                   Pattern for progress. Fall & winter 1955 (Philadelphia)    RE0000152674      1955
Sears, Roebuck and Co.                      Pattern for progress. Fall & winter 1955 (Seattle)      RE0000152675      1955
Sears, Roebuck and Co.                   Pattern for progress. Fall & winter 1955 (Minneapolis)     RE0000152676      1955
Sears, Roebuck and Co.                     Pattern for progress. Fall & winter 1955 (Memphis)       RE0000152677      1955
Sears, Roebuck and Co.                    Pattern for progress. Fall & winter 1955 (Greensboro)     RE0000152678      1955
Sears, Roebuck and Co.                          Sears 1955 Christmas book (Philadelphia)            RE0000152679      1955
Sears, Roebuck and Co.                          Sears 1955 Christmas book (Philadelphia)            RE0000152680      1955
Sears, Roebuck and Co.                             Sears 1955 Christmas book (Dallas)               RE0000152681      1955
Sears, Roebuck and Co.                           Sears 1955 Christmas book (Greensboro)             RE0000152682      1955
Sears, Roebuck and Co.                            Sears 1955 Christmas book (Chicago)               RE0000152683      1955
Sears, Roebuck and Co.                            Sears 1955 Christmas book (Chicago)               RE0000152684      1955
Sears, Roebuck and Co.                          Sears 1955 Christmas book (Minneapolis)             RE0000152685      1955

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                Pg 128 of 271


         Name                                                 Full Title                       Copyright Number   Date
Sears, Roebuck and Co.                      Sears 1955 Christmas book (Minneapolis)             RE0000152686      1955
Sears, Roebuck and Co.                         Sears 1955 Christmas book (Seattle)              RE0000152687      1955
Sears, Roebuck and Co.                         Sears 1955 Christmas book (Seattle)              RE0000152688      1955
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Memphis)               RE0000152689      1955
Sears, Roebuck and Co.                        Sears 1955 Christmas book (Memphis)               RE0000152690      1955
Sears, Roebuck and Co.                         Sears 1955 Christmas book (Atlanta)              RE0000152691      1955
Sears, Roebuck and Co.                         Sears 1955 Christmas book (Boston)               RE0000152692      1955
Sears, Roebuck and Co.                       Sears 1955 Christmas book (LosAngeles)             RE0000152693      1955
Sears, Roebuck and Co.                      Sears 1955 Christmas book (Kansas City)             RE0000152694      1955
Sears, Roebuck and Co.                       Sears 1956 spring and summer (Chicago)             RE0000191469      1956
Sears, Roebuck and Co.                     Sears 1956 spring and summer (Philadelphia)          RE0000191470      1956
Sears, Roebuck and Co.                        Sears 1956 spring and summer (Boston)             RE0000191471      1956
Sears, Roebuck and Co.                     Sears 1956 spring and summer (LosAngeles)            RE0000191472      1956
Sears, Roebuck and Co.                     Sears 1956 spring and summer (Greensboro)            RE0000191473      1956
Sears, Roebuck and Co.                        Sears 1956 spring and summer (Seattle)            RE0000191474      1956
Sears, Roebuck and Co.                        Sears 1956 spring and summer--Dallas.             RE0000191475      1956
Sears, Roebuck and Co.                     Sears 1956 spring and summer--Kansas City.           RE0000191476      1956
Sears, Roebuck and Co.                     Sears 1956 spring and summer--Minneapolis.           RE0000191477      1956
Sears, Roebuck and Co.                       Sears 1956 spring and summer--Atlanta.             RE0000191478      1956
Sears, Roebuck and Co.                      Sears 1956 spring and summer--Memphis.              RE0000191479      1956
Sears, Roebuck and Co.                       Sears 1956 fall and winter--Philadelphia.          RE0000191480      1956
Sears, Roebuck and Co.                          Sears 1956 fall and winter--Atlanta.            RE0000191481      1956
Sears, Roebuck and Co.                       Sears 1956 fall and winter--Kansas City.           RE0000191482      1956
Sears, Roebuck and Co.                          Sears 1956 fall and winter--Seattle.            RE0000191483      1956
Sears, Roebuck and Co.                         Sears 1956 fall and winter--Chicago.             RE0000191484      1956
Sears, Roebuck and Co.                          Sears 1956 fall and winter--Dallas.             RE0000191485      1956
Sears, Roebuck and Co.                       Sears 1956 fall and winter--Minneapolis.           RE0000191486      1956
Sears, Roebuck and Co.                        Sears 1956 fall and winter--Greensboro.           RE0000191487      1956
Sears, Roebuck and Co.                       Sears 1956 fall and winter--LosAngeles.            RE0000191488      1956

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53               Main Document
                                                                    Pg 129 of 271


         Name                                                     Full Title                                   Copyright Number   Date
Sears, Roebuck and Co.                              Sears 1956 fall and winter--Memphis.                        RE0000191489      1956
Sears, Roebuck and Co.                               Sears 1956 fall and winter--Boston.                        RE0000191490      1956
Sears, Roebuck and Co.                             Sears 1956 Christmas book--Memphis.                          RE0000191491      1956
Sears, Roebuck and Co.                            Sears 1956 Christmas book--Philadelphia.                      RE0000191492      1956
Sears, Roebuck and Co.                            Sears 1956 Christmas book--Greensboro.                        RE0000191493      1956
Sears, Roebuck and Co.                            Sears 1956 Christmas book--Kansas City.                       RE0000191494      1956
Sears, Roebuck and Co.                               Sears 1956 Christmas book--Seattle.                        RE0000191495      1956
Sears, Roebuck and Co.                              Sears 1956 Christmas book--Chicago.                         RE0000191496      1956
Sears, Roebuck and Co.                               Sears 1956 Christmas book--Dallas.                         RE0000191497      1956
Sears, Roebuck and Co.                            Sears 1956 Christmas book--LosAngeles.                        RE0000191498      1956
Sears, Roebuck and Co.                            Sears 1956 Christmas book--Minneapolis.                       RE0000191499      1956
Sears, Roebuck and Co.                              Sears 1956 Christmas book--Atlanta.                         RE0000191500      1956
Sears, Roebuck and Co.                              Sears 1956 Christmas book--Boston.                          RE0000191501      1956
Sears, Roebuck and Co.        It's always in fashion to shop at Sears. Spring and summer 1957 (Minneapolis)     RE0000243002      1957

Sears, Roebuck and Co.        It's always in fashion to shop at Sears. Spring and summer 1957 (Kansas City)     RE0000243003      1957

Sears, Roebuck and Co.        It's always in fashion to shop at Sears. Spring and summer 1957 (Philadelphia)    RE0000243004      1957

Sears, Roebuck and Co.          It's always in fashion to shop at Sears. Spring and summer 1957 (Memphis)       RE0000243005      1957
Sears, Roebuck and Co.           It's always in fashion to shop at Sears. Spring and summer 1957 (Boston)       RE0000243006      1957
Sears, Roebuck and Co.           It's always in fashion to shop at Sears. Spring and summer 1957 (Atlanta)      RE0000243007      1957
Sears, Roebuck and Co.            It's always in fashion to shop at Sears. Spring and summer 1957 (Dallas)      RE0000243008      1957
Sears, Roebuck and Co.        It's always in fashion to shop at Sears. Spring and summer 1957 (LosAngeles)      RE0000243009      1957

Sears, Roebuck and Co.          It's always in fashion to shop at Sears. Spring and summer 1957 (Chicago)       RE0000243010      1957
Sears, Roebuck and Co.           It's always in fashion to shop at Sears. Spring and summer 1957 (Seattle)      RE0000243011      1957
Sears, Roebuck and Co.        It's always in fashion to shop at Sears. Spring and summer 1957 (Greensboro)      RE0000243012      1957



                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53       Main Document
                                                                  Pg 130 of 271


         Name                                                  Full Title                            Copyright Number   Date
Sears, Roebuck and Co.              Sears, Roebuck, and Company. Fall and winter 1957 (Atlanta)       RE0000243013      1957
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Kansas City)     RE0000243014      1957
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Philadelphia)    RE0000243015      1957
Sears, Roebuck and Co.             Sears, Roebuck, and Company. Fall and winter 1957 (Memphis)        RE0000243016      1957
Sears, Roebuck and Co.              Sears, Roebuck, and Company. Fall and winter 1957 (Chicago)       RE0000243017      1957
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Minneapolis)     RE0000243018      1957
Sears, Roebuck and Co.               Sears, Roebuck, and Company. Fall and winter 1957 (Seattle)      RE0000243019      1957
Sears, Roebuck and Co.               Sears, Roebuck, and Company. Fall and winter 1957 (Dallas)       RE0000243020      1957
Sears, Roebuck and Co.              Sears, Roebuck, and Company. Fall and winter 1957 (Boston)        RE0000243021      1957
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (Greensboro)      RE0000243022      1957
Sears, Roebuck and Co.            Sears, Roebuck, and Company. Fall and winter 1957 (LosAngeles)      RE0000243023      1957
Sears, Roebuck and Co.                        Sears Christmas book 1957 (Philadelphia)                RE0000243024      1957
Sears, Roebuck and Co.                           Sears Christmas book 1957 (Seattle)                  RE0000243025      1957
Sears, Roebuck and Co.                         Sears Christmas book 1957, LosAngeles.                 RE0000243026      1957
Sears, Roebuck and Co.                         Sears Christmas book 1957, Greensboro.                 RE0000243027      1957
Sears, Roebuck and Co.                           Sears Christmas book 1957, Chicago.                  RE0000243028      1957
Sears, Roebuck and Co.                           Sears Christmas book 1957, Boston.                   RE0000243029      1957
Sears, Roebuck and Co.                         Sears Christmas book 1957, Kansas City.                RE0000243030      1957
Sears, Roebuck and Co.                        Sears Christmas book 1957, Minneapolis.                 RE0000243031      1957
Sears, Roebuck and Co.                           Sears Christmas book 1957, Atlanta.                  RE0000243032      1957
Sears, Roebuck and Co.                          Sears Christmas book 1957, Memphis.                   RE0000243033      1957
Sears, Roebuck and Co.                            Sears Christmas book 1957, Dallas.                  RE0000243034      1957
Sears, Roebuck and Co.                         Sears spring and summer 1958 (Chicago)                 RE0000280603      1958
Sears, Roebuck and Co.                       Sears spring and summer 1958 (Philadelphia)              RE0000280604      1958
Sears, Roebuck and Co.                         Sears spring and summer 1958 (Boston)                  RE0000280605      1958
Sears, Roebuck and Co.                          Sears spring and summer 1958 (Seattle)                RE0000280606      1958
Sears, Roebuck and Co.                        Sears spring and summer 1958 (Memphis)                  RE0000280607      1958
Sears, Roebuck and Co.                         Sears spring and summer 1958 (Atlanta)                 RE0000280608      1958
Sears, Roebuck and Co.                       Sears spring and summer 1958 (Kansas City)               RE0000280609      1958

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                Pg 131 of 271


         Name                                                 Full Title                       Copyright Number   Date
Sears, Roebuck and Co.                        Sears spring and summer 1958 (Dallas)             RE0000280610      1958
Sears, Roebuck and Co.                     Sears spring and summer 1958 (Los Angeles)           RE0000280611      1958
Sears, Roebuck and Co.                     Sears spring and summer 1958 (Greensboro)            RE0000280612      1958
Sears, Roebuck and Co.                       Sears fall and winter (Greensboro) 1958.           RE0000280613      1958
Sears, Roebuck and Co.                     Sears spring and summer 1958 (Minneapolis)           RE0000280614      1958
Sears, Roebuck and Co.                          Sears fall and winter (Seattle) 1958.           RE0000280615      1958
Sears, Roebuck and Co.                          Sears fall and winter (Dallas) 1958.            RE0000280616      1958
Sears, Roebuck and Co.                       Sears fall and winter (Philadelphia) 1958.         RE0000280617      1958
Sears, Roebuck and Co.                       Sears fall and winter (Minneapolis) 1958.          RE0000280618      1958
Sears, Roebuck and Co.                       Sears fall and winter (Los Angeles) 1958.          RE0000280619      1958
Sears, Roebuck and Co.                         Sears fall and winter (Chicago) 1958.            RE0000280620      1958
Sears, Roebuck and Co.                          Sears fall and winter (Boston) 1958.            RE0000280621      1958
Sears, Roebuck and Co.                        Sears fall and winter (Memphis) 1958.             RE0000280622      1958
Sears, Roebuck and Co.                          Sears fall and winter 1958 (Atlanta)            RE0000280623      1958
Sears, Roebuck and Co.                       Sears fall and winter (Kansas City) 1958.          RE0000280624      1958
Sears, Roebuck and Co.                    Sears Christmas book, 1958 (Philadelphia, Pa.)        RE0000280625      1958
Sears, Roebuck and Co.                       Sears Christmas book 1958, Chicago, IL.            RE0000280626      1958
Sears, Roebuck and Co.                       Sears Christmas book 1958, Boston, Ma.             RE0000280627      1958
Sears, Roebuck and Co.                    Sears Christmas book 1958, Kansas City, Mo.           RE0000280628      1958
Sears, Roebuck and Co.                    Sears Christmas book 1958, Greensboro, N. C.          RE0000280629      1958
Sears, Roebuck and Co.                    Sears Christmas book 1958, Minneapolis, Mn.           RE0000280630      1958
Sears, Roebuck and Co.                    Sears Christmas book 1958, Los Angeles, Ca.           RE0000280631      1958
Sears, Roebuck and Co.                       Sears Christmas book 1958, Seattle, Wa.            RE0000280632      1958
Sears, Roebuck and Co.                      Sears Christmas book 1958, Memphis, Tn.             RE0000280633      1958
Sears, Roebuck and Co.                       Sears Christmas book 1958, Atlanta, Ga.            RE0000280634      1958
Sears, Roebuck and Co.                          Sears Christmas book 1958, Dallas.              RE0000280635      1958
Sears, Roebuck and Co.                         Sears Christmas book, 1959 (Atlanta)             RE0000324823      1959
Sears, Roebuck and Co.                        Sears Christmas book, 1959 (Memphis)              RE0000324824      1959
Sears, Roebuck and Co.                      Sears Christmas book, 1959 (Greensboro)             RE0000324825      1959

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                Pg 132 of 271


         Name                                                 Full Title                       Copyright Number   Date
Sears, Roebuck and Co.                      Sears Christmas book, 1959 (Minneapolis)            RE0000324826      1959
Sears, Roebuck and Co.                      Sears Christmas book, 1959 (Kansas City)            RE0000324827      1959
Sears, Roebuck and Co.                        Sears Christmas book, 1959 (Chicago)              RE0000324828      1959
Sears, Roebuck and Co.                      Sears Christmas book, 1959 (Philadelphia)           RE0000324829      1959
Sears, Roebuck and Co.                         Sears Christmas book, 1959 (Boston)              RE0000324830      1959
Sears, Roebuck and Co.                      Sears Christmas book, 1959, Los Angeles.            RE0000324831      1959
Sears, Roebuck and Co.                         Sears Christmas book, 1959, Seattle.             RE0000324832      1959
Sears, Roebuck and Co.                         Sears Christmas book, 1959, Dallas.              RE0000324833      1959
Sears, Roebuck and Co.                        Sears spring and summer 1959, Seattle.            RE0000324834      1959
Sears, Roebuck and Co.                     Sears spring and summer 1959, Philadelphia.          RE0000324835      1959
Sears, Roebuck and Co.                     Sears spring and summer 1959, Greensboro.            RE0000324836      1959
Sears, Roebuck and Co.                     Sears spring and summer 1959, Philadelphia.          RE0000324837      1959
Sears, Roebuck and Co.                       Sears spring and summer 1959, Chicago.             RE0000324838      1959
Sears, Roebuck and Co.                        Sears spring and summer 1959, Dallas.             RE0000324839      1959
Sears, Roebuck and Co.                       Sears spring and summer 1959, Atlanta.             RE0000324840      1959
Sears, Roebuck and Co.                     Sears spring and summer 1959, Los Angeles.           RE0000324841      1959
Sears, Roebuck and Co.                     Sears spring and summer 1959, Kansas City.           RE0000324842      1959
Sears, Roebuck and Co.                       Sears spring and summer 1959, Boston.              RE0000324843      1959
Sears, Roebuck and Co.                     Sears spring and summer 1959, Minneapolis.           RE0000324844      1959
Sears, Roebuck and Co.                      Sears spring and summer 1959, Memphis.              RE0000324845      1959
Sears, Roebuck and Co.                       Sears fall and winter 1959, Greensboro.            RE0000324846      1959
Sears, Roebuck and Co.                          Sears fall and winter 1959, Seattle.            RE0000324847      1959
Sears, Roebuck and Co.                       Sears fall and winter 1959, Kansas City.           RE0000324848      1959
Sears, Roebuck and Co.                       Sears fall and winter 1959, Minneapolis.           RE0000324849      1959
Sears, Roebuck and Co.                       Sears fall and winter 1959, Los Angeles.           RE0000324850      1959
Sears, Roebuck and Co.                          Sears fall and winter 1959, Atlanta.            RE0000324851      1959
Sears, Roebuck and Co.                         Sears fall and winter 1959, Memphis.             RE0000324852      1959
Sears, Roebuck and Co.                         Sears fall and winter 1959, Chicago.             RE0000324853      1959
Sears, Roebuck and Co.                       Sears fall and winter 1959, Philadelphia.          RE0000324854      1959

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                Pg 133 of 271


         Name                                                 Full Title                       Copyright Number   Date
Sears, Roebuck and Co.                          Sears fall and winter 1959, Boston.             RE0000324855      1959
Sears, Roebuck and Co.                          Sears (Dallas) Fall and winter 1959.            RE0000324856      1959
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Kansas City)         RE0000366076      1960
Sears, Roebuck and Co.                     Sears spring through summer 1960 (Boston)            RE0000366077      1960
Sears, Roebuck and Co.                      Sears spring through summer 1960 (Dallas)           RE0000366078      1960
Sears, Roebuck and Co.                      Sears spring through summer 1960 (Seattle)          RE0000366079      1960
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Minneapolis)         RE0000366080      1960
Sears, Roebuck and Co.                     Sears spring through summer 1960 (Atlanta)           RE0000366081      1960
Sears, Roebuck and Co.                    Sears spring through summer 1960 (Memphis)            RE0000366082      1960
Sears, Roebuck and Co.                     Sears spring through summer 1960 (Chicago)           RE0000366083      1960
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Greensboro)          RE0000366084      1960
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Los Angeles)         RE0000366085      1960
Sears, Roebuck and Co.                   Sears spring through summer 1960 (Philadelphia)        RE0000366086      1960
Sears, Roebuck and Co.                        Sears fall and winter 1960 (Greensboro)           RE0000366087      1960
Sears, Roebuck and Co.                       Sears fall and winter 1960 (Philadelphia)          RE0000366088      1960
Sears, Roebuck and Co.                           Sears fall and winter 1960 (Dallas)            RE0000366089      1960
Sears, Roebuck and Co.                          Sears fall and winter 1960 (Boston)             RE0000366090      1960
Sears, Roebuck and Co.                       Sears fall and winter 1960 (Los Angeles)           RE0000366091      1960
Sears, Roebuck and Co.                          Sears fall and winter 1960 (Atlanta)            RE0000366092      1960
Sears, Roebuck and Co.                        Sears fall and winter 1960 (Kansas City)          RE0000366093      1960
Sears, Roebuck and Co.                          Sears fall and winter 1960 (Seattle)            RE0000366094      1960
Sears, Roebuck and Co.                       Sears fall and winter 1960 (Minneapolis)           RE0000366095      1960
Sears, Roebuck and Co.                         Sears fall and winter 1960 (Memphis)             RE0000366096      1960
Sears, Roebuck and Co.                         Sears fall and winter 1960 (Chicago)             RE0000366097      1960
Sears, Roebuck and Co.                          Sears 1960 Christmas book (Dallas)              RE0000366098      1960
Sears, Roebuck and Co.                       Sears 1960 Christmas book (Greensboro)             RE0000366099      1960
Sears, Roebuck and Co.                          Sears 1960 Christmas book (Seattle)             RE0000366100      1960
Sears, Roebuck and Co.                       Sears 1960 Christmas book (Minneapolis)            RE0000366101      1960
Sears, Roebuck and Co.                         Sears 1960 Christmas book (Atlanta)              RE0000366102      1960

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                       18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                              Pg 134 of 271


          Name                                             Full Title                        Copyright Number   Date
 Sears, Roebuck and Co.                    Sears 1960 Christmas book (Memphis)                RE0000366103      1960
 Sears, Roebuck and Co.                  Sears 1960 Christmas book (Los Angeles)              RE0000366104      1960
 Sears, Roebuck and Co.                     Sears 1960 Christmas book (Chicago)               RE0000366105      1960
 Sears, Roebuck and Co.                  Sears 1960 Christmas book (Philadelphia)             RE0000366106      1960
 Sears, Roebuck and Co.                     Sears 1960 Christmas book (Boston)                RE0000366107      1960
 Sears, Roebuck and Co.                   Sears 1960 Christmas book (Kansas City)             RE0000366108      1960
 Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Los Angeles)           RE0000429528      1961
 Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Kansas City)           RE0000429529      1961
 Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Boston, Ma.)           RE0000429530      1961
 Sears, Roebuck and Co.                      Sears fall and winter, 1961 (Dallas)             RE0000429531      1961
 Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Chicago, IL)           RE0000429532      1961
 Sears, Roebuck and Co.                    Sears Christmas book, 1961 (Memphis)               RE0000429533      1961
 Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Los Angeles)             RE0000429534      1961
 Sears, Roebuck and Co.                   Sears Christmas book, 1961 (Greensboro)             RE0000429535      1961
 Sears, Roebuck and Co.                     Sears Christmas book, 1961 (Seattle)              RE0000429536      1961
 Sears, Roebuck and Co.                     Sears Christmas book, 1961 (Atlanta)              RE0000429537      1961
 Sears, Roebuck and Co.                     Sears Christmas book, 1961 (Dallas)               RE0000429538      1961
 Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Kansas City)             RE0000429539      1961
 Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Minneapolis)             RE0000429540      1961
 Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Chicago, IL)             RE0000429541      1961
 Sears, Roebuck and Co.                  Sears Christmas book, 1961 (Philadelphia)            RE0000429542      1961
 Sears, Roebuck and Co.                     Sears Christmas book, 1961 (Boston)               RE0000429543      1961
 Sears, Roebuck and Co.                    Sears fall and winter, 1961 (Memphis)              RE0000429544      1961
 Sears, Roebuck and Co.                      Sears fall and winter, 1961 (Seattle)            RE0000429545      1961
 Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Minneapolis)           RE0000429546      1961
 Sears, Roebuck and Co.                      Sears fall and winter, 1961 (Atlanta)            RE0000429547      1961
 Sears, Roebuck and Co.                 Sears fall and winter, 1961 (Philadelphia, Pa.)       RE0000429548      1961
 Sears, Roebuck and Co.                   Sears fall and winter, 1961 (Greensboro)            RE0000429549      1961
Sears, Roebuck de Puerto                              Sears tiene de todo.                    SR0000005368      1977

                               [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN COPYRIGHTS – SEARS]
                         18-23538-rdd    Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53              Main Document
                                                                    Pg 135 of 271


         Name                                                  Full Title                                     Copyright Number   Date
       Rico, Inc.
Sears, Roebuck and Co.                            Voyage of Columbus in his own words.                         SR0000144926      1991
Sears, Roebuck and Co.                       Handbook of taps, dies and threading accessories.                 TX0000085545      1978
Sears, Roebuck and Co.                             Sears home health care : [no. F7308].                       TX0000211222      1978
Sears, Roebuck and Co.                            Quick facts, router bits and accessories.                    TX0000377530      1979
Sears, Roebuck and Co.                                          Car service.                                   TX0000548526      1980
Sears, Roebuck and Co.         Interpretation of consumer credit : no. 100, February 23, 1983 / prepared by    TX0001087068      1983
                              Economic Research and Business Analysis Division, Department 902P, Sears,
                                                         Roebuck, and Company.
Sears, Roebuck and Co.                     Handbook of taps, dies, and threading accessories.                  TX0001529143      1984
Sears, Roebuck and Co.                                Personnel policy manual.                                 TX0001625263      1985
Sears, Roebuck and Co.                                 ERC procedures manual.                                  TX0001663083      1985
Sears, Roebuck and Co.                        Focus toys, games & more : Sears catalog.                        TX0002707558      1989
Sears, Roebuck and Co.                       Sear catalog focus, the complete baby store.                      TX0002763385      1990
Sears, Roebuck and Co.                               Sears catalog focus boating.                              TX0002763386      1990
Sears, Roebuck and Co.                            Sears catalog focus farm & ranch.                            TX0002763387      1990
Sears, Roebuck and Co.                              Sears catalog focus interiors.                             TX0002789928      1990
Sears, Roebuck and Co.                                   Sears catalog focus.                                  TX0002789929      1990
Sears, Roebuck and Co.                        Sears catalog focus great American style.                        TX0002789930      1990
Sears, Roebuck and Co.                                   Sears catalog--style.                                 TX0002895538      1990
Sears, Roebuck and Co.                             Sears catalog--focus, big & tall.                           TX0002895539      1990
Sears, Roebuck and Co.                          Complete baby store : Sears catalog.                           TX0002925907      1990
Sears, Roebuck and Co.                           Sears catalog style for the holidays.                         TX0002925915      1990
Sears, Roebuck and Co.                                   Sears catalog style.                                  TX0002925916      1990
Sears, Roebuck and Co.                                 Sears catalog workwear.                                 TX0002925917      1990
Sears, Roebuck and Co.                                Sears catalog health care.                               TX0002925918      1990
Sears, Roebuck and Co.                               Sears today, October 1990.                                TX0002931518      1990
Sears, Roebuck and Co.                              Great American autumn book.                                TX0003277084      1991



                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd     Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                Main Document
                                                                     Pg 136 of 271


         Name                                                    Full Title                                      Copyright Number   Date
Sears, Roebuck and Co.          Viaje de Colon en sus propias palabras : un libro tridimensional / escrito por    TX0003464499      1991
                                Stacie Strong ; ilustrado por Michael Welply ; disenado por Jon Z. Haber ;
                              ingenieria de papel por Rodger Smith ; traducido al espanol por Susana Agami-
                                                                 Serrano.

Sears, Roebuck and Co.          Voyage of Columbus in his own words : a pop-up book / written by Stacie           TX0003464500      1991
                                Strong ; illustrated by Michael Welply ; designed by Jon Z. Haber ; paper
                                                       engineering by Rodger Smith.
Sears, Roebuck and Co.                             [Sears sales circular/November 1997]                           TX0004753145      1997
Sears, Roebuck and Co.                      Fill your home with beautiful music & memories.                       TX0005529102      2001
 Sears Brands, L.L.C.            Tribute to military families : letters of thanks from our nation's children.     TX0006002926      2004
 Sears Brands, L.L.C.                               Power sport battery feature benefits.                         TX0006439630      2006
 Sears Brands, L.L.C.                           June 7, 2005--message from the chairman.                          TX0006580007      2005
 Sears Brands, L.L.C.                        September 8, 2005--message from the chairman.                        TX0006580008      2005
 Sears Brands, L.L.C.                        December 6, 2005--message from the chairman.                         TX0006580009      2005
 Sears Brands, L.L.C.                         March 15, 2006--message from the chairman.                          TX0006580010      2006
Sears, Roebuck and Co.                  Sears property tax system III : SPTS PRGS PRN ver. 1.0.                   TXu000325166      1988
 Sears Brands, L.L.C.                                     Early opening specials.                                 TXu001268424      2005
Sears, Roebuck and Co.                                      Kirkland : no. 4855.                                  VA0000053286      1980
Sears, Roebuck and Co.                                      Kirkland : no. 4855.                                  VA0000053286      1980
Sears, Roebuck and Co.                                  Gobi desert : [no. D-5004]                                VA0000087481      1981
Sears, Roebuck and Co.                                  Gobi desert : [no. D-5004]                                VA0000087481      1981
Sears, Roebuck and Co.                                    Rose stripe : [no. 5016]                                VA0000087482      1981
Sears, Roebuck and Co.                                    Rose stripe : [no. 5016]                                VA0000087482      1981
Sears, Roebuck and Co.                                   Rose garden : [no. 5015]                                 VA0000087483      1981
Sears, Roebuck and Co.                                   Rose garden : [no. 5015]                                 VA0000087483      1981
Sears, Roebuck and Co.                                     Mums : [no. D-5006]                                    VA0000087484      1981
Sears, Roebuck and Co.                                     Mums : [no. D-5006]                                    VA0000087484      1981
Sears, Roebuck and Co.                                      Gobi : [no. D-5002]                                   VA0000087485      1981
Sears, Roebuck and Co.                                      Gobi : [no. D-5002]                                   VA0000087485      1981

                                  [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                       IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332     Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                 Pg 137 of 271


         Name                                                Full Title                         Copyright Number   Date
Sears, Roebuck and Co.                              Gobi stripe : [no. D-5003]                   VA0000087487      1981
Sears, Roebuck and Co.                              Gobi stripe : [no. D-5003]                   VA0000087487      1981
Sears, Roebuck and Co.                             Winter flower : [no. D-5005]                  VA0000087488      1981
Sears, Roebuck and Co.                             Winter flower : [no. D-5005]                  VA0000087488      1981
Sears, Roebuck and Co.                               Seascape : [no. D-5007]                     VA0000087489      1981
Sears, Roebuck and Co.                               Seascape : [no. D-5007]                     VA0000087489      1981
  Kmart Corporation                                         Crazy bird.                          VA0000207055      1985
  Kmart Corporation                                        Handy dog.                            VA0000207056      1985
  Kmart Corporation                                        Sleepy dog.                           VA0000207057      1985
  Kmart Corporation                                          Inept dog.                          VA0000207058      1985
  Kmart Corporation                                    Loveable monkey.                          VA0000207059      1985
  Kmart Corporation                                          Cutie dog.                          VA0000207060      1985
Sears, Roebuck and Co.                                 Broken leg ski bear.                      VA0000249230      1986
Sears, Roebuck and Co.                                    Sledding bear.                         VA0000249231      1986
Sears, Roebuck and Co.                                   Snowball bear.                          VA0000249234      1986
Sears, Roebuck and Co.                                      Jingle bear.                         VA0000249242      1986
  Kmart Corporation                      [Country memories collection 2 : Grandma's farm]        VA0000639162      1993
Sears, Roebuck and Co.                              Square floral : no. E365.1.                  VA0000986246      1999
Sears, Roebuck and Co.                               Drop needle blue floral.                    VA0000986247      1999
Sears, Roebuck and Co.                             China T floral : no. E368.2.                  VA0000986248      1999
Sears, Roebuck and Co.                                 Blue daisy Henley.                        VA0000986249      1999
Sears, Roebuck and Co.                            Horizontal floral : no. E366.1.                VA0000986250      1999
 Sears Brands, L.L.C.                                  Magazine image ad.                        VA0001344129      1993
  Kmart Corporation                                    Our Christmas bear.                       VAu000100636      1986
  Kmart Corporation                                    Country memories.                         VAu000258712      1993
  Kmart Corporation                            Country memories collection : no. 1.              VAu000278753      1993
  Kmart Corporation                                    Summer garden III.                        VAu000294945      1994
Sears, Roebuck and Co.                              Floral pattern : no. RC79.                   VAu000460768      1999
Sears, Roebuck and Co.                              Floral pattern : no. RC79.                   VAu000460768      1999

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
                         18-23538-rdd   Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                                Pg 138 of 271


         Name                                               Full Title                         Copyright Number   Date
Sears, Roebuck and Co.                             Floral pattern : no. CS1063.                 VAu000460769      1999
Sears, Roebuck and Co.                             Floral pattern : no. CS1063.                 VAu000460769      1999
Sears, Roebuck and Co.                              Square floral : no. G3118.                  VAu000460770      1999
Sears, Roebuck and Co.                              Square floral : no. G3118.                  VAu000460770      1999
Sears, Roebuck and Co.                              Floral pattern : no. RC20.                  VAu000460780      1999
Sears, Roebuck and Co.                              Floral pattern : no. RC20.                  VAu000460780      1999
 Sears Brands, L.L.C.                                    LION DESIGN.                           VAu001021330      2008




                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN COPYRIGHTS – SEARS]
18-23538-rdd       Doc 5332        Filed 10/07/19 Entered 10/07/19 00:48:53 Main Document
                                               Pg 139 of 271
                                                                      EXECUTION VERSION

                                   TERMINATION AND RELEASE OF
                                   SECURITY INTEREST IN PATENTS

         This TERMINATION AND RELEASE OF SECURITY INTEREST IN PATENTS, dated as
 of February 11, 2019 (this “Release”), is granted by CANTOR FITZGERALD SECURITIES, in its
 capacity as the collateral agent for the Credit Parties (as defined in that certain Superpriority Junior Lien
 Secured Debtor-In-Possession Credit Agreement, dated as of November 29, 2018) (such agent, the
 “Collateral Agent” or “Releasor”) in favor of SEARS BRANDS, L.L.C. (the “Grantor”) with respect to
 the Patent Collateral (as defined in the Patent Security Agreement).

         WHEREAS, the Grantor is party to a Debtor-In-Possession Guarantee and Collateral Agreement,
 dated as of November 29, 2018 (as amended, supplemented, restated or otherwise modified from time to
 time, the “Security Agreement”) and to a Patent Security Agreement of even date therewith in favor of the
 Releasor (as amended, supplemented, restated or otherwise modified from time to time, the “Patent
 Security Agreement”) and whereas, pursuant to the Patent Security Agreement, Grantor granted to the
 Releasor a continuing security interest in any and all right, title and interest of Grantor in, to and under all
 Patent Collateral including, but not limited to, the patents and patent applications listed on Schedule I
 attached hereto (the “Patent Security Interest”); and

         WHEREAS, pursuant to the Security Agreement, Grantor executed and delivered to Releasor the
 Patent Security Agreement, which was recorded at the United States Patent and Trademark Office (the
 “USPTO”) on November 30, 2018 at Reel/Frame 047688/0843;

         WHEREAS, the Grantor has satisfied in full the terms of the Security Agreement and the Patent
 Security Agreement and requests a release of the Patent Security Interest;

          WHEREAS, the Releasor, on behalf of itself and the Credit Parties, desires to terminate and
 grant a release of the Patent Security Interest as provided in this Release;

         NOW THEREFORE, in consideration of the mutual promises and undertakings set forth herein
 and for other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, and with the intention of being legally bound hereby, the Releasor, on behalf of itself and
 the Credit Parties, and Grantor agree as follows:

         SECTION 1. Defined Terms. All capitalized terms used herein but not otherwise defined herein
 have the meanings given to them in the Security Agreement or Patent Security Agreement, as applicable.

         SECTION 2. Termination and Release. The Releasor, on behalf of itself and the Credit Parties,
 hereby absolutely, unconditionally and irrevocably (a) terminates the Patent Security Agreement and any
 other agreement under which the Grantor has granted the Releasor or any of the Credit Parties a collateral
 mortgage, pledge, hypothecation, grant, assignment, lien or security interest in, to or under the Patent
 Collateral, (b) terminates, cancels, discharges, relinquishes and releases the Patent Security Interest
 granted pursuant to the Security Agreement or the Patent Security Agreement and (c) terminates all of
 Releasor’s and Credit Parties’ right, title and interest in, to and under such Patent Collateral. The
 Releasor, on behalf of itself and the Credit Parties, authorizes and requests the recordation of this Release
 against the Patent Collateral with the USPTO and any other applicable governmental authority at
 Grantor’s expense.




                                                        1
18-23538-rdd       Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53                 Main Document
                                             Pg 140 of 271


         SECTION 3. Authority. The Releasor, on behalf of itself and the Credit Parties, represents and
 warrants that it has full authority to execute and deliver this Release.

         SECTION 4. Further Assurances. At the request and sole expense of Grantor, Releasor, on
 behalf of itself and the Credit Parties, agrees to execute, acknowledge and deliver all such further
 instruments and to take all such further actions necessary or reasonably requested by Grantor to carry out
 the purposes of this Release.

         SECTION 5. Choice of Law. This Release shall be governed by and construed and interpreted
 in accordance with the law of the State of New York (and, to the extent applicable, the Bankruptcy Code),
 without regard to principles of conflicts of laws, but including sections 5-1401 and 5-1402 of the New
 York General Obligations Law.

          SECTION 6. Miscellaneous. This Release may not be supplemented, altered or modified in any
 manner except by a writing signed by all parties hereto. This Release shall be binding upon the
 Releasor’s and the Credit Parties’ representatives, successors, assigns and transferees and is made in favor
 of and for the benefit of the Grantor and their successors and assigns. This Release may be executed in
 counterparts, each of which shall be deemed an original, but all of which together constitute one and the
 same original. Unless this Release states otherwise, any reference to “any” shall mean “any and all” and
 “or” is used in the inclusive sense of “and/or”.

                                      [Remainder of Page Intentionally Blank]




                                                      2
18-23538-rdd       Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53                Main Document
                                              Pg 141 of 271


          IN WITNESS WHEREOF, the Collateral Agent, on behalf of itself and the Credit Parties, has
 caused this Termination and Release of Security Interest in Patents to be duly executed as of the date first
 set forth above.

                                          Collateral Agent:

                                          CANTOR FITZGERALD SECURITIES
                                          as Collateral Agent

                                          By:
                                          Name:
                                          Title:




             [Signature Page to TERMINATION AND RELEASE OF SECURITY INTEREST
                                      IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                        Pg 142 of 271


          SCHEDULE I TO TERMINATION AND RELEASE OF SECURITY INTEREST
                                  IN PATENTS

                      PATENTS AND PATENT APPLICATIONS

                                Patent Applications Filed

 Status    Application Number     Application Date    Owner            Title
 FILED          13/438592              04/03          SEARS        METHODS AND
                                       /2012         BRANDS,       SYSTEMS FOR
                                                        LLC      CONNECTED SALES
                                                      (02736)       ASSOCIATE
                                                                     SERVICES
 FILED          13/926383           06/25/2013        SEARS        SYSTEMS AND
                                                     BRANDS,       METHODS FOR
                                                        LLC     SCAN, TRY AND BUY
                                                      (02736)
 FILED          14/620311           02/12/2015        SEARS            SYSTEM,
                                                     BRANDS,      APPARATUS, AND
                                                        LLC          MEDIA FOR
                                                      (02736)    CHANGING STATE
                                                                OF AN INTERNET OF
                                                                    THINGS (IOT)
                                                                       DEVICE
 FILED          14/943192           11/17/2015        SEARS          SENSOR FOR
                                                     BRANDS,         DETECTING
                                                        LLC           PRESENSE,
                                                      (02736)       OCCUPANCY,
                                                                  AND/OR MOTION
                                                                   AND RELATED
                                                                   SYSTEMS AND
                                                                      METHODS
 FILED          15/205298           07/08/2016        SEARS         METHOD AND
                                                     BRANDS,         SYSTEM TO
                                                        LLC        DYNAMICALLY
                                                      (02736)    OBFUSCATE A WEB
                                                                SERVICE INTERFACE
 FILED          15/236077           08/12/2016        SEARS        SYSTEMS AND
                                                     BRANDS,       METHODS FOR
                                                        LLC        ONLINE FRAUD
                                                      (02736)        DETECTION
 FILED          15/293273           10/13/2016        SEARS         SMART HOME
                                                     BRANDS,    DELIVERY SERVICES
                                                        LLC
                                                      (02736)
 FILED          15/295822           10/17/2016        SEARS     BROADCASE MODE
                                                     BRANDS,     FOR NON-PAIRED
             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                   IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53      Main Document
                                        Pg 143 of 271


 Status    Application Number     Application Date      Owner               Title
                                                          LLC           DEVICES AND
                                                        (02736)           CRITICAL
                                                                          MESSAGES
 FILED          15/408686           01/18/2017         SEARS           COMPRESSIBLE
                                                      BRANDS,          CONTACTS FOR
                                                         LLC            INTERFACING
                                                       (02736)            CHARGER
 FILED          15/652781           07/18/2017         SEARS           OBJECT DRIVEN
                                                      BRANDS,            NEWSFEED
                                                         LLC
                                                       (02736)

                                    Patents Granted
  Status   Application Nu   Application Patent Grant           Owner         Title
               mber            Date       Numb      Date
                                            er
 GRANT         09/161335    09/25/1998 620242 03/20/2          SEARS          NON-
   ED                                        5      001         BRAN     COMPRESSION
                                                                 DS,        CASCADE
                                                                 LLC     REFRIGERATIO
                                                               (02736)   N SYSTEM FOR
                                                                             CLOSED
                                                                         REFRIGERATED
                                                                             SPACES
 GRANT         09/943095     08/30/2001   651987     02/18/2   SEARS         SHOCK
   ED                                        4         003      BRAN      ABSORBENT
                                                                 DS,       FOOTWEAR
                                                                 LLC       ASSEMBLY
                                                               (02736)
 GRANT         09/636181     08/10/2000   652384     02/25/2   SEARS      COMBINED
   ED                                        0         003      BRAN       SHOPPING
                                                                 DS,     CART/STROLLE
                                                                 LLC           R
                                                               (02736)
 GRANT         09/894157     06/27/2001   654360     04/08/2   SEARS      UNLOADING
   ED                                        1         003      BRAN      APPARATUS
                                                                 DS,
                                                                 LLC
                                                               (02736)
 GRANT         09/750529     12/28/2000   655728     05/06/2   SEARS     HANGING SIGN
   ED                                        5         003      BRAN     AND SUPPORT
                                                                 DS,
                                                                 LLC
                                                               (02736)
 GRANT         09/833329     04/12/2001   667768     01/13/2   SEARS     STORE FIXTURE
   ED                                        9         004      BRAN        POWER
            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                  IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 144 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,     DISTRIBUTION
                                                               LLC        SYSTEM
                                                             (02736)
 GRANT         10/340024     01/10/2003   667950   01/20/2   SEARS      COMBINED
   ED                                        6       004      BRAN       SHOPPING
                                                               DS,     CART/STROLLE
                                                               LLC           R
                                                             (02736)
 GRANT         09/833316     04/12/2001   669859   03/02/2   SEARS       VERTICAL
   ED                                        7       004      BRAN     MERCHANDISE
                                                               DS,     DISPLAY UNIT
                                                               LLC
                                                             (02736)
 GRANT         10/155977     05/28/2002   670887   03/23/2   SEARS     CARTON WITH
   ED                                        4       004      BRAN     FINGER HOLES
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         10/350656     01/24/2003   672599   04/27/2   SEARS      UNLOADING
   ED                                        9       004      BRAN      APPARATUS
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         09/713868     11/16/2000   698096   12/27/2   SEARS      METHOD AND
   ED                                        9       005      BRAN       APPARATUS
                                                               DS,     FOR ALLOWING
                                                               LLC        INTERNET
                                                             (02736)        BASED
                                                                         PURCHASES
                                                                          BASED ON
                                                                        TEMPORARY
                                                                        CREDIT CARD
                                                                           NUMBER
 GRANT         10/278343     10/23/2002   707288   07/04/2   SEARS       COMPUTER
   ED                                        4       006      BRAN      SYSTEM AND
                                                               DS,       METHOD OF
                                                               LLC      DISPLAYING
                                                             (02736)      PRODUCT
                                                                           SEARCH
                                                                           RESULTS
 GRANT         10/877131     06/25/2004   715234   12/26/2   SEARS       FOOTWEAR
   ED                                        3       006     BRAN          SYSTEM
                                                              DS,
                                                              LLC
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                        Pg 145 of 271


  Status   Application Nu   Application   Patent   Grant     Owner        Title
               mber            Date       Numb     Date
                                           er
                                                             (02736)
 GRANT         10/462240     06/16/2003   733485   02/26/2   SEARS       MULTIPLE
   ED                                        2       008      BRAN   CONFIGURATIO
                                                               DS,     N SHELVING
                                                               LLC     SYSTEM FOR
                                                             (02736)   DISPLAYING
                                                                     AUDIO VISUAL
                                                                      COMPONENTS
 GRANT         12/038315     02/27/2008   796344   06/21/2   SEARS    SYSTEM AND
   ED                                        1       011      BRAN    METHOD FOR
                                                               DS,      PROVIDING
                                                               LLC    SELF SERVICE
                                                             (02736)    CHECKOUT
                                                                     AND PRODUCT
                                                                        DELIVERY
                                                                          USING A
                                                                     MOBILE DEVICE
 GRANT         12/539219     08/11/2009   801506   09/06/2   SEARS SYSTEMS AND
   ED                                        8       011      BRAN   METHODS FOR
                                                               DS,      MANAGING
                                                               LLC   ORDERS MADE
                                                             (02736)       VIA A
                                                                        COMPUTER
                                                                        NETWORK
 GRANT         11/809825     06/01/2007   803303   10/11/2   SEARS      SHOE WITH
   ED                                        4       011      BRAN    DETACHABLE
                                                               DS,   AND FLEXIBLE
                                                               LLC     HEEL STRAP
                                                             (02736)
 GRANT         12/360879     01/28/2009   814626   04/03/2   SEARS SHOE HAVING
   ED                                        8       012      BRAN        AN AIR
                                                               DS,    CUSHIONING
                                                               LLC        SYSTEM
                                                             (02736)
 GRANT         12/500924     07/10/2009   821550   07/10/2   SEARS       HANGING
   ED                                        0       012      BRAN     DEVICE FOR
                                                               DS,    RESEALABLE
                                                               LLC   STORAGE BAGS
                                                             (02736)
 GRANT         13/194406     07/29/2011   830150   10/30/2   SEARS SYSTEMS AND
   ED                                        4       012      BRAN   METHODS FOR
                                                               DS,      MANAGING
                                                               LLC   ORDERS MADE
                                                             (02736)       VIA A
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 146 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                                         COMPUTER
                                                                          NETWORK
 GRANT         12/778269     05/12/2010   834943   01/08/2   SEARS        PADDING
   ED                                        0       013      BRAN      SYSTEM FOR
                                                               DS,     PROTECTING A
                                                               LLC          HOME
                                                             (02736)     APPLIANCE
 GRANT         12/476721     06/02/2009   836290   01/29/2   SEARS         REMOTE
   ED                                        6       013      BRAN        CONTROL
                                                               DS,      DEVICE THAT
                                                               LLC     USES COLOR TO
                                                             (02736)      INDICATE
                                                                         CHANGE IN
                                                                           STATUS
 GRANT         12/728389     03/22/2010   839740   03/19/2   SEARS      SYSTEM AND
   ED                                        6       013      BRAN      METHOD FOR
                                                               DS,      USING COLOR
                                                               LLC     TO INDICATE A
                                                             (02736)     STATE OF A
                                                                            HOME
                                                                         APPLIANCE,
                                                                         SUCH AS AN
                                                                            IRON
 GRANT         12/175298     07/17/2008   841755   04/09/2   SEARS      ELECTRONIC
   ED                                        2       013      BRAN         SELECT
                                                               DS,        PROVIDER
                                                               LLC        NETWORK
                                                             (02736)
 GRANT         12/268103     11/10/2008   843807   05/07/2   SEARS      EXCHANGING
   ED                                        0       013      BRAN          VALUE
                                                               DS,       BETWEEN A
                                                               LLC         SERVICE
                                                             (02736)    BUYER AND A
                                                                           SERVICE
                                                                          PROVIDER
 GRANT         13/692321     12/03/2012   855868   10/15/2   SEARS         REMOTE
   ED                                        6       013      BRAN        CONTROL
                                                               DS,      DEVICE THAT
                                                               LLC     USES COLOR TO
                                                             (02736)      INDICATE
                                                                         CHANGE IN
                                                                           STATUS
 GRANT         13/191918     07/27/2011   856616   10/22/2   SEARS      SYSTEM AND
   ED                                        7       013     BRAN       METHOD FOR
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 147 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,       USING DATA
                                                               LLC          POINTS
                                                             (02736)     COLLECTED
                                                                           FROM A
                                                                       CUSTOMER TO
                                                                           PROVIDE
                                                                         CUSTOMER
                                                                           SPECIFIC
                                                                         OFFERINGS
 GRANT         13/086903     04/14/2011   859078   11/26/2   SEARS      SYSTEM AND
   ED                                        6       013      BRAN      METHOD FOR
                                                               DS,         USING A
                                                               LLC     MOBILE DEVICE
                                                             (02736)    TO LOCATE A
                                                                         FOLLOWED
                                                                          ITEM IN A
                                                                       RETAIL STORE
 GRANT         13/298762     11/17/2011   862634   01/07/2   SEARS     METHODS AND
   ED                                        8       014      BRAN      SYSTEMS FOR
                                                               DS,      COMMUNITY
                                                               LLC         ENERGY
                                                             (02736)   MANAGEMENT
 GRANT         12/476370     06/02/2009   865137   02/18/2   SEARS      SYSTEM AND
   ED                                        4       014      BRAN      METHOD FOR
                                                               DS,        PAYMENT
                                                               LLC           CARD
                                                             (02736)      INDUSTRY
                                                                         ENTERPRISE
                                                                          ACCOUNT
                                                                           NUMBER
                                                                        ELIMINATION
 GRANT         13/004331     01/11/2011   867666   03/18/2   SEARS      SYSTEM AND
   ED                                        0       014      BRAN      METHOD FOR
                                                               DS,      PROVIDING A
                                                               LLC     STREAMLINED
                                                             (02736)     CHECKOUT
                                                                           PROCESS
 GRANT         12/841592     07/22/2010   868364   04/01/2   SEARS         VACUUM
   ED                                        5       014      BRAN        CLEANING
                                                               DS,      DEVICE WITH
                                                               LLC      AIR QUALITY
                                                             (02736)    MONITORING
                                                                           SYSTEM
 GRANT         13/889023     05/07/2013   874492   06/03/2   SEARS      EXCHANGING
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 148 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
   ED                                       1       014       BRAN          VALUE
                                                               DS,       BETWEEN A
                                                               LLC         SERVICE
                                                             (02736)   BUYER AND A
                                                                           SERVICE
                                                                          PROVIDER
 GRANT         13/692016     12/03/2012   875231   06/17/2   SEARS      SYSTEM AND
   ED                                        1       014      BRAN      METHOD FOR
                                                               DS,     USING COLOR
                                                               LLC     TO INDICATE A
                                                             (02736)     STATE OF A
                                                                            HOME
                                                                         APPLIANCE,
                                                                        SUCH AS AN
                                                                             IRON
 GRANT         13/351918     01/17/2012   876136   06/24/2   SEARS     MANAGEMENT
   ED                                        1       014      BRAN       UNIT WITH
                                                               DS,      MICROPHONE
                                                               LLC
                                                             (02736)
 GRANT         12/850722     08/05/2010   878975   07/29/2   SEARS    SYSTEM AND
   ED                                        0       014      BRAN    METHOD FOR
                                                               DS,       USING A
                                                               LLC   MOBILE DEVICE
                                                             (02736)  TO FOLLOW A
                                                                      PRICE FOR AN
                                                                          ITEM
 GRANT         12/851340     08/05/2010   881328   08/26/2   SEARS    AUTOMATED
   ED                                        7       014      BRAN      LAUNDRY
                                                               DS,       SYSTEM
                                                               LLC
                                                             (02736)
 GRANT         12/180247     07/25/2008   881339   08/26/2   SEARS       THREE-
   ED                                        8       014      BRAN     DIMENSION
                                                               DS,     GIFT CARD
                                                               LLC     ASSEMBLY
                                                             (02736)
 GRANT         12/962947     12/08/2010   881887   08/26/2   SEARS    SYSTEM AND
   ED                                        6       014      BRAN    METHOD FOR
                                                               DS,   FACILITATING
                                                               LLC   THE PURCHASE
                                                             (02736) OF PRODUCTS
                                                                      DETERMINED
                                                                     TO BE USEFUL
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 149 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                                           IN THE
                                                                       PERFORMANCE
                                                                          OF A TASK
 GRANT         12/579913     10/15/2009   886340   10/21/2   SEARS      SHOE HAVING
   ED                                        9       014      BRAN         AN AIR
                                                               DS,       CUSHIONING
                                                               LLC           BED
                                                             (02736)
 GRANT         12/951883     11/22/2010   887636   11/04/2   SEARS      THROUGH-
   ED                                        6       014      BRAN     HEAD STAND
                                                               DS,        MIXER
                                                               LLC
                                                             (02736)
 GRANT         13/494758     06/12/2012   893013   01/06/2   SEARS     SYSTEMS AND
   ED                                        4       015      BRAN     METHODS FOR
                                                               DS,          HIGH-
                                                               LLC       PRECISION
                                                             (02736)       INDOOR
                                                                        POSITIONING,
                                                                        NAVIGATION
                                                                       AND SHOPPING
                                                                         BEHAVIOR
                                                                         PROFILING
 GRANT         13/584540     08/13/2012   903755   05/19/2   SEARS      FILE SYSTEM
   ED                                        9       015      BRAN          QUEUE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         13/756206     01/31/2013   904763   06/02/2   SEARS      CUSTOMER
   ED                                        1       015      BRAN      ASSISTANCE
                                                               DS,       PLATFORM
                                                               LLC
                                                             (02736)
 GRANT         13/589689     08/20/2012   905836   06/16/2   SEARS     METHODS AND
   ED                                        7       015      BRAN     SYSTEMS FOR
                                                               DS,     STAGING AND
                                                               LLC     PROPAGATING
                                                             (02736)       DATA
 GRANT         13/421603     03/15/2012   912930   09/08/2   SEARS     METHODS AND
   ED                                        2       015      BRAN     SYSTEMS FOR
                                                               DS,       COUPON
                                                               LLC       SERVICE
                                                             (02736)   APPLICATIONS
 GRANT         12/645639     12/23/2009   914198   09/22/2   SEARS     SYSTEMS AND
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 150 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
   ED                                       9       015       BRAN     METHODS FOR
                                                               DS,          USING A
                                                               LLC          SOCIAL
                                                             (02736)     NETWORK TO
                                                                           PROVIDE
                                                                           PRODUCT
                                                                           RELATED
                                                                        INFORMATION
 GRANT         13/273459     10/14/2011   914389   09/22/2   SEARS      SYSTEMS AND
   ED                                        6       015      BRAN     METHODS FOR
                                                               DS,       PROVIDING A
                                                               LLC       DISTRIBUTED
                                                             (02736)    MOBILE CALL
                                                                       CENTER FOR A
                                                                           SERVICE
                                                                       ESTABLISHMEN
                                                                               T
 GRANT         13/351880     01/17/2012   920326   12/01/2   SEARS     METHODS AND
   ED                                        3       015      BRAN      SYSTEMS FOR
                                                               DS,     PROVIDING AN
                                                               LLC        APPLIANCE
                                                             (02736)   HYBRID MODE
 GRANT         13/661762     10/26/2012   920698   12/08/2   SEARS       INTEGRATED
   ED                                        5       015      BRAN         COOKTOP
                                                               DS,        ASSEMBLY
                                                               LLC
                                                             (02736)
 GRANT         13/283943     10/28/2011   922576   12/29/2   SEARS     SYSTEMS AND
   ED                                        6       015      BRAN     METHODS FOR
                                                               DS,       PROVIDING
                                                               LLC         SMART
                                                             (02736)    APPLIANCES
 GRANT         13/545243     07/10/2012   925647   02/09/2   SEARS      SYSTEM AND
   ED                                        2       016      BRAN     METHOD FOR
                                                               DS,     ECONOMICAL
                                                               LLC     MIGRATION OF
                                                             (02736)      LEGACY
                                                                       APPLICATIONS
                                                                            FROM
                                                                        MAINFRAME
                                                                             AND
                                                                       DISTRIBUTED
                                                                        PLATFORMS
 GRANT         14/183123     02/18/2014   925687   02/09/2   SEARS      SYSTEM AND
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 151 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
   ED                                       2       016       BRAN      METHOD FOR
                                                               DS,        PAYMENT
                                                               LLC           CARD
                                                             (02736)      INDUSTRY
                                                                         ENTERPRISE
                                                                          ACCOUNT
                                                                           NUMBER
                                                                       ELIMINATION
 GRANT         13/442501     04/09/2012   925690   02/09/2   SEARS           NON-
   ED                                        2       016      BRAN      TRANSITORY
                                                               DS,       COMPUTER-
                                                               LLC        READABLE
                                                             (02736)     MEDIA FOR
                                                                        PRESENTING
                                                                           PRODUCT
                                                                       RECOMMENDA
                                                                             TIONS
 GRANT         14/039955     09/27/2013   929455   03/22/2   SEARS      INTEGRATED
   ED                                        4       016      BRAN      EXPERIENCE
                                                               DS,            FOR
                                                               LLC     APPLICATIONS
                                                             (02736)       WITHIN A
                                                                            MOBILE
                                                                        APPLICATION
 GRANT         13/826128     03/14/2013   933041   05/03/2   SEARS       CHECKOUT
   ED                                        3       016      BRAN          AND/OR
                                                               DS,        ORDERING
                                                               LLC     SYSTEMS AND
                                                             (02736)      METHODS
 GRANT         12/718376     03/05/2010   936163   06/07/2   SEARS      SYSTEM AND
   ED                                        7       016      BRAN      METHOD FOR
                                                               DS,       PROVIDING
                                                               LLC      DIAGNOSTIC
                                                             (02736)      SERVICES
 GRANT         13/971431     08/20/2013   939045   07/12/2   SEARS     METHOD AND
   ED                                        9       016      BRAN      SYSTEM FOR
                                                               DS,      USER BASED
                                                               LLC         ROUTING
                                                             (02736)
 GRANT         13/421423     03/15/2012   943867   09/06/2   SEARS     METHODS AND
   ED                                        8       016      BRAN     SYSTEMS FOR
                                                               DS,       APPLIANCE
                                                               LLC      COMMUNITY
                                                             (02736)      SERVICE
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 152 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                                       MANAGEMENT
 GRANT         14/663805     03/20/2015   944326   09/13/2   SEARS     MERCHANDISE
   ED                                        2       016      BRAN     RESERVATION
                                                               DS,          SYSTEM,
                                                               LLC       APPARATUS,
                                                             (02736)     AND MEDIA
 GRANT         13/364441     02/02/2012   945157   09/20/2   SEARS     METHODS AND
   ED                                        6       016      BRAN      SYSTEMS FOR
                                                               DS,        PROVIDING
                                                               LLC        LOCATION
                                                             (02736)         BASED
                                                                         ASSISTANCE
                                                                        VIA A MOBILE
                                                                            DEVICE
 GRANT         12/622803     11/20/2009   946042   10/04/2   SEARS     SYSTEMS AND
   ED                                        2       016      BRAN     METHODS FOR
                                                               DS,     MANAGING TO-
                                                               LLC      DO LIST TASK
                                                             (02736)       ITEMS TO
                                                                       AUTOMATICAL
                                                                         LY SUGGEST
                                                                           AND ADD
                                                                        PURCHASING
                                                                         ITEMS VIA A
                                                                          COMPUTER
                                                                          NETWORK
 GRANT         13/834157     03/15/2013   947443   10/25/2   SEARS       FIXED FULL
   ED                                        0       016      BRAN        COVERAGE
                                                               DS,     WASH SYSTEM
                                                               LLC            FOR
                                                             (02736)   DISHWASHERS
 GRANT         14/476935     09/04/2014   955850   01/31/2   SEARS        MATCHING
   ED                                        3       017      BRAN     MOBILE DEVICE
                                                               DS,             TO
                                                               LLC     TRANSACTION
                                                             (02736)        AND/OR
                                                                          CUSTOMER
                                                                           ACCOUNT
 GRANT         12/886060     09/20/2010   957632   02/21/2   SEARS       SYSTEM FOR
   ED                                        3       017      BRAN     FACILITATING
                                                               DS,           MULTI-
                                                               LLC         CHANNEL
                                                             (02736)    PURCHASE OF
                                                                        FSA ELIGIBLE
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                        Pg 153 of 271


  Status   Application Nu   Application   Patent   Grant     Owner        Title
               mber            Date       Numb     Date
                                           er
                                                                           ITEMS
 GRANT         12/852250     08/06/2010   958552   03/07/2   SEARS     STAND MIXER
   ED                                        0       017      BRAN          WITH
                                                               DS,      CORDLESS
                                                               LLC       KITCHEN
                                                             (02736)    APPLIANCE
 GRANT         14/332136     07/15/2014   961767   04/11/2   SEARS     AUTOMATED
   ED                                        5       017      BRAN       LAUNDRY
                                                               DS,        SYSTEM
                                                               LLC
                                                             (02736)
 GRANT         13/523050     06/14/2012   967255   06/06/2   SEARS    METHODS AND
   ED                                        9       017      BRAN   SYSTEMS FOR A
                                                               DS,       DIGITAL
                                                               LLC   INTERFACE FOR
                                                             (02736)   DISPLAYING
                                                                     RETAIL SEARCH
                                                                         RESULTS
 GRANT         13/494426     06/12/2012   970416   07/11/2   SEARS METHODS AND
   ED                                        6       017      BRAN    SYSTEMS FOR
                                                               DS,     PROVIDING
                                                               LLC   CUSTOM ERROR
                                                             (02736)   PAGES FOR
                                                                          RETAIL
                                                                      APPLICATIONS
 GRANT         13/886065     05/02/2013   971084   07/18/2   SEARS OBJECT DRIVEN
   ED                                        4       017      BRAN     NEWSFEED
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         15/355551     11/18/2016   977419   09/26/2   SEARS SYSTEMS AND
   ED                                        5       017      BRAN    METHODS FOR
                                                               DS,     PROVIDING
                                                               LLC    CONDUCTIVE
                                                             (02736)    CHARGING
                                                                           WITH
                                                                        MULTIPLE
                                                                        TERMINAL
                                                                     CONSTELLATIO
                                                                            NS
 GRANT         14/840893     08/31/2015   977801   10/03/2   SEARS RETRACTABLE
   ED                                        0       017      BRAN TAPE MEASURE
                                                               DS,   AND SECURING
                                                               LLC         SAME
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 154 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                             (02736)
 GRANT         13/757485     02/01/2013   979905   10/24/2   SEARS     SYSTEMS AND
   ED                                        7       017      BRAN     METHODS FOR
                                                               DS,     CREATING AND
                                                               LLC       MANAGING
                                                             (02736)     MARKETING
                                                                       APPLICATIONS,
                                                                          EVENTS,
                                                                        PROMOTIONS,
                                                                           AND
                                                                       PUBLICATIONS
 GRANT         14/970047     12/15/2015   981052   11/07/2   SEARS      POWER TOOL
   ED                                        4       017      BRAN     WITH OPTICAL
                                                               DS,     MEASUREMENT
                                                               LLC        DEVICE
                                                             (02736)
 GRANT         15/177570     06/09/2016   981185   11/07/2   SEARS     METHOD AND
   ED                                        3       017      BRAN     SYSTEM FOR
                                                               DS,     USER BASED
                                                               LLC      ROUTING
                                                             (02736)
 GRANT         15/000486     01/19/2016   984417   12/19/2   SEARS     LAWN MOWING
   ED                                        5       017      BRAN       APPARATUS
                                                               DS,      WITH MOWER
                                                               LLC           DECK
                                                             (02736)     ALIGNMENT
                                                                           SENSORS
 GRANT         14/330894     07/14/2014   989877   02/20/2   SEARS       SYSTEM AND
   ED                                        1       018      BRAN      METHOD FOR
                                                               DS,      FACILITATING
                                                               LLC     THE PURCHASE
                                                             (02736)    OF PRODUCTS
                                                                        DETERMINED
                                                                        TO BE USEFUL
                                                                            IN THE
                                                                       PERFORMANCE
                                                                          OF A TASK
 GRANT         13/462474     05/02/2012   995327   04/24/2   SEARS       SYSTEM AND
   ED                                        8       018      BRAN     METHODS FOR
                                                               DS,      INTERACTING
                                                               LLC           WITH
                                                             (02736)     NETWORKED
                                                                            HOME
                                                                         APPLIANCES
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 155 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                            er
 GRANT         14/491703     09/19/2014   995889   05/01/2   SEARS      METHOD AND
   ED                                        3       018      BRAN       SYSTEM FOR
                                                               DS,        ENABLING
                                                               LLC         WIRELESS
                                                             (02736)     CONTROL IN
                                                                       TOOLS BY USE
                                                                        OF PORTABLE
                                                                       POWER SUPPLY
                                                                       SYSTEMS WITH
                                                                          EMBEDDED
                                                                       COMMUNICATI
                                                                              ON
                                                                        COMPONENTS
 GRANT         13/547910     07/12/2012   995956   05/01/2   SEARS      SYSTEMS AND
   ED                                        7       018      BRAN      METHODS OF
                                                               DS,        TARGETED
                                                               LLC     INTERACTIONS
                                                             (02736)         FOR
                                                                         INTEGRATED
                                                                            RETAIL
                                                                       APPLICATIONS
 GRANT         15/485930     04/12/2017   997022   05/15/2   SEARS     GARAGE DOOR
   ED                                        9       018      BRAN          OPENER
                                                               DS,      SYSTEM WITH
                                                               LLC       AUTO-CLOSE
                                                             (02736)
 GRANT         13/248155     09/29/2011   997138   05/15/2   SEARS         ENERGY
   ED                                        8       018      BRAN     MANAGEMENT
                                                               DS,       UNIT WITH
                                                               LLC      DIAGNOSTIC
                                                             (02736)   CAPABILITIES
 GRANT         14/206913     03/12/2014   997204   05/15/2   SEARS     RECOMMENDA
   ED                                        2       018      BRAN      TIONS BASED
                                                               DS,      ON EXPLICIT
                                                               LLC          USER
                                                             (02736)     SIMILARITY
 GRANT         13/483959     05/30/2012   997804   05/22/2   SEARS     METHODS AND
   ED                                        8       018      BRAN     SYSTEMS FOR
                                                               DS,      CONNECTED
                                                               LLC          SALES
                                                             (02736)     ASSOCIATE
                                                                          SERVICES
 GRANT         15/084001     03/29/2016   999686   06/12/2   SEARS     METHODS AND
   ED                                        9       018     BRAN      SYSTEMS FOR
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 156 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,        PROVIDING
                                                               LLC        PERSONAL
                                                             (02736)       SHOPPING
                                                                           SERVICES
 GRANT         15/260635     09/09/2016   100109   07/03/2   SEARS        MITER SAW
   ED                                       55       018      BRAN        ASSEMBLY
                                                               DS,           WITH
                                                               LLC      DETACHABLE
                                                             (02736)   CIRCULAR SAW
 GRANT         14/146450     01/02/2014   100270   07/17/2   SEARS     SLIDE BATTERY
   ED                                       78       018      BRAN       AND POWER
                                                               DS,      TOOL FOR USE
                                                               LLC        WITH BOTH
                                                             (02736)      SLIDE AND
                                                                             POST
                                                                          BATTERIES
 GRANT         15/147588     05/05/2016   100365   07/31/2   SEARS      DOOR ALARM
   ED                                       88       018      BRAN       SYSTEM AND
                                                               DS,     REFRIGERATIO
                                                               LLC         N DEVICE
                                                             (02736)
 GRANT         15/175740     06/07/2016   100640   08/28/2   SEARS      SYSTEM AND
   ED                                       62       018      BRAN      METHOD FOR
                                                               DS,     AUTOMATICAL
                                                               LLC         LY AND
                                                             (02736)     SECURELY
                                                                        REGISTERING
                                                                        AN INTERNET
                                                                         OF THINGS
                                                                           DEVICE
 GRANT         14/705570     05/06/2015   100895   10/02/2   SEARS      SYSTEM AND
   ED                                       88       018      BRAN        METHOD
                                                               DS,      SUPPORTING
                                                               LLC        ONGOING
                                                             (02736)      WORKER
                                                                         FEEDBACK
 GRANT         14/933243     11/05/2015   101077   10/23/2   SEARS         WATER
   ED                                       09       018      BRAN     SENSORS WITH
                                                               DS,     MULTI-VALUE
                                                               LLC     OUTPUTS AND
                                                             (02736)    ASSOCIATED
                                                                       SYSTEMS AND
                                                                         METHODS
 GRANT         14/966701     12/11/2015   101275   11/13/2   SEARS     METHODS AND
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 157 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
   ED                                       90      018       BRAN        SYSTEMS
                                                               DS,      SUPPORTING
                                                               LLC         ONLINE
                                                             (02736)   SHOPPING AS A
                                                                        SHARED AND
                                                                           SOCIAL
                                                                          ACTIVITY
 GRANT         15/355345     11/18/2016   101286   11/13/2   SEARS        CHARGER,
   ED                                       68       018      BRAN         CHARGE
                                                               DS,       INDICATOR,
                                                               LLC           AND
                                                             (02736)    ASSOCIATED
                                                                          METHODS
 GRANT         14/087601     11/22/2013   101357   11/20/2   SEARS      MAINFRAME
   ED                                       49       018      BRAN       MIGRATION
                                                               DS,          TOOLS
                                                               LLC
                                                             (02736)
 GRANT         15/077792     03/22/2016   101359   11/20/2   SEARS      INTEGRATED
   ED                                       12       018      BRAN      EXPERIENCE
                                                               DS,          FOR
                                                               LLC     APPLICATIONS
                                                             (02736)      WITHIN A
                                                                          MOBILE
                                                                        APPLICATION
 GRANT         29/147600     08/31/2001   D4943    08/17/2   SEARS     PATTERN ON A
   ED                                      46        004      BRAN       SHOE SOLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/209636     07/19/2004   D5096    09/20/2   SEARS     CARD HOLDER
   ED                                      54        005      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/209221     07/12/2004   D5630    03/04/2   SEARS        TREAD
   ED                                      86        008      BRAN       PATTERN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/280236     05/22/2007   D5710    06/17/2   SEARS      FOOTWEAR
   ED                                      89        008      BRAN       OUTSOLE
                                                               DS,
                                                               LLC
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 158 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                             (02736)
 GRANT         29/288177     06/01/2007   D5840    01/06/2   SEARS      SHOE UPPER
   ED                                      32        009      BRAN         WITH
                                                               DS,     DETACHABLE
                                                               LLC     AND FLEXIBLE
                                                             (02736)    HEEL STRAP
 GRANT         29/321001     07/09/2008   D5935    06/02/2   SEARS        REMOTE
   ED                                      09        009      BRAN       CONTROL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/320998     07/09/2008   D5944    06/16/2   SEARS       REMOTE
   ED                                      23        009      BRAN       CONTROL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/321000     07/09/2008   D5956    07/07/2   SEARS       REMOTE
   ED                                      70        009      BRAN       CONTROL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/321004     07/09/2008   D5956    07/07/2   SEARS       REMOTE
   ED                                      71        009      BRAN       CONTROL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/320999     07/09/2008   D5970    07/28/2   SEARS       REMOTE
   ED                                      38        009      BRAN       CONTROL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/296842     10/30/2007   D5977    08/11/2   SEARS      GARMENT
   ED                                      48        009      BRAN       HANGER
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/321002     07/09/2008   D6002    09/15/2   SEARS       REMOTE
   ED                                      16        009      BRAN       CONTROL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/341573     08/07/2009   D6121    03/23/2   SEARS     STAND MIXER
   ED                                      95        010      BRAN
                                                               DS,
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 159 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               LLC
                                                             (02736)
 GRANT         29/341569     08/07/2009   D6130    03/30/2   SEARS       WASHING
   ED                                      09        010      BRAN       MACHINE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/343685     09/17/2009   D6140    04/20/2   SEARS      APPLIANCE
   ED                                      12        010      BRAN       HANDLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/343694     09/17/2009   D6140    04/20/2   SEARS      APPLIANCE
   ED                                      13        010      BRAN       HANDLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/335848     04/23/2009   D6149    05/04/2   SEARS     DUAL WHEEL
   ED                                      25        010      BRAN     PIZZA CUTTER
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/341605     08/10/2009   D6175    06/08/2   SEARS       WASHING
   ED                                      12        010      BRAN       MACHINE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/341604     08/10/2009   D6188    06/29/2   SEARS       WASHING
   ED                                      71        010      BRAN       MACHINE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/337956     06/02/2009   D6196    07/13/2   SEARS       COMPUTER
   ED                                      03        010      BRAN         USER
                                                               DS,     INTERFACE FOR
                                                               LLC       A DISPLAY
                                                             (02736)      SCREEN
 GRANT         29/337957     06/02/2009   D6196    07/13/2   SEARS       COMPUTER
   ED                                      04        010      BRAN         USER
                                                               DS,     INTERFACE FOR
                                                               LLC       A DISPLAY
                                                             (02736)      SCREEN
 GRANT         29/337959     06/02/2009   D6196    07/13/2   SEARS       COMPUTER
   ED                                      05        010      BRAN         USER
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 160 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,     INTERFACE FOR
                                                               LLC       A DISPLAY
                                                             (02736)      SCREEN
 GRANT         29/337960     06/02/2009   D6196    07/13/2   SEARS       COMPUTER
   ED                                      06        010      BRAN         USER
                                                               DS,     INTERFACE FOR
                                                               LLC       A DISPLAY
                                                             (02736)      SCREEN
 GRANT         29/337964     06/02/2009   D6196    07/13/2   SEARS       COMPUTER
   ED                                      07        010      BRAN         USER
                                                               DS,     INTERFACE FOR
                                                               LLC       A DISPLAY
                                                             (02736)      SCREEN
 GRANT         29/337962     06/02/2009   D6200    07/20/2   SEARS       COMPUTER
   ED                                      21        010      BRAN         USER
                                                               DS,     INTERFACE FOR
                                                               LLC       A DISPLAY
                                                             (02736)      SCREEN
 GRANT         29/355331     02/05/2010   D6234    09/14/2   SEARS      STAND MIXER
   ED                                      68        010      BRAN         HEAD
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/366653     07/28/2010   D6316    02/01/2   SEARS     STAND MIXER
   ED                                      91        011      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/357461     03/12/2010   D6335    03/01/2   SEARS       IN-STORE
   ED                                      70        011      BRAN     DISPLAY SIGN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/358023     03/22/2010   D6446    09/06/2   SEARS          USER
   ED                                      49        011      BRAN     INTERFACE FOR
                                                               DS,      A SCHEDULER
                                                               LLC
                                                             (02736)
 GRANT         29/368384     08/23/2010   D6454    09/20/2   SEARS     ICE DISPENSER
   ED                                      84        011      BRAN        PADDLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/341572     08/07/2009   D6468    10/11/2   SEARS       WASHING
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                        Pg 161 of 271


  Status   Application Nu   Application   Patent   Grant     Owner        Title
               mber            Date       Numb     Date
                                           er
   ED                                       59      011       BRAN MACHINE DOOR
                                                               DS,    AND WINDOW
                                                               LLC
                                                             (02736)
 GRANT         29/368385     08/23/2010   D6545    02/21/2   SEARS ICE DISPENSER
   ED                                      16        012      BRAN        PADDLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/385306     02/11/2011   D6547    02/28/2   SEARS         GRILL
   ED                                      57        012      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/385309     02/11/2011   D6547    02/28/2   SEARS         GRILL
   ED                                      58        012      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/344266     09/25/2009   D6690    10/16/2   SEARS      COMPUTER
   ED                                      87        012      BRAN       DISPLAY
                                                               DS,        SCREEN
                                                               LLC    PORTION WITH
                                                             (02736)   GRAPHICAL
                                                                           USER
                                                                     INTERFACE FOR
                                                                       MANAGING A
                                                                       COMPUTER-
                                                                     SUPPORTED TO-
                                                                          DO-LIST
 GRANT         29/423926     06/06/2012   D6813    05/07/2   SEARS HOLSTER FOR A
   ED                                      25        013      BRAN MOBILE DEVICE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/390665     04/28/2011   D6837    06/04/2   SEARS      APPLIANCE
   ED                                      39        013      BRAN       DISPLAY
                                                               DS,   SCREEN WITH A
                                                               LLC     GRAPHICAL
                                                             (02736)       USER
                                                                        INTERFACE
 GRANT         29/390667     04/28/2011   D6837    06/04/2   SEARS      APPLIANCE
   ED                                      40        013      BRAN       DISPLAY
                                                               DS,   SCREEN WITH A
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                        Pg 162 of 271


  Status   Application Nu   Application   Patent   Grant     Owner        Title
               mber            Date       Numb     Date
                                           er
                                                               LLC     GRAPHICAL
                                                             (02736)      USER
                                                                       INTERFACE
 GRANT         29/446428     02/22/2013   D6931    11/12/2   SEARS      COOKTOP
   ED                                      75        013      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/446430     02/22/2013   D6945    12/03/2   SEARS   COOKTOP -
   ED                                      81        013      BRAN    MULTIPLE
                                                               DS,     BURNER
                                                               LLC
                                                             (02736)
 GRANT         29/391504     05/10/2011   D6959    12/17/2   SEARS    WASHING
   ED                                      77        013      BRAN    MACHINE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/417672     04/06/2012   D6981    01/28/2   SEARS   SHOE SOLE
   ED                                      36        014      BRAN     INSERT
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/449478     03/15/2013   D7097    07/29/2   SEARS     MOBILE
   ED                                      25        014      BRAN GRILLING UNIT
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/468858     10/03/2013   D7150    10/14/2   SEARS HOLSTER FOR A
   ED                                      44        014      BRAN MOBILE DEVICE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/417677     04/06/2012   D7170    11/11/2   SEARS SHOE OUTSOLE
   ED                                      33        014      BRAN   AND INSERT
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/417680     04/06/2012   D7189    12/09/2   SEARS SHOE MIDSOLE
   ED                                      21        014      BRAN   AND INSERT
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/341555     08/07/2009   D7219    02/03/2   SEARS    COLORED
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 163 of 271


  Status   Application Nu   Application   Patent   Grant     Owner          Title
               mber            Date       Numb     Date
                                           er
   ED                                       18      015       BRAN      ACCENT FOR
                                                               DS,     AN APPLIANCE
                                                               LLC          USER
                                                             (02736)     INTERFACE
 GRANT         29/417673     04/06/2012   D7242    03/17/2   SEARS     SHOE OUTSOLE
   ED                                      96        015      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/462243     07/31/2013   D7303    05/26/2   SEARS        DISPLAY
   ED                                      99        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/453694     05/01/2013   D7315    06/09/2   SEARS        DISPLAY
   ED                                      40        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462327     08/01/2013   D7315    06/09/2   SEARS        DISPLAY
   ED                                      51        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462232     07/31/2013   D7315    06/09/2   SEARS        DISPLAY
   ED                                      53        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462347     08/01/2013   D7337    07/07/2   SEARS        DISPLAY
   ED                                      43        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   A SET OF ICONS
 GRANT         29/462352     08/01/2013   D7337    07/07/2   SEARS        DISPLAY
   ED                                      49        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/462241     07/31/2013   D7337    07/07/2   SEARS        DISPLAY
   ED                                      55        015     BRAN        SCREEN OR
                                                              DS,         PORTION
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 164 of 271


  Status   Application Nu   Application   Patent   Grant     Owner          Title
               mber            Date       Numb     Date
                                           er
                                                               LLC     THEREOF WITH
                                                             (02736)   A SET OF ICONS
 GRANT         29/462325     08/01/2013   D7343    07/14/2   SEARS        DISPLAY
   ED                                      45        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462343     08/01/2013   D7347    07/21/2   SEARS        DISPLAY
   ED                                      67        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/462344     08/01/2013   D7347    07/21/2   SEARS        DISPLAY
   ED                                      77        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/462345     08/01/2013   D7347    07/21/2   SEARS        DISPLAY
   ED                                      78        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/453693     05/01/2013   D7368    08/18/2   SEARS        DISPLAY
   ED                                      05        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/462986     08/12/2013   D7373    08/25/2   SEARS        DISPLAY
   ED                                      22        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/465600     08/29/2013   D7394    09/22/2   SEARS        DISPLAY
   ED                                      36        015      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 165 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                             (02736)    ANIMATED
                                                                        GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/448645     03/13/2013   D7396    09/22/2   SEARS     DISHWASHER
   ED                                      18        015      BRAN       CONTROL
                                                               DS,        PANEL
                                                               LLC
                                                             (02736)
 GRANT         29/464419     08/15/2013   D7398    09/29/2   SEARS       DISPLAY
   ED                                      76        015      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/453690     05/01/2013   D7418    10/27/2   SEARS       DISPLAY
   ED                                      83        015      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462329     08/01/2013   D7462    12/29/2   SEARS       DISPLAY
   ED                                      98        015      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462334     08/01/2013   D7462    12/29/2   SEARS       DISPLAY
   ED                                      99        015      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462331     08/01/2013   D7468    01/05/2   SEARS       DISPLAY
   ED                                      42        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462341     08/01/2013   D7468    01/05/2   SEARS       DISPLAY
   ED                                      43        016     BRAN       SCREEN OR
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 166 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462349     08/01/2013   D7481    01/26/2   SEARS       DISPLAY
   ED                                      17        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462328     08/01/2013   D7506    03/01/2   SEARS       DISPLAY
   ED                                      57        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/537079     08/21/2015   D7526    03/29/2   SEARS       DISPLAY
   ED                                      42        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/537083     08/21/2015   D7531    04/05/2   SEARS       DISPLAY
   ED                                      80        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462326     08/01/2013   D7558    05/10/2   SEARS       DISPLAY
   ED                                      13        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/462311     08/01/2013   D7583    06/07/2   SEARS       DISPLAY
   ED                                      79        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)       ICON
 GRANT         29/462308     08/01/2013   D7590    06/14/2   SEARS       DISPLAY
   ED                                      35        016      BRAN      SCREEN OR
                                                               DS,       PORTION
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 167 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               LLC     THEREOF WITH
                                                             (02736)       ICON
 GRANT         29/462310     08/01/2013   D7590    06/14/2   SEARS       DISPLAY
   ED                                      36        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)       ICON
 GRANT         29/462324     08/01/2013   D7590    06/14/2   SEARS       DISPLAY
   ED                                      37        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462337     08/01/2013   D7590    06/14/2   SEARS       DISPLAY
   ED                                      38        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)       ICON
 GRANT         29/464418     08/15/2013   D7591    06/14/2   SEARS       DISPLAY
   ED                                      12        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462296     08/01/2013   D7597    06/21/2   SEARS       DISPLAY
   ED                                      15        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462303     08/01/2013   D7618    07/19/2   SEARS       DISPLAY
   ED                                      48        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462306     08/01/2013   D7618    07/19/2   SEARS       DISPLAY
   ED                                      49        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462323     08/01/2013   D7618    07/19/2   SEARS       DISPLAY
   ED                                      50        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462354     08/01/2013   D7618    07/19/2   SEARS       DISPLAY
   ED                                      51        016      BRAN      SCREEN OR
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 168 of 271


  Status   Application Nu   Application   Patent   Grant     Owner          Title
               mber            Date       Numb     Date
                                           er
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462355     08/01/2013   D7618    07/19/2   SEARS        DISPLAY
   ED                                      52        016      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462357     08/01/2013   D7618    07/19/2   SEARS        DISPLAY
   ED                                      53        016      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/462249     07/31/2013   D7622    07/26/2   SEARS        DISPLAY
   ED                                      35        016      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   A SET OF ICONS
 GRANT         29/462351     08/01/2013   D7633    08/09/2   SEARS        DISPLAY
   ED                                      13        016      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/528358     05/28/2015   D7642    08/23/2   SEARS        WARMER
   ED                                      30        016      BRAN        DRAWER
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/462333     08/01/2013   D7645    08/23/2   SEARS       DISPLAY
   ED                                      37        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/462245     07/31/2013   D7645    08/23/2   SEARS       DISPLAY
   ED                                      45        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/528307     05/28/2015   D7648    08/30/2   SEARS      APPLIANCE
   ED                                      90        016      BRAN       HANDLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/550609     01/05/2016   D7651    08/30/2   SEARS        DISPLAY
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 169 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
   ED                                       23      016       BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/528342     05/28/2015   D7654    09/06/2   SEARS       COOKTOP
   ED                                      59        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528308     05/28/2015   D7673    09/27/2   SEARS       COOKTOP
   ED                                      26        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528304     05/28/2015   D7676    09/27/2   SEARS     REFRIGERATOR
   ED                                      48        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528367     05/28/2015   D7696    10/25/2   SEARS      MICROWAVE
   ED                                      73        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528397     05/28/2015   D7708    11/08/2   SEARS        OVEN
   ED                                      39        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/462342     08/01/2013   D7711    11/08/2   SEARS       DISPLAY
   ED                                      21        016      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     AN ICON
 GRANT         29/528382     05/28/2015   D7732    12/06/2   SEARS         OVEN
   ED                                      32        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/554484     02/11/2016   D7735    12/06/2   SEARS       DISPLAY
   ED                                      16        016      BRAN      SCREEN OR
                                                               DS,       PORTION
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 170 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/528339     05/28/2015   D7739    12/13/2   SEARS      OVEN KNOB
   ED                                      17        016      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528355     05/28/2015   D7767    01/17/2   SEARS   DISHWASHER
   ED                                      03        017      BRAN    GRAPHICAL
                                                               DS,        USER
                                                               LLC    INTERFACE
                                                             (02736)
 GRANT         29/528311     05/28/2015   D7780    02/07/2   SEARS     COOKTOP
   ED                                      99        017      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528310     05/28/2015   D7781    02/07/2   SEARS     COOKTOP
   ED                                      11        017      BRAN       GRATE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/568155     06/15/2016   D7793    02/21/2   SEARS   OVEN KNOB
   ED                                      03        017      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528374     05/28/2015   D7811    03/14/2   SEARS    APPLIANCE
   ED                                      27        017      BRAN      HANDLE
                                                               DS,      ENDCAP
                                                               LLC
                                                             (02736)
 GRANT         29/465402     08/27/2013   D7815    03/14/2   SEARS     WASHING
   ED                                      10        017      BRAN     MACHINE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528384     05/28/2015   D7816    03/21/2   SEARS OVEN CONTROL
   ED                                      48        017      BRAN       PANEL
                                                               DS,
                                                               LLC
                                                             (02736)
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                        Pg 171 of 271


  Status   Application Nu   Application   Patent   Grant     Owner        Title
               mber            Date       Numb     Date
                                           er
 GRANT         29/528337     05/28/2015   D7828    04/04/2   SEARS     RADIANT
   ED                                       73       017      BRAN     COOKTOP
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/569849     06/30/2016   D7866    05/16/2   SEARS    OVEN KNOB
   ED                                      51        017      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528402     05/28/2015   D7897    06/20/2   SEARS OVEN CONTROL
   ED                                      40        017      BRAN      PANEL
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/554476     02/11/2016   D7899    06/20/2   SEARS     DISPLAY
   ED                                      46        017      BRAN    SCREEN OR
                                                               DS,     PORTION
                                                               LLC   THEREOF WITH
                                                             (02736)  GRAPHICAL
                                                                         USER
                                                                      INTERFACE
 GRANT         29/554480     02/11/2016   D7899    06/20/2   SEARS     DISPLAY
   ED                                      47        017      BRAN    SCREEN OR
                                                               DS,     PORTION
                                                               LLC   THEREOF WITH
                                                             (02736)  GRAPHICAL
                                                                         USER
                                                                      INTERFACE
 GRANT         29/554492     02/11/2016   D7899    06/20/2   SEARS     DISPLAY
   ED                                      48        017      BRAN    SCREEN OR
                                                               DS,     PORTION
                                                               LLC   THEREOF WITH
                                                             (02736)  GRAPHICAL
                                                                         USER
                                                                      INTERFACE
 GRANT         29/554493     02/11/2016   D7899    06/20/2   SEARS     DISPLAY
   ED                                      49        017      BRAN    SCREEN OR
                                                               DS,     PORTION
                                                               LLC   THEREOF WITH
                                                             (02736)  GRAPHICAL
                                                                         USER
                                                                      INTERFACE
 GRANT         29/550612     01/05/2016   D7899    06/20/2   SEARS     DISPLAY
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 172 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
   ED                                       61      017       BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554483     02/11/2016   D7899    06/20/2   SEARS       DISPLAY
   ED                                      84        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554501     02/11/2016   D7905    06/27/2   SEARS       DISPLAY
   ED                                      87        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/528371     05/28/2015   D7909    07/04/2   SEARS      APPLIANCE
   ED                                      46        017      BRAN        HANDLE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/554470     02/11/2016   D7911    07/04/2   SEARS       DISPLAY
   ED                                      68        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554489     02/11/2016   D7911    07/04/2   SEARS       DISPLAY
   ED                                      69        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554494     02/11/2016   D7911    07/04/2   SEARS       DISPLAY
   ED                                      70        017     BRAN       SCREEN OR
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 173 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554503     02/11/2016   D7911    07/04/2   SEARS       DISPLAY
   ED                                      71        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554459     02/11/2016   D7911    07/04/2   SEARS       DISPLAY
   ED                                      80        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)       ICON
 GRANT         29/554469     02/11/2016   D7911    07/04/2   SEARS       DISPLAY
   ED                                      81        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)       ICON
 GRANT         29/554481     02/11/2016   D7918    07/11/2   SEARS       DISPLAY
   ED                                      16        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554487     02/11/2016   D7918    07/11/2   SEARS       DISPLAY
   ED                                      17        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/554497     02/11/2016   D7918    07/11/2   SEARS       DISPLAY
   ED                                      18        017      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 174 of 271


  Status   Application Nu   Application   Patent   Grant     Owner          Title
               mber            Date       Numb     Date
                                           er
                                                                            USER
                                                                         INTERFACE
 GRANT         29/554496     02/11/2016   D7924    07/18/2   SEARS        DISPLAY
   ED                                      45        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                         GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/554500     02/11/2016   D7924    07/18/2   SEARS        DISPLAY
   ED                                      46        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                         GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/462987     08/12/2013   D7924    07/18/2   SEARS        DISPLAY
   ED                                      54        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   A SET OF ICONS
 GRANT         29/462305     08/01/2013   D7924    07/18/2   SEARS        DISPLAY
   ED                                      61        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/554475     02/11/2016   D7934    08/01/2   SEARS        DISPLAY
   ED                                      25        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/554479     02/11/2016   D7934    08/01/2   SEARS        DISPLAY
   ED                                      26        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)     GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/554499     02/11/2016   D7934    08/01/2   SEARS        DISPLAY
   ED                                      27        017     BRAN        SCREEN OR
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 175 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/554843     02/16/2016   D7952    08/22/2   SEARS        DISPLAY
   ED                                      87        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)   TRANSITIONAL
                                                                        GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/571792     07/21/2016   D7953    08/22/2   SEARS     REFRIDGERATO
   ED                                      12        017      BRAN      R DISPENSER
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/583673     11/08/2016   D7959    08/29/2   SEARS        DISPLAY
   ED                                      24        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)      AN ICON
 GRANT         29/554472     02/11/2016   D7971    09/12/2   SEARS        DISPLAY
   ED                                      17        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                            USER
                                                                         INTERFACE
 GRANT         29/528391     05/28/2015   D7975    09/19/2   SEARS     OVEN COOKTOP
   ED                                      04        017      BRAN         GRATE
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528377     05/28/2015   D7981    09/26/2   SEARS OVEN COOKTOP
   ED                                      08        017      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/528345     05/28/2015   D7986    10/03/2   SEARS   COOKTOP
   ED                                      61        017      BRAN    GRATE
                                                               DS,
                                                               LLC
           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd    Doc 5332    Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                        Pg 176 of 271


  Status   Application Nu   Application   Patent   Grant     Owner         Title
               mber            Date       Numb     Date
                                           er
                                                             (02736)
 GRANT         29/528347     05/28/2015   D7986    10/03/2   SEARS       COOKTOP
   ED                                      62        017      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/554463     02/11/2016   D8013    10/31/2   SEARS        DISPLAY
   ED                                      88        017      BRAN       SCREEN OR
                                                               DS,        PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)        ICON
 GRANT         29/573448     08/05/2016   D8022    11/07/2   SEARS      DISHWASHER
   ED                                      30        017      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/556548     03/01/2016   D8151    04/10/2   SEARS       DISPLAY
   ED                                      22        018      BRAN      SCREEN OR
                                                               DS,       PORTION
                                                               LLC     THEREOF WITH
                                                             (02736)    GRAPHICAL
                                                                           USER
                                                                        INTERFACE
 GRANT         29/586727     12/06/2016   D8170    05/08/2   SEARS         OVEN
   ED                                      66        018      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)
 GRANT         29/583675     11/08/2016   D8170    05/08/2   SEARS        OVEN
   ED                                      67        018      BRAN
                                                               DS,
                                                               LLC
                                                             (02736)




           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                 IN PATENTS – SEARS]
18-23538-rdd       Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53 Main Document
                                              Pg 177 of 271
                                                                     EXECUTION VERSION

                                 TERMINATION AND RELEASE OF
                               SECURITY INTEREST IN TRADEMARKS

          This TERMINATION AND RELEASE OF SECURITY INTEREST IN TRADEMARKS,
 dated as of February 11, 2019 (this “Release”), is granted by CANTOR FITZGERALD SECURITIES, in
 its capacity as the collateral agent for the Credit Parties (as defined in that certain Superpriority Junior
 Lien Secured Debtor-In-Possession Credit Agreement, dated as of November 29, 2018) (such agent, the
 “Collateral Agent” or “Releasor”) in favor of SEARS, ROEBUCK AND CO., KMART OPERATIONS
 LLC, and SEARS BRANDS, L.L.C. (individually, a “Grantor”, and, collectively, the “Grantors”), with
 respect to the Trademark Collateral (as defined in the Trademark Security Agreement).

          WHEREAS, each Grantor is party to a Debtor-In-Possession Guarantee and Collateral
 Agreement, dated as of November 29, 2018 (as amended, supplemented, restated or otherwise modified
 from time to time, the “Security Agreement”) and to a Trademark Security Agreement of even date
 therewith in favor of the Releasor (as amended, supplemented, restated or otherwise modified from time
 to time, the “Trademark Security Agreement”) and whereas, pursuant to the Trademark Security
 Agreement, each Grantor granted to the Releasor a continuing security interest in any and all right, title and
 interest of such Grantor in, to and under all Trademark Collateral including, but not limited to, the trade
 names, trademark registrations and trademark applications listed on Schedule I attached hereto (the
 “Trademark Security Interest”); and

          WHEREAS, pursuant to the Security Agreement, each Grantor executed and delivered to the
 Releasor the Trademark Security Agreement, which was recorded at the U.S. Patent and Trademark
 Office (the “USPTO”) on November 30, 2018 at Reel/Frame 6524/0319;

         WHEREAS, each of the Grantors have satisfied in full the terms of the Security Agreement and
 the Trademark Security Agreement and request a release of the Trademark Security Interest;

          WHEREAS, the Releasor, on behalf of itself and the Credit Parties, desires to terminate and
 grant a release of the Trademark Security Interest as provided in this Release;

         NOW THEREFORE, in consideration of the mutual promises and undertakings set forth herein
 and for other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, and with the intention of being legally bound hereby, the Releasor, on behalf of itself and
 the Credit Parties, and each Grantor agrees as follows:

         SECTION 1. Defined Terms. All capitalized terms used herein but not otherwise defined herein
 have the meanings given to them in the Security Agreement or Trademark Security Agreement, as
 applicable.

          SECTION 2. Termination and Release. The Releasor, on behalf of itself and the Credit Parties,
 hereby absolutely, unconditionally and irrevocably (a) terminates the Trademark Security Agreement and
 any other agreement under which the Grantors have granted the the Releasor or any of the Credit Parties a
 collateral mortgage, pledge, hypothecation, grant, assignment, lien or security interest in, to or under the
 Trademark Collateral, (b) terminates, cancels, discharges, relinquishes and releases the Trademark
 Security Interest granted pursuant to the Security Agreement or the Trademark Security Agreement and
 (c) terminates all of the Releasor’s and the Credit Parties’ right, title and interest in, to and under such
 Trademark Collateral. The Releasor, on behalf of itself and the Credit Parties, authorizes and requests the
 recordation of this Release against the Trademark Collateral with the USPTO and any other applicable
 governmental authority at the Grantors’ expense.



                                                       1
18-23538-rdd       Doc 5332      Filed 10/07/19 Entered 10/07/19 00:48:53                 Main Document
                                             Pg 178 of 271


         SECTION 3. Authority. The Releasor, on behalf of itself and the Credit Parties, represents and
 warrants that it has full authority to execute and deliver this Release.

          SECTION 4. Further Assurances. At the request and sole expense of the Grantors, the Releasor,
 on behalf of itself and the Credit Parties, agrees to execute, acknowledge and deliver all such further
 instruments and to take all such further actions necessary or reasonably requested by any Grantor to carry
 out the purposes of this Release.

         SECTION 5. Choice of Law. This Release shall be governed by and construed and interpreted
 in accordance with the law of the State of New York (and, to the extent applicable, the Bankruptcy Code),
 without regard to principles of conflicts of laws, but including sections 5-1401 and 5-1402 of the New
 York General Obligations Law.

          SECTION 6. Miscellaneous. This Release may not be supplemented, altered or modified in any
 manner except by a writing signed by all parties hereto. This Release shall be binding upon the
 Releasor’s and the Credit Parties’ representatives, successors, assigns and transferees and is made in favor
 of and for the benefit of each Grantor and their respective successors and assigns. This Release may be
 executed in counterparts, each of which shall be deemed an original, but all of which together constitute
 one and the same original. Unless this Release states otherwise, any reference to “any” shall mean “any
 and all” and “or” is used in the inclusive sense of “and/or”.

                                      [Remainder of Page Intentionally Blank]




                                                      2
18-23538-rdd      Doc 5332       Filed 10/07/19 Entered 10/07/19 00:48:53              Main Document
                                             Pg 179 of 271



           IN WITNESS WHEREOF, the Collateral Agent, on behalf of itself and the Credit Parties, has
 caused this Termination and Release of Security Interest in Trademarks to be duly executed as of the date
 first set forth above.

                                         Collateral Agent:

                                         CANTOR FITZGERALD SECURITIES
                                         as Collateral Agent

                                         By:
                                         Name:
                                         Title:




            [Signature Page to TERMINATION AND RELEASE OF SECURITY INTEREST
                                   IN TRADEMARKS – SEARS]
                         18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53       Main Document
                                                               Pg 180 of 271


                              SCHEDULE I TO TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN TRADEMARKS


                                                       TRADE NAMES


Owner                                                           Trade Name


Kmart Operations LLC                                            Big Kmart


Sears, Roebuck and Co.                                          Kenmore Direct


Sears, Roebuck and Co.                                          ServiceLive Direct


Sears, Roebuck and Co.                                          shopyourway.com




                              TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Countr Owner       Mark        Image                   Status     Substatus          Applicatio Application Registration   Registrati
y                  Name                                                              n Number Date          Number         on Date
United SEARS       1-800-4-                            REGIST     ISSUED             75/307136 06/11/1997 2382062          09/05/200
States BRAND       MY-                                 ERED                                                                0
       S, L.L.C.   HOME
       (02736)
United SEARS       1-800-4-                            REGIST     ISSUED             85/164590 10/29/2010    4050628       11/01/201
States BRAND       MY-                                 ERED                                                                1

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 181 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   HOME
       (02736)
United SEARS       1-800-                           REGIST     ISSUED        78/134461 06/10/2002      2691207        02/25/200
States BRAND       MY-                              ERED                                                              3
       S, L.L.C.   SEARS
       (02736)
United SEARS       1-888-                           REGIST     ISSUED        76/207909 02/09/2001      2620231        09/17/200
States BRAND       SU-                              ERED                                                              2
       S, L.L.C.   HOGAR
       (02736)
United SEARS       A                                REGIST     ISSUED        78/803773 01/31/2006      3232805        04/24/200
States BRAND       (STYLIZ                          ERED                                                              7
       S, L.L.C.   ED)
       (02736)
United SEARS       A                                REGIST     ISSUED        85/599013 04/16/2012      4463390        01/07/201
States BRAND       BRIGHT                           ERED                                                              4
       S, L.L.C.   ER WAY
       (02736)     TO
                   MANAG
                   E YOUR
                   MONEY
United SEARS       A&E                              REGIST     ISSUED        76/410644 05/21/2002      2811413        02/03/200
States BRAND                                        ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       A&E                              REGIST     ISSUED        78/097160 12/07/2001      2748806        08/05/200
States BRAND       FACTOR                           ERED                                                              3
       S, L.L.C.   Y
       (02736)     SERVIC
                   E


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 182 of 271


Countr Owner     Mark   Image                      Status     Substatus     Applicatio Application Registration   Registrati
y                Name                                                       n Number Date          Number         on Date
United SEARS     A&E                               REGIST     ISSUED        78/313706 10/15/2003 2941732          04/19/200
States BRAND     FACTOR                            ERED                                                           5
       S, L.L.C. Y
       (02736)   SERVIC
                 E
United SEARS A&E                                   REGIST     ISSUED        76/410645 05/21/2002    2811414       02/03/200
States BRAND with                                  ERED                                                           4
       S, L.L.C. Design
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        86/227419 03/20/2014    5301801       10/03/201
States BRAND       A CHILL                         ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        86/411788 10/01/2014    5151614       02/28/201
States BRAND       A HEAT                          ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        86/227429 03/20/2014    4983742       06/21/201
States BRAND       A ICE                           ERED                                                           6
       S, L.L.C.
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        86/453248 11/13/2014    5124846       01/17/201
States BRAND       A SOAK                          ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        86/906903 02/12/2016    5272077       08/22/201
States BRAND       A                               ERED                                                           7
       S, L.L.C.   STEAM
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        86/227412 03/20/2014    4863867       12/01/201


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 183 of 271


Countr Owner       Mark   Image                    Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       A WASH                          ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       ACCEL                           REGIST     ISSUED        85/382224 07/27/2011      4227123        10/16/201
States BRAND       A-                              ERED                                                              2
       S, L.L.C.   WASH
       (02736)
United SEARS       ACCELE                          REGIST     ISSUED        78/496339 10/07/2004      3028145        12/13/200
States BRAND       R-ICE                           ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       ACCOU                           REGIST     ISSUED        76/163594 11/10/2000      2610542        08/20/200
States BRAND       NTCAR                           ERED                                                              2
       S, L.L.C.   E
       (02736)
United SEARS       ACCOU                           REGIST     ISSUED        77/308236 10/19/2007      3677156        09/01/200
States BRAND       NTCAR                           ERED                                                              9
       S, L.L.C.   E PLUS
       (02736)
United SEARS       ACTIVE                          REGIST     ISSUED        86/227551 03/20/2014      4860404        11/24/201
States BRAND       FINISH                          ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       ACTIVE                          REGIST     ISSUED        85/489737 12/07/2011      4332616        05/07/201
States BRAND       RINSE                           ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       ACTIVE                          REGIST     ISSUED        85/489722 12/07/2011      4266970        01/01/201
States BRAND       SPRAY                           ERED                                                              3
       S, L.L.C.


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 184 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS       ADAPT-                           REGIST     ISSUED        86/246179 04/08/2014      4951925        05/03/201
States BRAND       N-                               ERED                                                              6
       S, L.L.C.   STORE
       (02736)
United SEARS       ADRIAN                           FILED      ALLOWED       87/060732 06/05/2016
States BRAND       NE
       S, L.L.C.
       (02736)
United SEARS       AIR                              REGIST     ISSUED        77/154867 04/12/2007      3613002        04/28/200
States BRAND       GUARD                            ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       AIR                              REGIST     ISSUED        77/753455 06/05/2009      4032058        09/27/201
States BRAND       GUARD                            ERED                                                              1
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN
                   )
United SEARS       AIRFLO                           REGIST     ISSUED        85/661207 06/26/2012      4272370        01/08/201
States BRAND       W                                ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS ALFIE                                  REGIST     ISSUED        86/792218 10/19/2015      5092644        11/29/201
States BRAND                                        ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS ALPHAL                                 REGIST     ISSUED        85/977174 05/28/2010      4203780        09/04/201
States BRAND INE                                    ERED                                                              2
       S, L.L.C.

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 185 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS     ALPHAL                             REGIST     ISSUED        85/282683 03/31/2011      4056014        11/15/201
States BRAND     INE                                ERED                                                              1
       S, L.L.C. ENTERT
       (02736)   AINME
                 NT
United SEARS ALWAY                                  REGIST     ISSUED        85/707423 08/20/2012      4429782        11/05/201
States BRAND S PUSH                                 ERED                                                              3
       S, L.L.C. FORWA
       (02736) RD
United SEARS       AMARA                            REGIST     ISSUED        87/060735 06/05/2016      5297538        09/26/201
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       AMERIC                           REGIST     ISSUED        74/706615 07/27/1995      2091873        08/26/199
States BRAND       AN                               ERED                                                              7
       S, L.L.C.   FARE
       (02736)
United SEARS       AMERIC                           REGIST     ISSUED        77/639153 12/23/2008      3738907        01/19/201
States BRAND       A'S CAR                          ERED                                                              0
       S, L.L.C.   CARE
       (02736)     PLACE
United SEARS       AMERIC                           REGIST     ISSUED        76/192255 01/10/2001      2667384        12/24/200
States BRAND       A'S CAR                          ERED                                                              2
       S, L.L.C.   CARE
       (02736)     PLACE
United SEARS       AMPLIF                           REGIST     ISSUED        77/862811 11/02/2009      4096586        02/07/201
States BRAND       Y                                ERED                                                              2
       S, L.L.C.
       (02736)


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 186 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       AMPLIF                          REGIST     ISSUED        77/982942 02/01/2010 4119054          03/27/201
States BRAND       Y                               ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       AMPLIF                          REGIST     ISSUED        77/924766 02/01/2010    4415096       10/08/201
States BRAND       Y                               ERED                                                           3
       S, L.L.C.
       (02736)
United SEARS     AMPLIF                            REGIST     ISSUED        77/983024 02/08/2010    4126018       04/10/201
States BRAND     Y                                 ERED                                                           2
       S, L.L.C. (STYLIZ
       (02736)   ED
                 WITH
                 DESIGN
                 )
United SEARS AMPLIF                                REGIST     ISSUED        77/931566 02/09/2010    4418845       10/15/201
States BRAND Y                                     ERED                                                           3
       S, L.L.C. (STYLIZ
       (02736) ED
                 WITH
                 DESIGN
                 )
United SEARS AMPLIF                                REGIST     ISSUED        77/983023 02/09/2010    4135999       05/01/201
States BRAND Y LOGO                                ERED                                                           2
       S, L.L.C. (LIGHT
       (02736) NING
                 BOLT
                 DESIGN
                 )
United SEARS AMPLIF                                REGIST     ISSUED        77/931573 02/09/2010    4418846       10/15/201
States BRAND Y LOGO                                ERED                                                           3

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 187 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   (LIGHT
       (02736)     NING
                   BOLT
                   DESIGN
                   )
United SEARS       ANDRE                            REGIST     ISSUED        87/060733 06/05/2016      5282352        09/05/201
States BRAND       A                                ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       ANSWE                            REGIST     ISSUED        85/977243 07/29/2010      4223418        10/09/201
States BRAND       RS ON                            ERED                                                              2
       S, L.L.C.   CALL
       (02736)
United SEARS       APOSTR                           REGIST     ISSUED        73/748679 08/29/1988      1540405        05/23/198
States BRAND       OPHE                             ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       APOSTR                           REGIST     ISSUED        76/194554 01/16/2001      2664261        12/17/200
States BRAND       OPHE                             ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       APPLIA                           REGIST     ISSUED        78/587789 03/15/2005      3070804        03/21/200
States BRAND       NCE                              ERED                                                              6
       S, L.L.C.   SELECT
       (02736)     (STYLIZ
                   ED
                   WITH
                   ARCH
                   DESIGN
                   )
United SEARS       APPLIA                           REGIST     ISSUED        74/578279 09/26/1994      1922712        09/26/199

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 188 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
States BRAND       NCE                              ERED                                                              5
       S, L.L.C.   SELECT
       (02736)     (STYLIZ
                   ED
                   WITH
                   DESIGN
                   )
United SEARS       ASSURE                           REGIST     ISSUED        85/349259 06/17/2011      4317745        04/09/201
States BRAND       LINK                             ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       ATHLET                           REGIST     ISSUED        78/801436 01/27/2006      3236497        05/01/200
States BRAND       ECH                              ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       ATHLET                           REGIST     ISSUED        75/795788 09/10/1999      2355382        06/06/200
States BRAND       ECH                              ERED                                                              0
       S, L.L.C.   (STYLIZ
       (02736)     ED)
United SEARS       ATTENT                           REGIST     ISSUED        76/612023 09/13/2004      3069838        03/21/200
States BRAND       ION                              ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       ATTENT                           REGIST     ISSUED        77/322859 11/06/2007      3680515        09/08/200
States BRAND       ION                              ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS B                                      FILED      ALLOWED       87/085472 06/27/2016
States BRAND (Stylized)
       S, L.L.C.

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 189 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       (02736)
United SEARS       BASIC                           REGIST     ISSUED        76/625908 12/21/2004      3350644        12/11/200
States BRAND       EDITIO                          ERED                                                              7
       S, L.L.C.   NS
       (02736)
United SEARS       BBQ                             REGIST     ISSUED        78/778433 12/21/2005      3232768        04/24/200
States BRAND       PRO                             ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       BDAAS                           REGIST     ISSUED        85/513024 01/10/2012      4560681        07/01/201
States BRAND                                       ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       BE                              REGIST     ISSUED        87/180244 09/22/2016      5351693        12/05/201
States BRAND       AMAZI                           ERED                                                              7
       S, L.L.C.   NG
       (02736)
United SEARS     BECAUS                            REGIST     ISSUED        76/097531 07/26/2000      2586341        06/25/200
States BRAND     E                                 ERED                                                              2
       S, L.L.C. PICTUR
       (02736)   ES ARE
                 MADE
                 TO BE
                 SHARE
                 D
United SEARS BETTER                                FILED      ALLOWED       87/294932 01/10/2017
States BRAND PROCES
       S, L.L.C. S,
       (02736) BIGGER
                 BUZZ


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                              Pg 190 of 271


Countr Owner       Mark        Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                        n Number Date          Number         on Date
United SEARS       BIG K                              REGIST     ISSUED        75/502210 06/15/1998 2288771          10/26/199
States BRAND       MART                               ERED                                                           9
       S, L.L.C.   (Stylized
       (02736)     with
                   Design)
United SEARS       BLUELI                             REGIST     ISSUED        76/132609 09/20/2000    2592739       07/09/200
States BRAND       GHT                                ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       BLUELI                             REGIST     ISSUED        76/132660 09/20/2000    2650295       11/12/200
States BRAND       GHT                                ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       BLUELI                             REGIST     ISSUED        77/047108 11/17/2006    3600811       04/07/200
States BRAND       GHT                                ERED                                                           9
       S, L.L.C.
       (02736)
United SEARS       BLUELI                             REGIST     ISSUED        77/832265 09/22/2009    3862866       10/19/201
States BRAND       GHT                                ERED                                                           0
       S, L.L.C.
       (02736)
United SEARS       BLUELI                             REGIST     ISSUED        73/279158 09/24/1980    1179644       11/24/198
States BRAND       GHT                                ERED                                                           1
       S, L.L.C.   SPECIA
       (02736)     L
United SEARS       BOGO A                             REGIST     ISSUED        86/907032 02/12/2016    5346916       11/28/201
States BRAND       GOGO                               ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       BOLD                               REGIST     ISSUED        73/784127 03/02/1989    1631672       01/15/199
States BRAND       SPIRIT                             ERED                                                           1

                                [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                     IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 191 of 271


Countr Owner       Mark     Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       BOTANI                           REGIST     ISSUED        86/043320 08/20/2013      4501791        03/25/201
States BRAND       CAL                              ERED                                                              4
       S, L.L.C.   DREAM
       (02736)
United SEARS       BRAG                             REGIST     ISSUED        86/652797 06/05/2015      5138248        02/07/201
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       BUB                              REGIST     ISSUED        87/149155 08/24/2016      5254478        08/01/201
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       BUB                              FILED      ALLOWED       87/182748 09/26/2016
States BRAND       HUB
       S, L.L.C.
       (02736)
United SEARS       BUB                              REGIST     ISSUED        87/182711 09/26/2016      5254603        08/01/201
States BRAND       logo                             ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       BUNDL                            REGIST     ISSUED        85/922978 05/03/2013      4554532        06/24/201
States BRAND       E UP                             ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       BUNDL                            FILED      ALLOWED       87/033557 05/11/2016
States BRAND       Z
       S, L.L.C.
       (02736)


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 192 of 271


Countr Owner       Mark   Image                    Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       BUTTER                          REGIST     ISSUED        77/233710 07/19/2007 3531920          11/11/200
States BRAND       FLY                             ERED                                                           8
       S, L.L.C.   DESIGN
       (02736)
United SEARS       CAMPSI                          REGIST     ISSUED        85/555278 02/28/2012    4625300       10/21/201
States BRAND       DE                              ERED                                                           4
       S, L.L.C.   FLANNE
       (02736)     L
United SEARS       CANYO                           REGIST     ISSUED        74/370050 03/22/1993    1836244       05/10/199
States BRAND       N RIVER                         ERED                                                           4
       S, L.L.C.   BLUES
       (02736)
United SEARS       CANYO                           REGIST     ISSUED        73/826577 09/21/1989    1687912       05/19/199
States BRAND       N RIVER                         ERED                                                           2
       S, L.L.C.   BLUES
       (02736)
United SEARS       CANYO                           REGIST     ISSUED        75/009479 10/24/1995    2006147       10/08/199
States BRAND       N RIVER                         ERED                                                           6
       S, L.L.C.   BLUES
       (02736)
United SEARS       CANYO                           REGIST     ISSUED        76/361344 01/21/2002    2666208       12/24/200
States BRAND       NRIVER                          ERED                                                           2
       S, L.L.C.   BLUES
       (02736)
United SEARS       CAPTIV                          REGIST     ISSUED        73/114194 01/31/1977    1076806       11/08/197
States BRAND       E AIR                           ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       CARE                            REGIST     ISSUED        87/060754 06/06/2016    5282354       09/05/201
States BRAND       BEYON                           ERED                                                           7


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 193 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   D THE
       (02736)     COUNT
                   ER
United SEARS       CAT &                            REGIST     ISSUED        86/982641 09/25/2014      5365661        12/26/201
States BRAND       CO.                              ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       CAT &                            REGIST     ISSUED        86/406354 09/25/2014      5541235        08/14/201
States BRAND       CO.                              ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       CAT &                            REGIST     ISSUED        86/406352 09/25/2014      5111890        01/03/201
States BRAND       CO.                              ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       CAT &                            REGIST     ISSUED        86/982643 09/25/2014      5267027        08/15/201
States BRAND       CO. and                          ERED                                                              7
       S, L.L.C.   Design
       (02736)
United SEARS       CAT &                            REGIST     ISSUED        86/406370 09/25/2014      5541236        08/14/201
States BRAND       CO. and                          ERED                                                              8
       S, L.L.C.   Design
       (02736)
United SEARS       CAT &                            REGIST     ISSUED        86/406361 09/25/2014      5111891        01/03/201
States BRAND       CO. and                          ERED                                                              7
       S, L.L.C.   Design
       (02736)
United SEARS       CHAMPI                           REGIST     ISSUED        77/857500 10/26/2009      3872292        11/09/201
States BRAND       ON                               ERED                                                              0
       S, L.L.C.   BREED


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 194 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       (02736)
United SEARS       CHAMPI                          REGIST     ISSUED        85/013530 04/14/2010       3986818       06/28/201
States BRAND       ON                              ERED                                                              1
       S, L.L.C.   BREED
       (02736)
United SEARS       CLEANF                          REGIST     ISSUED        85/169947 11/05/2010       4054033       11/08/201
States BRAND       LOW                             ERED                                                              1
       S, L.L.C.
       (02736)
United SEARS       CLEAR                           REGIST     ISSUED        86/403189 09/23/2014       4839704       10/27/201
States BRAND       WATER                           ERED                                                              5
       S, L.L.C.   and
       (02736)     Design
United SEARS       CLOUD                           REGIST     ISSUED        77/767338 06/24/2009       4023220       09/06/201
States BRAND       OF                              ERED                                                              1
       S, L.L.C.   STEAM
       (02736)     DESIGN
United SEARS       COBBIE                          REGIST     ISSUED        71/147573 05/12/1921       151287        01/24/192
States BRAND                                       ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       COBBIE                          REGIST     ISSUED        73/247509 01/24/1980       1168509       09/08/198
States BRAND       CUDDL                           ERED                                                              1
       S, L.L.C.   ERS
       (02736)
Puerto SEARS       COBBIE                          REGIST     ISSUED        68606         04/26/2006   68606         06/21/200
Rico   BRAND       CUDDL                           ERED                                                              7
       S, L.L.C.   ERS
       (02736)
United SEARS       COLD                            REGIST     ISSUED        77/730518 05/06/2009       3942338       04/05/201

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                       18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                               Pg 195 of 271


Countr Owner       Mark         Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                         n Number      Date        Number         on Date
States BRAND       CLEAN                               ERED                                                              1
       S, L.L.C.
       (02736)
United SEARS       COLDSP                              REGIST     ISSUED        71/573683 02/10/1949      538081         02/20/195
States BRAND       OT                                  ERED                                                              1
       S, L.L.C.   (Stylized)
       (02736)
United SEARS       COLOR                               REGIST     ISSUED        85/884403 03/22/2013      4645857        11/25/201
States BRAND       SWITCH                              ERED                                                              4
       S, L.L.C.   PLUS
       (02736)
United SEARS       COLOR                               REGIST     ISSUED        86/427224 10/17/2014      4865521        12/08/201
States BRAND       SWITCH                              ERED                                                              5
       S, L.L.C.   PLUS
       (02736)     with
                   Design
United SEARS       COLOR                               REGIST     ISSUED        75/208617 12/05/1996      2353952        05/30/200
States BRAND       MATE                                ERED                                                              0
       S, L.L.C.
       (02736)
United SEARS       COLOR                               REGIST     ISSUED        75/209542 12/06/1996      2191817        09/29/199
States BRAND       MATE                                ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       COLOR                               REGIST     ISSUED        77/056410 12/04/2006      3257650        07/03/200
States BRAND       MATE                                ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       COMPA                               REGIST     ISSUED        76/377333 03/02/2002      2645755        11/05/200
States BRAND       NION                                ERED                                                              2


                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN TRADEMARKS – SEARS]
                      18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                             Pg 196 of 271


Countr Owner       Mark       Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                       n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       CONNE                             REGIST     ISSUED        86/208110 02/28/2014      4640090        11/18/201
States BRAND       CTED                              ERED                                                              4
       S, L.L.C.   SOLUTI
       (02736)     ONS
United SEARS       CONNE                             REGIST     ISSUED        86/274141 05/07/2014      4715039        04/07/201
States BRAND       CTED                              ERED                                                              5
       S, L.L.C.   SOLUTI
       (02736)     ONS and
                   Design
United SEARS       COOKM                             REGIST     ISSUED        86/032969 08/08/2013      4497940        03/18/201
States BRAND       ORE                               ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       COVERS                            REGIST     ISSUED        86/324717 06/30/2014      4788635        08/11/201
States BRAND       HIELD                             ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       COVERS                            REGIST     ISSUED        86/589194 04/07/2015      4858512        11/24/201
States BRAND       HIELD                             ERED                                                              5
       S, L.L.C.   ESTD
       (02736)     2015 and
                   Design
United SEARS       COVING                            REGIST     ISSUED        78/088021 10/11/2001      2804694        01/13/200
States BRAND       TON                               ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS COVING                                  REGIST     ISSUED        78/092912 11/13/2001      2791051        12/09/200
States BRAND TON                                     ERED                                                              3
       S, L.L.C.

                               [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 197 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS       COVING                           REGIST     ISSUED        76/397341 04/18/2002      2744641        07/29/200
States BRAND       TON                              ERED                                                              3
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN
                   )
United SEARS       COZY                             REGIST     ISSUED        86/607166 04/23/2015      5037407        09/06/201
States BRAND       UPS                              ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       CRB                              REGIST     ISSUED        75/430924 02/09/1998      2289907        11/02/199
States BRAND                                        ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       CRISPE                           REGIST     ISSUED        85/564238 03/08/2012      4210047        09/18/201
States BRAND       RKEEPE                           ERED                                                              2
       S, L.L.C.   R
       (02736)
United SEARS       CROSSO                           REGIST     ISSUED        86/398483 09/18/2014      4723772        04/21/201
States BRAND       VER                              ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       CUPCA                            REGIST     ISSUED        85/349185 06/17/2011      4269013        01/01/201
States BRAND       KE                               ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       DATAT                            REGIST     ISSUED        85/482642 11/29/2011      4290035        02/12/201
States BRAND       OUCH                             ERED                                                              3
       S, L.L.C.

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 198 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       (02736)
United SEARS       DAVID                           REGIST     ISSUED        74/531139 05/31/1994      2065389        05/27/199
States BRAND       TAYLO                           ERED                                                              7
       S, L.L.C.   R
       (02736)
United SEARS       DEAL                            REGIST     ISSUED        86/255505 04/17/2014      4740601        05/19/201
States BRAND       FLASH                           ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       DEAL                            REGIST     ISSUED        86/045441 08/22/2013      4630880        11/04/201
States BRAND       HEIST                           ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       DEALS                           REGIST     ISSUED        85/770583 11/02/2012      4435081        11/19/201
States BRAND       CENTER                          ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       DECOR                           REGIST     ISSUED        85/634189 05/24/2012      4401203        09/10/201
States BRAND       ATE IT                          ERED                                                              3
       S, L.L.C.   FORWA
       (02736)     RD
United SEARS       DEFENS                          REGIST     ISSUED        85/591268 04/06/2012      4485739        02/18/201
States BRAND       E                               ERED                                                              4
       S, L.L.C.   COTTO
       (02736)     N
United SEARS       DESIGN                          REGIST     ISSUED        85/418988 09/09/2011      4339415        05/21/201
States BRAND       ED AND                          ERED                                                              3
       S, L.L.C.   CREATE
       (02736)     D TO
                   MEET


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                    18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                          Pg 199 of 271


Countr Owner       Mark   Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                    n Number      Date        Number         on Date
                   THE
                   DEMAN
                   DS OF
                   CHAMPI
                   ONS
United   SEARS DESIGN                             REGIST     ISSUED        85/507855 01/03/2012      4296419        02/26/201
States   BRAND ED TO                              ERED                                                              3
         S, L.L.C. PERFOR
         (02736) M AND
                   EXPLOR
                   E
United   SEARS DESTIN                             REGIST     ISSUED        86/293906 05/28/2014      4681141        02/03/201
States   BRAND ATION                              ERED                                                              5
         S, L.L.C. DAD
         (02736)
United   SEARS DIET-                              REGIST     ISSUED        75/441180 02/26/1998      2249344        06/01/199
States   BRAND TRIM                               ERED                                                              9
         S, L.L.C.
         (02736)
United   SEARS DIRECT                             REGIST     ISSUED        75/712612 05/24/1999      2381986        08/29/200
States   BRAND DRIVE                              ERED                                                              0
         S, L.L.C.
         (02736)
United   SEARS DISCOU                             REGIST     ISSUED        85/779529 11/14/2012      4367824        07/16/201
States   BRAND NTS &                              ERED                                                              3
         S, L.L.C. DOLLA
         (02736) R
                   DEALS
                   & MORE
United   SEARS DOG                                REGIST     ISSUED        85/198561 12/15/2010      4172424        07/10/201
States   BRAND WITH                               ERED                                                              2

                            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                 IN TRADEMARKS – SEARS]
                      18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                             Pg 200 of 271


Countr Owner       Mark       Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                       n Number      Date        Number         on Date
       S, L.L.C.   COLLA
       (02736)     R
                   DESIGN
United   SEARS DOLLA                                 REGIST     ISSUED        86/803216 10/29/2015      5125523        01/17/201
States   BRAND RPALO                                 ERED                                                              7
         S, L.L.C. OZA
         (02736)
United   SEARS DONNE                                 REGIST     ISSUED        85/981160 11/15/2012      4512718        04/08/201
States   BRAND R &                                   ERED                                                              4
         S, L.L.C. BLITZE
         (02736) N,
                   INCORP
                   ORATE
                   D
United   SEARS DR.                                   REGIST     ISSUED        86/764531 09/22/2015      5062226        10/18/201
States   BRAND SMART                                 ERED                                                              6
         S, L.L.C.
         (02736)
United   SEARS DREAM                                 REGIST     ISSUED        86/679495 06/30/2015      4881655        01/05/201
States   BRAND S                                     ERED                                                              6
         S, L.L.C. MATTE
         (02736) R
United   SEARS DREAM                                 REGIST     ISSUED        86/679534 06/30/2015      4991536        07/05/201
States   BRAND SMATT                                 ERED                                                              6
         S, L.L.C. ER (with
         (02736) Eyelash
                   Logo)
United   SEARS DUAL                                  REGIST     ISSUED        73/158390 02/13/1978      1120878        06/26/197
States   BRAND ACTION                                ERED                                                              9
         S, L.L.C.
         (02736)

                               [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                            Pg 201 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                      n Number Date          Number         on Date
United SEARS       EARN                             REGIST     ISSUED        85/505026 12/28/2011 4290104          02/12/201
States BRAND       YOUR                             ERED                                                           3
       S, L.L.C.   WAY
       (02736)
United SEARS       EARN.                            REGIST     ISSUED        85/548566 02/21/2012    4437125       11/19/201
States BRAND       REDEE                            ERED                                                           3
       S, L.L.C.   M.
       (02736)     REPEAT
                   .
United SEARS       EASTER                           REGIST     ISSUED        85/369359 07/12/2011    4303576       03/19/201
States BRAND       JUBILEE                          ERED                                                           3
       S, L.L.C.
       (02736)
United SEARS       EASY                             REGIST     ISSUED        73/009577 12/26/1973    1000445       12/31/197
States BRAND       LIVING                           ERED                                                           4
       S, L.L.C.
       (02736)
United SEARS       EASYC                            REGIST     ISSUED        86/662277 06/15/2015    5042320       09/13/201
States BRAND       UT                               ERED                                                           6
       S, L.L.C.
       (02736)
United SEARS       ELITE                            REGIST     ISSUED        76/399091 04/23/2002    2878325       08/31/200
States BRAND                                        ERED                                                           4
       S, L.L.C.
       (02736)
United SEARS       ELK                              REGIST     ISSUED        78/879618 05/09/2006    3209198       02/13/200
States BRAND       WOODS                            ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       ELLA                             REGIST     ISSUED        85/348388 06/16/2011    4505705       04/01/201
States BRAND       ROSE                             ERED                                                           4

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 202 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       ENCHA                            REGIST     ISSUED        85/209007 01/03/2011      4061492        11/22/201
States BRAND       NTED                             ERED                                                              1
       S, L.L.C.   BRILLIA
       (02736)     NCE
United SEARS       ENDLES                           REGIST     ISSUED        85/513235 01/10/2012      4419180        10/15/201
States BRAND       S                                ERED                                                              3
       S, L.L.C.   SMILES.
       (02736)     AMAZI
                   NG
                   POSSIBI
                   LITIES.
United SEARS       ENDUR                            REGIST     ISSUED        85/122011 09/02/2010      4013837        08/16/201
States BRAND       A-FOAM                           ERED                                                              1
       S, L.L.C.
       (02736)
United SEARS ERECEI                                 REGIST     ISSUED        85/506513 12/30/2011      4294497        02/26/201
States BRAND PTS with                               ERED                                                              3
       S, L.L.C. Design
       (02736)
United SEARS       ESSENT                           REGIST     ISSUED        86/035431 08/12/2013      4650055        12/02/201
States BRAND       IAL                              ERED                                                              4
       S, L.L.C.   GARDE
       (02736)     N
United SEARS       ESSENT                           REGIST     ISSUED        76/617219 10/21/2004      3655079        07/14/200
States BRAND       IAL                              ERED                                                              9
       S, L.L.C.   HOME
       (02736)
United SEARS       ESSENT                           REGIST     ISSUED        77/403121 02/21/2008      4035294        10/04/201


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 203 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       IAL                             ERED                                                              1
       S, L.L.C.   HOME
       (02736)
United SEARS       ESSENT                          REGIST     ISSUED        77/980108 02/21/2008      3862126        10/12/201
States BRAND       IAL                             ERED                                                              0
       S, L.L.C.   HOME
       (02736)
United SEARS       EVENH                           REGIST     ISSUED        75/390201 11/14/1997      2241382        04/20/199
States BRAND       EAT                             ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       EVERY                           REGIST     ISSUED        86/045425 08/22/2013      4630878        11/04/201
States BRAND       PAIR                            ERED                                                              4
       S, L.L.C.   EARNS
       (02736)     POINTS
United SEARS       EVERYT                          REGIST     ISSUED        85/349239 06/17/2011      4215050        09/25/201
States BRAND       HING                            ERED                                                              2
       S, L.L.C.   YOU
       (02736)     NEED.
                   SAME
                   DAY.
United SEARS       EVO                             REGIST     ISSUED        78/143440 07/12/2002      2713614        05/06/200
States BRAND                                       ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       EVOFLE                          REGIST     ISSUED        86/396155 09/16/2014      4864205        12/01/201
States BRAND       X                               ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       EVOLU                           REGIST     ISSUED        77/076327 01/04/2007      4045617        10/25/201
States BRAND       TION                            ERED                                                              1

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 204 of 271


Countr Owner       Mark   Image                    Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.   TECHN
       (02736)     OLOGY
United SEARS       EXPLOR                          REGIST     ISSUED        85/348235 06/16/2011      4174140        07/17/201
States BRAND       ING MY                          ERED                                                              2
       S, L.L.C.   AMERIC
       (02736)     A
United SEARS       EXPRES                          REGIST     ISSUED        75/796250 09/10/1999      2408351        11/28/200
States BRAND       SIONS                           ERED                                                              0
       S, L.L.C.
       (02736)
United SEARS       FITSTU                          REGIST     ISSUED        85/211768 01/06/2011      4071896        12/13/201
States BRAND       DIO                             ERED                                                              1
       S, L.L.C.
       (02736)
United SEARS       FLAVO                           REGIST     ISSUED        85/113209 08/23/2010      4013792        08/16/201
States BRAND       R                               ERED                                                              1
       S, L.L.C.   FACTOR
       (02736)
United SEARS       FLEETH                          REGIST     ISSUED        77/570357 09/15/2008      3998531        07/19/201
States BRAND       ANDLE                           ERED                                                              1
       S, L.L.C.   R
       (02736)
United SEARS       FLEETH                          REGIST     ISSUED        85/351301 06/21/2011      4196883        08/28/201
States BRAND       ANDLE                           ERED                                                              2
       S, L.L.C.   R
       (02736)
United SEARS       FLEXCO                          REGIST     ISSUED        78/088156 10/12/2001      2660906        12/10/200
States BRAND       RE                              ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       FLEXJE                          REGIST     ISSUED        73/393223 09/29/1982      1260083        12/06/198

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 205 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       ANS                             ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       FLEXSL                          REGIST     ISSUED        73/392354 09/29/1982      1260080        12/06/198
States BRAND       AX                              ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       FORECA                          REGIST     ISSUED        72/129412 10/07/1961      735838         08/14/196
States BRAND       ST                              ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       FORECA                          REGIST     ISSUED        87/288897 01/04/2017      5586933        10/16/201
States BRAND       ST                              ERED                                                              8
       S, L.L.C.   MONTR
       (02736)     EAL
United SEARS       FORECA                          REGIST     ISSUED        87/288932 01/04/2017      5586934        10/16/201
States BRAND       ST ST.                          ERED                                                              8
       S, L.L.C.   PETERS
       (02736)     BURG
United SEARS       FOUNT                           REGIST     ISSUED        86/819680 11/13/2015      5324434        10/31/201
States BRAND                                       ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       FREE                            REGIST     ISSUED        86/862074 12/30/2015      5117464        01/10/201
States BRAND       FRIDAY                          ERED                                                              7
       S, L.L.C.   FIX
       (02736)
United SEARS       FREEBI                          REGIST     ISSUED        86/780449 10/07/2015      5197525        05/02/201
States BRAND       E                               ERED                                                              7
       S, L.L.C.   SATUR
       (02736)     DAY

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 206 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       FREEZE                          REGIST     ISSUED        86/669838 06/22/2015 4994701          07/05/201
States BRAND       FRESH                           ERED                                                           6
       S, L.L.C.
       (02736)
United SEARS       FRESH                           REGIST     ISSUED        73/163343 03/23/1978    1115105       03/20/197
States BRAND       LOOK                            ERED                                                           9
       S, L.L.C.
       (02736)
United SEARS       FUN ON                          REGIST     ISSUED        86/273202 05/06/2014    4645256       11/25/201
States BRAND       THE                             ERED                                                           4
       S, L.L.C.   RUN!
       (02736)
United SEARS       GARAG                           FILED      ALLOWED       87/488349 06/14/2017
States BRAND       E HEAD
       S, L.L.C.
       (02736)
United SEARS       GARAG                           FILED      ALLOWED       87/488419 06/14/2017
States BRAND       E HEAD
       S, L.L.C.   CLUB
       (02736)
United SEARS       GARAG                           FILED      ALLOWED       87/488524 06/14/2017
States BRAND       E HEAD
       S, L.L.C.   DIY
       (02736)
United SEARS       GARAG                           FILED      ALLOWED       87/488431 06/14/2017
States BRAND       E HEAD
       S, L.L.C.   LIFE
       (02736)
United SEARS       GARAG                           FILED      ALLOWED       87/488507 06/14/2017
States BRAND       E HEAD
       S, L.L.C.   PRO

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 207 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS       GARAG                            FILED      ALLOWED       87/488538 06/14/2017
States BRAND       E
       S, L.L.C.   HEADS
       (02736)
United SEARS       GARAG                            FILED      ALLOWED       87/488546 06/14/2017
States BRAND       E
       S, L.L.C.   HEADZ
       (02736)
United SEARS       GARDE                            REGIST     ISSUED        78/164545 09/16/2002      2814970        02/17/200
States BRAND       N OASIS                          ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       GARDE                            REGIST     ISSUED        78/164844 09/17/2002      2810511        02/03/200
States BRAND       N OASIS                          ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       GENIUS                           REGIST     ISSUED        77/966829 03/24/2010      4102869        02/21/201
States BRAND       COOL                             ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       GET IN.                          REGIST     ISSUED        86/040313 08/16/2013      4642219        11/18/201
States BRAND       GET                              ERED                                                              4
       S, L.L.C.   MORE.
       (02736)
United SEARS       GIVE                             REGIST     ISSUED        85/552350 02/24/2012      4311799        04/02/201
States BRAND       BACK                             ERED                                                              3
       S, L.L.C.   TO THE
       (02736)     STREET.
                   GIVE
                   BACK

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 208 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
                   TO THE
                   GAME.
United SEARS       GOPASS                          REGIST     ISSUED        85/456576 10/26/2011      4396822        09/03/201
States BRAND                                       ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       GRAND                           REGIST     ISSUED        86/029205 08/05/2013      4881990        01/05/201
States BRAND       HARBO                           ERED                                                              6
       S, L.L.C.   R
       (02736)
United SEARS       GRAND                           REGIST     ISSUED        85/661217 06/26/2012      4377586        07/30/201
States BRAND       LUXE                            ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       GRAND                           REGIST     ISSUED        85/687818 07/26/2012      4402575        09/17/201
States BRAND       RESORT                          ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       GRAND                           REGIST     ISSUED        85/929977 05/13/2013      4700440        03/10/201
States BRAND       RESORT                          ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       GRAND                           REGIST     ISSUED        85/432798 09/27/2011      4255023        12/04/201
States BRAND       RESORT                          ERED                                                              2
       S, L.L.C.   COLLEC
       (02736)     TION
United SEARS       GREEN                           REGIST     ISSUED        85/137760 09/24/2010      4321400        04/16/201
States BRAND       LEADER                          ERED                                                              3
       S, L.L.C.   SHIP
       (02736)     TEAM


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 209 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
                   SEARS
                   HOLDIN
                   GS and
                   Design
United SEARS       GREY                            REGIST     ISSUED        86/551640 03/03/2015      5464869        05/08/201
States BRAND       WOLF                            ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       GRILLI                          REGIST     ISSUED        85/427246 09/20/2011      4258798        12/11/201
States BRAND       NG IS                           ERED                                                              2
       S, L.L.C.   HAPPIN
       (02736)     ESS
United SEARS       GUARD                           REGIST     ISSUED        72/298253 05/15/1968      865339         02/25/196
States BRAND       SMAN                            ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       HALOG                           REGIST     ISSUED        85/370513 07/13/2011      4193131        08/21/201
States BRAND       EN                              ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       HANDI-                          REGIST     ISSUED        85/642716 06/04/2012      4288457        02/12/201
States BRAND       MATE                            ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       HAUNT                           REGIST     ALLOWED       85/970532 06/26/2013      4720816        04/14/201
States BRAND       ED                              ERED                                                              5
       S, L.L.C.   HALL
       (02736)
United SEARS       HELPIN                          REGIST     ISSUED        86/114264 11/08/2013      4906927        03/01/201
States BRAND       G                               ERED                                                              6


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                             Pg 210 of 271


Countr Owner       Mark       Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                       n Number      Date        Number         on Date
       S, L.L.C.   BUILD
       (02736)     SOLUTI
                   ONS
United   SEARS HERITA                                REGIST     ISSUED        85/198586 12/15/2010      4292824        02/19/201
States   BRAND GE                                    ERED                                                              3
         S, L.L.C. NATION
         (02736)
United   SEARS HEROES                                REGIST     ISSUED        77/150797 04/06/2007      3481593        08/05/200
States   BRAND AT                                    ERED                                                              8
         S, L.L.C. HOME
         (02736)
United   SEARS HEROES                                REGIST     ISSUED        77/887701 12/07/2009      4016471        08/23/201
States   BRAND AT                                    ERED                                                              1
         S, L.L.C. HOME
         (02736)
United   SEARS HOMEC                                 REGIST     ISSUED        75/258390 03/17/1997      2194900        10/13/199
States   BRAND ENTRAL                                ERED                                                              8
         S, L.L.C. (Stylized)
         (02736)
United SEARS     HOUSE                               REGIST     ISSUED        86/725743 08/14/2015      5009775        07/26/201
States BRAND     EXPERT                              ERED                                                              6
       S, L.L.C. S FOR
       (02736)   HOMEO
                 WNERS
United SEARS HOW                                     REGIST     ISSUED        77/843129 10/07/2009      3923915        02/22/201
States BRAND TO-DO                                   ERED                                                              1
       S, L.L.C. IS DONE
       (02736) TODAY
United SEARS I                                       REGIST     ISSUED        73/453800 11/21/1983      1325978        03/19/198
States BRAND COMFO                                   ERED                                                              5


                               [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN TRADEMARKS – SEARS]
                      18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                             Pg 211 of 271


Countr Owner       Mark       Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                       n Number      Date        Number         on Date
       S, L.L.C.   RT (with
       (02736)     Heart
                   Design)
United SEARS       ILLUMA                            REGIST     ISSUED        85/053995 06/03/2010      4099720        02/14/201
States BRAND       LIGHT                             ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       IMAGE                             REGIST     ISSUED        76/056084 05/24/2000      2623010        09/24/200
States BRAND       ESSENT                            ERED                                                              2
       S, L.L.C.   IALS
       (02736)
United SEARS       IMAGE                             REGIST     ISSUED        77/276403 09/11/2007      3803588        06/15/201
States BRAND       ESSENT                            ERED                                                              0
       S, L.L.C.   IALS
       (02736)
United SEARS       IMX                               FILED      ALLOWED       87/402685 04/07/2017
States BRAND       COLLEC
       S, L.L.C.   TIVE
       (02736)
United SEARS       INTUITI                           REGIST     ISSUED        76/407395 05/09/2002      2795795        12/16/200
States BRAND       ON                                ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       ISLAND                            REGIST     ISSUED        74/345672 01/06/1993      1792700        09/14/199
States BRAND       CLUB                              ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       ISLAND                            REGIST     ISSUED        85/646335 06/07/2012      4686597        02/17/201
States BRAND       ER                                ERED                                                              5
       S, L.L.C.

                               [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 212 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)



United SEARS       IT'S                             REGIST     ISSUED        76/136939 09/29/2000      2590786        07/09/200
States BRAND       ABOUT                            ERED                                                              2
       S, L.L.C.   TIME
       (02736)
United SEARS       JEWELE                           REGIST     ISSUED        85/214346 01/10/2011      4214668        09/25/201
States BRAND       D                                ERED                                                              2
       S, L.L.C.   JUBILEE
       (02736)
United SEARS       JOSIE                            REGIST     ISSUED        87/060738 06/06/2016      5297539        09/26/201
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       JUST                             REGIST     ISSUED        86/227446 03/20/2014      4778276        07/21/201
States BRAND       CRAFTZ                           ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       JUST                             REGIST     ISSUED        85/619304 05/08/2012      4389161        08/20/201
States BRAND       DREAM                            ERED                                                              3
       S, L.L.C.   Z
       (02736)
United SEARS       JUST                             REGIST     ISSUED        78/816929 02/16/2006      3260401        07/10/200
States BRAND       KIDZ                             ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       JUST                             FILED      ALLOWED       87/586160 08/28/2017
States BRAND       SPLASH
       S, L.L.C.

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 213 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS       K                                REGIST     ISSUED        78/456446 07/26/2004      3514052        10/07/200
States BRAND       (STYLIZ                          ERED                                                              8
       S, L.L.C.   ED)
       (02736)
United SEARS       K and                            REGIST     ISSUED        77/154297 04/11/2007      3676954        09/01/200
States BRAND       Semi-                            ERED                                                              9
       S, L.L.C.   Circle
       (02736)     Design
United SEARS       K                                REGIST     ISSUED        85/772905 11/06/2012      4367646        07/16/201
States BRAND       DOLLA                            ERED                                                              3
       S, L.L.C.   R
       (02736)
United SEARS     K                                  REGIST     ISSUED        85/772890 11/06/2012      4367644        07/16/201
States BRAND     DOLLA                              ERED                                                              3
       S, L.L.C. R and
       (02736)   Design
                 (B&W)
United SEARS K                                      REGIST     ISSUED        85/772813 11/06/2012      4338821        05/21/201
States BRAND DOLLA                                  ERED                                                              3
       S, L.L.C. R and
       (02736) Design
                 (Color)
United SEARS K                                      REGIST     ISSUED        78/425206 05/26/2004      3048959        01/24/200
States BRAND KMART                                  ERED                                                              6
       S, L.L.C. and
       (02736) Design
                 (2004
                 Logo)
United SEARS K                                      REGIST     ISSUED        77/547439 08/14/2008      3630204        06/02/200


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 214 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       KMART                           ERED                                                              9
       S, L.L.C.   SUPERC
       (02736)     ENTER
                   and
                   Design
                   (2004
                   Logo
                   Red)
Virgin SEARS       K MART                          REGIST     ISSUED        8038          01/15/2003   8038          01/15/200
Island BRAND                                       ERED                                                              3
s      S, L.L.C.
(U.S.) (02736)
United SEARS       K MART                          REGIST     ISSUED        72/139867 03/14/1962       743912        01/15/196
States BRAND                                       ERED                                                              3
       S, L.L.C.
       (02736)
Puerto SEARS       K MART                          REGIST     ISSUED        6949          01/15/2003   6949          01/15/200
Rico   BRAND                                       ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       K WASH                          REGIST     ISSUED        77/896580 12/18/2009       3929806       03/08/201
States BRAND                                       ERED                                                              1
       S, L.L.C.
       (02736)
Puerto SEARS       KENMO                           REGIST     ISSUED        13039         01/29/1964   13039         05/14/196
Rico   BRAND       RE                              ERED                                                              5
       S, L.L.C.
       (02736)
Puerto   SEARS     KENMO                           REGIST     ISSUED        13040         01/29/1964   13040         05/14/196
Rico     BRAND     RE                              ERED                                                              5


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 215 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
Puerto SEARS       KENMO                           REGIST     ISSUED        13038         01/29/1964   13038         05/14/196
Rico   BRAND       RE                              ERED                                                              5
       S, L.L.C.
       (02736)
Puerto SEARS       KENMO                           REGIST     ISSUED        13042         01/29/1964   13042         05/14/196
Rico   BRAND       RE                              ERED                                                              5
       S, L.L.C.
       (02736)
Puerto SEARS       KENMO                           REGIST     ISSUED        13041         01/29/1964   13041         05/14/196
Rico   BRAND       RE                              ERED                                                              5
       S, L.L.C.
       (02736)
Guam SEARS         KENMO                           REGIST     ISSUED        n/a           04/06/2010   TPC800270     04/06/201
       BRAND       RE                              ERED                                                824           0
       S, L.L.C.
       (02736)
Northe SEARS       KENMO                           REGIST     ISSUED        n/a           02/18/2011   19            02/18/201
rn     BRAND       RE                              ERED                                                              1
Maria S, L.L.C.    (CAUTI
na     (02736)     ONARY
Island             PUB.)
s
United SEARS       KIDS                            REGIST     ISSUED        75/929084 02/28/2000       2414215       12/19/200
States BRAND       PLAY                            ERED                                                              0
       S, L.L.C.
       (02736)
United SEARS       KMART                           REGIST     ISSUED        78/647764 06/09/2005       3093223       05/16/200
States BRAND                                       ERED                                                              6
       S, L.L.C.

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 216 of 271


Countr Owner     Mark        Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                Name                                                        n Number      Date        Number         on Date
       (02736)
United SEARS KMART                                  REGIST     ISSUED        78/724261 09/30/2005      3141789        09/12/200
States BRAND                                        ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       KMART                            REGIST     ISSUED        78/920275 06/29/2006      3297947        09/25/200
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       KMART                            REGIST     ISSUED        86/565441 03/16/2015      4831893        10/13/201
States BRAND       (STYLIZ                          ERED                                                              5
       S, L.L.C.   ED)
       (02736)
United SEARS       KMART                            REGIST     ISSUED        78/459322 07/30/2004      3366601        01/08/200
States BRAND       (STYLIZ                          ERED                                                              8
       S, L.L.C.   ED)
       (02736)
United SEARS     KMART                              REGIST     ISSUED        74/088966 08/17/1990      1695014        06/16/199
States BRAND     and                                ERED                                                              2
       S, L.L.C. Design
       (02736)   (1990
                 Logo
                 Red)
Virgin SEARS KMART                                  REGIST     ISSUED        n/a                       7996           08/25/199
Island BRAND and                                    ERED                                                              2
s      S, L.L.C. Design
(U.S.) (02736) (1990
                 Logo)
United SEARS KMART                                  REGIST     ISSUED        85/942361 05/24/2013      4443914        12/03/201
States BRAND and                                    ERED                                                              3

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                    18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 217 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.   Design
       (02736)     (1990
                   Logo)
United   SEARS KMART                               REGIST     ISSUED        74/088961 08/17/1990      1710545        08/25/199
States   BRAND and                                 ERED                                                              2
         S, L.L.C. Design
         (02736) (1990
                   Logo)
United   SEARS KMART                               REGIST     ISSUED        77/734680 05/12/2009      4006632        08/02/201
States   BRAND FOR                                 ERED                                                              1
         S, L.L.C. KIDS
         (02736)
United   SEARS KMART                               REGIST     ISSUED        86/035423 08/12/2013      4553309        06/17/201
States   BRAND KARES                               ERED                                                              4
         S, L.L.C.
         (02736)
United   SEARS KNIGHT                              REGIST     ISSUED        73/470384 03/15/1984      1516436        12/13/198
States   BRAND S                                   ERED                                                              8
         S, L.L.C. BRIDGE
         (02736)
United   SEARS KNIGHT                              REGIST     ISSUED        73/426604 05/19/1983      1508211        10/11/198
States   BRAND SBRIDG                              ERED                                                              8
         S, L.L.C. E
         (02736)
United   SEARS LAURA                               REGIST     ISSUED        86/642458 05/27/2015      4926040        03/29/201
States   BRAND SCOTT                               ERED                                                              6
         S, L.L.C.
         (02736)
United   SEARS LAURA                               REGIST     ISSUED        77/983156 11/12/2009      4161660        06/19/201
States   BRAND SCOTT                               ERED                                                              2
         S, L.L.C.

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 218 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       (02736)
United SEARS       LAURA                           REGIST     ISSUED        77/871268 11/12/2009      4206318        09/11/201
States BRAND       SCOTT                           ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       LAYAW                           REGIST     ISSUED        87/008539 04/20/2016      5174921        04/04/201
States BRAND       AY &                            ERED                                                              7
       S, L.L.C.   GO
       (02736)
United SEARS       LAYAW                           REGIST     ISSUED        85/502063 12/22/2011      4518202        04/22/201
States BRAND       AY                              ERED                                                              4
       S, L.L.C.   ANGELS
       (02736)
United SEARS     LEAF                              REGIST     ISSUED        77/769048 06/26/2009      4023226        09/06/201
States BRAND     WITH                              ERED                                                              1
       S, L.L.C. DRIPPIN
       (02736)   G
                 WATER
                 DROP
                 DESIGN
United SEARS LEAF                                  REGIST     ISSUED        77/753489 06/05/2009      4313296        04/02/201
States BRAND WITH                                  ERED                                                              3
       S, L.L.C. ELECTR
       (02736) ICAL
                 PLUG
                 DESIGN
United SEARS LEATHE                                REGIST     ISSUED        76/114299 08/22/2000      2487368        09/11/200
States BRAND R                                     ERED                                                              1
       S, L.L.C. CONNE
       (02736) CTION


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                            Pg 219 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                      n Number Date          Number         on Date
United SEARS       LET                              REGIST     ISSUED        85/514155 01/11/2012 4419183          10/15/201
States BRAND       THE                              ERED                                                           3
       S, L.L.C.   FUN
       (02736)     BEGIN
United SEARS       LIE                              REGIST     ISSUED        85/629837 05/18/2012    4250202       11/27/201
States BRAND       LIKE A                           ERED                                                           2
       S, L.L.C.   RUG
       (02736)
United SEARS       LIFE IS                          REGIST     ISSUED        86/780605 10/07/2015    5228845       06/20/201
States BRAND       RIDICU                           ERED                                                           7
       S, L.L.C.   LOUSLY
       (02736)     AWESO
                   ME
United SEARS       LIQR                             FILED      ALLOWED       86/460239 11/20/2014
States BRAND       LOGO
       S, L.L.C.
       (02736)
United SEARS       LITTLE                           REGIST     ISSUED        74/102348 10/01/1990    1653420       08/13/199
States BRAND       ONES                             ERED                                                           1
       S, L.L.C.
       (02736)
United SEARS       LITTLE                           REGIST     ISSUED        75/922300 02/18/2000    2414190       12/19/200
States BRAND       ONES                             ERED                                                           0
       S, L.L.C.
       (02736)
United SEARS       LITTLE                           REGIST     ISSUED        85/072681 06/28/2010    3925185       03/01/201
States BRAND       ONES                             ERED                                                           1
       S, L.L.C.
       (02736)
United SEARS       LITTLE                           REGIST     ISSUED        75/409982 12/23/1997    2439772       04/03/200

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 220 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
States BRAND       WONDE                            ERED                                                              1
       S, L.L.C.   RS
       (02736)
United SEARS       LIVE.                            REGIST     ISSUED        85/524113 01/24/2012      4329155        04/30/201
States BRAND       EXPLOR                           ERED                                                              3
       S, L.L.C.   E.
       (02736)     DISCOV
                   ER.
United   SEARS LOCAL                                REGIST     ISSUED        85/405105 08/23/2011      4212695        09/25/201
States   BRAND AD                                   ERED                                                              2
         S, L.L.C. FACEOF
         (02736) F
United   SEARS LOVE,                                REGIST     ISSUED        85/358510 06/28/2011      4203416        09/04/201
States   BRAND ME                                   ERED                                                              2
         S, L.L.C.
         (02736)
United   SEARS LOVE,                                REGIST     ISSUED        85/358519 06/28/2011      4203417        09/04/201
States   BRAND ME                                   ERED                                                              2
         S, L.L.C. (STYLIZ
         (02736) ED
                   WITH
                   DESIGN
                   )
United   SEARS MADRE                                REGIST     ISSUED        85/976382 05/12/2011      4133253        04/24/201
States   BRAND S Y                                  ERED                                                              2
         S, L.L.C. COMAD
         (02736) RES
United   SEARS MADRE                                REGIST     ISSUED        85/976390 05/12/2011      4286356        02/05/201
States   BRAND S Y                                  ERED                                                              3
         S, L.L.C. COMAD
         (02736) RES

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 221 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
                   (STYLIZ
                   ED
                   WITH
                   DESIGN
                   )
United SEARS       MAGIC                            REGIST     ISSUED        76/097515 07/27/2000      2611585        08/27/200
States BRAND       BLUE                             ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       MAGNA                            REGIST     ISSUED        86/411800 10/01/2014      5129499        01/24/201
States BRAND       -                                ERED                                                              7
       S, L.L.C.   TORQU
       (02736)     E
United SEARS       MARK                             REGIST     ISSUED        75/572833 10/19/1998      2305971        01/04/200
States BRAND       JASON                            ERED                                                              0
       S, L.L.C.
       (02736)
United SEARS       MASON                            REGIST     ISSUED        86/029202 08/05/2013      4874847        12/22/201
States BRAND       GREEN                            ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       MEMBE                            REGIST     ISSUED        85/851315 02/15/2013      4406773        09/24/201
States BRAND       R                                ERED                                                              3
       S, L.L.C.   ASSIST
       (02736)
United SEARS       MEMBE                            REGIST     ISSUED        85/886915 03/26/2013      4472552        01/21/201
States BRAND       R                                ERED                                                              4
       S, L.L.C.   ASSIST
       (02736)     ICON
United SEARS       MEMO-                            REGIST     ISSUED        85/122020 09/02/2010      4605715        09/16/201


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 222 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
States BRAND       TECH                             ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       METAP                            REGIST     ISSUED        76/008200 03/24/2000      2729666        06/24/200
States BRAND       HOR                              ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       METAP                            REGIST     ISSUED        86/642417 05/27/2015      4966231        05/24/201
States BRAND       HOR                              ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       METAP                            REGIST     ISSUED        85/453435 10/21/2011      4377125        07/30/201
States BRAND       HOR                              ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       METAS                            REGIST     ISSUED        85/513037 01/10/2012      4411684        10/01/201
States BRAND       CALE                             ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       METAS                            REGIST     ISSUED        85/539466 02/10/2012      4411724        10/01/201
States BRAND       CALE                             ERED                                                              3
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN
                   )
United SEARS       MICROC                           REGIST     ISSUED        86/476987 12/10/2014      5073860        11/01/201
States BRAND       LEAN                             ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS MIDNIG                                 REGIST     ISSUED        85/273167 03/22/2011      4111143        03/13/201

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 223 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
States BRAND       HT                               ERED                                                              2
       S, L.L.C.   CLEAR
       (02736)
United SEARS       MONAR                            REGIST     ISSUED        86/534583 02/13/2015      5223609        06/13/201
States BRAND       K                                ERED                                                              7
       S, L.L.C.   (MONA
       (02736)     RCH)
United SEARS       MONAR                            REGIST     ISSUED        85/498892 12/19/2011      4146821        05/22/201
States BRAND       K                                ERED                                                              2
       S, L.L.C.   [MONA
       (02736)     RCH]
United SEARS       MONAR                            REGIST     ISSUED        87/808891 02/23/2018      5575256        10/02/201
States BRAND       K Logo                           ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       MONEY                            REGIST     ISSUED        85/300993 04/21/2011      4172732        07/10/201
States BRAND       CAN'T                            ERED                                                              2
       S, L.L.C.   BUY
       (02736)     STYLE
United SEARS       MONEY                            REGIST     ISSUED        85/976422 07/05/2011      4155828        06/05/201
States BRAND       HUB                              ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       MONEY                            REGIST     ISSUED        85/363426 07/05/2011      4269048        01/01/201
States BRAND       HUB                              ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       MONEY                            REGIST     ISSUED        85/976611 02/10/2012      4484627        02/18/201
States BRAND       HUB                              ERED                                                              4
       S, L.L.C.   (STYLIZ


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 224 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)     ED
                   WITH
                   DESIGN
                   )
United   SEARS MONEY                                REGIST     ISSUED        85/539489 02/10/2012      4483318        02/18/201
States   BRAND HUB                                  ERED                                                              4
         S, L.L.C. (STYLIZ
         (02736) ED
                   WITH
                   DESIGN
                   )
United   SEARS MOUNT                                REGIST     ISSUED        85/534876 02/06/2012      4311676        04/02/201
States   BRAND AIN                                  ERED                                                              3
         S, L.L.C. RAPIDS
         (02736)
United   SEARS MY                                   REGIST     ISSUED        77/983092 01/13/2010      4147410        05/22/201
States   BRAND (STYLIZ                              ERED                                                              2
         S, L.L.C. ED
         (02736) WITH
                   DESIGN
                   )
United   SEARS MY                                   REGIST     ISSUED        77/694158 03/18/2009      4006597        08/02/201
States   BRAND SEARS                                ERED                                                              1
         S, L.L.C.
         (02736)
United   SEARS MYGOF                                REGIST     ISSUED        78/908508 06/14/2006      3559110        01/06/200
States   BRAND ER                                   ERED                                                              9
         S, L.L.C.
         (02736)
United   SEARS MYGOF                                REGIST     ISSUED        77/462221 04/30/2008      3530939        11/11/200
States   BRAND ER                                   ERED                                                              8

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 225 of 271


Countr Owner       Mark    Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       MYGOF                           REGIST     ISSUED        77/628420 12/08/2008      3929026        03/08/201
States BRAND       ER                              ERED                                                              1
       S, L.L.C.
       (02736)
United SEARS       MYGOF                           REGIST     ISSUED        77/578637 09/25/2008      4342790        05/28/201
States BRAND       ER                              ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS     MYGOF                             REGIST     ISSUED        77/654166 01/22/2009      3931620        03/15/201
States BRAND     ER                                ERED                                                              1
       S, L.L.C. (STYLIZ
       (02736)   ED
                 WITH
                 DESIGN
                 )
United SEARS MYGOF                                 REGIST     ISSUED        86/037645 08/14/2013      4517532        04/22/201
States BRAND ER                                    ERED                                                              4
       S, L.L.C. EXPRES
       (02736) S
United SEARS MYGOF                                 REGIST     ISSUED        86/037660 08/14/2013      4517533        04/22/201
States BRAND ER                                    ERED                                                              4
       S, L.L.C. EXPRES
       (02736) S and
                 Design
United SEARS MYTHO                                 REGIST     ISSUED        77/982025 04/29/2009      3986747        06/28/201
States BRAND UGHTS                                 ERED                                                              1
       S, L.L.C.
       (02736)
United SEARS NEW                                   REGIST     ISSUED        87/288829 01/04/2017      5444362        04/10/201

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 226 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       ADDITI                          ERED                                                              8
       S, L.L.C.   ONS
       (02736)     MATER
                   NITY
United SEARS       NICE                            REGIST     ISSUED        73/392292 09/29/1982      1260079        12/06/198
States BRAND       TOUCH                           ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       NORTH                           REGIST     ISSUED        74/315754 09/21/1992      1770115        05/11/199
States BRAND       WEST                            ERED                                                              3
       S, L.L.C.   TERRIT
       (02736)     ORY
United SEARS       NORTH                           REGIST     ISSUED        85/932526 05/15/2013      4898921        02/09/201
States BRAND       WEST                            ERED                                                              6
       S, L.L.C.   TERRIT
       (02736)     ORY
United SEARS       NORTH                           REGIST     ISSUED        85/378846 07/22/2011      4234937        10/30/201
States BRAND       WEST                            ERED                                                              2
       S, L.L.C.   TERRIT
       (02736)     ORY
United SEARS       NOW +                           REGIST     ISSUED        86/356869 08/04/2014      4667747        01/06/201
States BRAND       HERE                            ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       NOW +                           REGIST     ISSUED        85/349280 06/17/2011      4621448        10/14/201
States BRAND       HERE                            ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       OCEAN                           REGIST     ISSUED        87/087280 06/28/2016      5262423        08/08/201
States BRAND       AIR                             ERED                                                              7


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 227 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       OCEAN                            REGIST     ISSUED        87/082864 06/24/2016      5257625        08/01/201
States BRAND       AIR                              ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       ONE                              REGIST     ISSUED        86/219117 03/12/2014      4597296        09/02/201
States BRAND       LESS                             ERED                                                              4
       S, L.L.C.   TRIP TO
       (02736)     GET
                   WHAT
                   YOU
                   NEED
United   SEARS ONE                                  FILED      ALLOWED       87/289150 01/04/2017
States   BRAND SOLUTI
         S, L.L.C. ON
         (02736)
United   SEARS ONE                                  FILED      ALLOWED       87/289212 01/04/2017
States   BRAND SOLUTI
         S, L.L.C. ON
         (02736) BUILDI
                   NG
                   LOGO
United   SEARS ONE                                  REGIST     ISSUED        77/605366 10/31/2008      3631185        06/02/200
States   BRAND STORE.                               ERED                                                              9
         S, L.L.C. ONE
         (02736) STOP.
                   ONE
                   SUPER
                   IDEA.
United   SEARS PARTNE                               REGIST     ISSUED        86/273288 05/06/2014      4767115        07/07/201

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                       18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                             Pg 228 of 271


Countr Owner       Mark   Image                      Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                       n Number      Date        Number         on Date
States BRAND       RS IN                             ERED                                                              5
       S, L.L.C.   TRANSF
       (02736)     ORMATI
                   ON
United SEARS       PARTS                             REGIST     ISSUED        76/223501 03/12/2001      2590073        07/02/200
States BRAND       DIRECT                            ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       PARTSD                            REGIST     ISSUED        77/514782 07/03/2008      3662758        08/04/200
States BRAND       IRECT                             ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       PARTSD                            REGIST     ISSUED        75/527476 07/29/1998      2341996        04/11/200
States BRAND       IRECT                             ERED                                                              0
       S, L.L.C.   (Stylized)
       (02736)
United SEARS       PASSAL                            REGIST     ISSUED        85/461610 11/01/2011      4219701        10/02/201
States BRAND       ONG                               ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       PASSIO                            REGIST     ISSUED        77/522707 07/15/2008      3775568        04/13/201
States BRAND       N                                 ERED                                                              0
       S, L.L.C.   FOREVE
       (02736)     R
United SEARS       PERFOR                            REGIST     ISSUED        86/327069 07/02/2014      4914554        03/08/201
States BRAND       MANCE                             ERED                                                              6
       S, L.L.C.   SNAPSH
       (02736)     OT
United SEARS       PERFOR                            REGIST     ISSUED        86/408719 09/29/2014      4735231        05/12/201
States BRAND       MANCE                             ERED                                                              5


                                [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                     IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 229 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.   STARTS
       (02736)     HERE
United SEARS       PERFOR                          REGIST     ISSUED        73/163344 03/23/1978      1114324        03/06/197
States BRAND       MER                             ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS     PERSON                            REGIST     ISSUED        75/328511 07/22/1997      2239671        04/13/199
States BRAND     AL                                ERED                                                              9
       S, L.L.C. IDENTIT
       (02736)   Y
United SEARS     PERSON                            REGIST     ISSUED        85/565643 03/09/2012      4440882        11/26/201
States BRAND     AL                                ERED                                                              3
       S, L.L.C. SHOPPE
       (02736)   R BY
                 SHOP
                 YOUR
                 WAY
United SEARS PERSON                                REGIST     ISSUED        85/565617 03/09/2012      4440881        11/26/201
States BRAND AL                                    ERED                                                              3
       S, L.L.C. SHOPPE
       (02736) R BY
                 SHOP
                 YOUR
                 WAY
                 (STYLIZ
                 ED
                 WITH
                 DESIGN
                 )
United SEARS PETK                                  REGIST     ISSUED        77/178268 05/10/2007      3499758        09/09/200
States BRAND                                       ERED                                                              8

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                       18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                               Pg 230 of 271


Countr Owner       Mark         Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                         n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       PIPER                               REGIST     ISSUED        85/349093 06/17/2011      4739289        05/19/201
States BRAND                                           ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       PIPER &                             REGIST     ISSUED        77/318986 11/01/2007      3673722        08/25/200
States BRAND       BLUE                                ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       PLATIN                              REGIST     ISSUED        86/285514 05/19/2014      4758664        06/23/201
States BRAND       UM 1460                             ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       PLATIN                              REGIST     ISSUED        86/285529 05/19/2014      4767195        07/07/201
States BRAND       UM 1460                             ERED                                                              5
       S, L.L.C.   (Stylized)
       (02736)
United SEARS       PLAYTI                              REGIST     ISSUED        85/445091 10/12/2011      4142753        05/15/201
States BRAND       ME.                                 ERED                                                              2
       S, L.L.C.   ANYTI
       (02736)     ME.
United SEARS       PLUS                                REGIST     ISSUED        78/073600 07/12/2001      2603010        07/30/200
States BRAND                                           ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       PLUS                                REGIST     ISSUED        77/767113 06/24/2009      4023219        09/06/201
States BRAND       SIGN                                ERED                                                              1
       S, L.L.C.   INSIDE
       (02736)     TWO


                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 231 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
                   ROTATI
                   NG
                   CIRCLE
                   S
                   DESIGN
United SEARS       PLUS                             REGIST     ISSUED        75/231650 01/27/1997      2217728        01/12/199
States BRAND       START                            ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       PLUS                             REGIST     ISSUED        85/768127 10/31/2012      4431246        11/12/201
States BRAND       START                            ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       POINTS                           REGIST     ISSUED        85/969544 06/25/2013      4696679        03/03/201
States BRAND       FOR                              ERED                                                              5
       S, L.L.C.   PROGRE
       (02736)     SS
United SEARS       POINTS.                          REGIST     ISSUED        85/944180 05/28/2013      4462589        01/07/201
States BRAND       PRIZES.                          ERED                                                              4
       S, L.L.C.   PLAY!
       (02736)
United SEARS       POP-N-                           REGIST     ISSUED        86/907022 02/12/2016      5272078        08/22/201
States BRAND       GO                               ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       POWER                            REGIST     ISSUED        87/686154 11/15/2017      5464681        05/08/201
States BRAND       AHEAD                            ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       POWER                            FILED      ALLOWED       87/085872 06/28/2016
States BRAND       ED BY

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 232 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   SERVIC
       (02736)     ELIVE
United SEARS       POWER                            REGIST     ISSUED        85/642743 06/04/2012      4323302        04/23/201
States BRAND       MATE                             ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       POWER-                           REGIST     ISSUED        72/086338 11/30/1959      698071         05/24/196
States BRAND       MATE                             ERED                                                              0
       S, L.L.C.
       (02736)
United SEARS       PRAIRIE                          REGIST     ISSUED        74/221666 11/15/1991      1779400        06/29/199
States BRAND       STONE                            ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       PRETTY                           REGIST     ISSUED        85/286586 04/05/2011      4234728        10/30/201
States BRAND       IN PAVÉ                          ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       PRISM                            REGIST     ISSUED        86/147467 12/18/2013      4713612        03/31/201
States BRAND       WHITE                            ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       PROGRE                           REGIST     ISSUED        78/304580 09/24/2003      2881790        09/07/200
States BRAND       SSIVE                            ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       QUIET                            REGIST     ISSUED        86/411791 10/01/2014      4998957        07/12/201
States BRAND       PAK                              ERED                                                              6
       S, L.L.C.
       (02736)


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                            Pg 233 of 271


Countr Owner       Mark     Image                   Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                      n Number Date          Number         on Date
United SEARS       R1893                            REGIST     ISSUED        86/941824 03/16/2016 5336121          11/14/201
States BRAND                                        ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       REAL                             REGIST     ISSUED        85/565557 03/09/2012    4315894       04/09/201
States BRAND       LEADS.                           ERED                                                           3
       S, L.L.C.   REAL
       (02736)     WORK.
                   REAL
                   MONEY
                   !
United SEARS       REAL                             REGIST     ISSUED        86/652820 06/05/2015    5138249       02/07/201
States BRAND       SPORT                            ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       RECIPE                           REGIST     ISSUED        76/095556 07/24/2000    2590642       07/09/200
States BRAND       RECALL                           ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       REDEE                            REGIST     ISSUED        85/565573 03/09/2012    4315895       04/09/201
States BRAND       M YOUR                           ERED                                                           3
       S, L.L.C.   WAY
       (02736)
United SEARS       RESPON                           REGIST     ISSUED        73/782928 02/27/1989    1609697       08/14/199
States BRAND       SE                               ERED                                                           0
       S, L.L.C.
       (02736)
United SEARS       ROADH                            REGIST     ISSUED        85/680989 07/18/2012    4341399       05/28/201
States BRAND       ANDLE                            ERED                                                           3
       S, L.L.C.   R
       (02736)

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                      18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                              Pg 234 of 271


Countr Owner       Mark        Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                        n Number      Date        Number         on Date




United SEARS       ROEBU                              REGIST     ISSUED        85/270351 03/18/2011      4739275        05/19/201
States BRAND       CK &                               ERED                                                              5
       S, L.L.C.   CO.
       (02736)
United SEARS       ROEBU                              REGIST     ISSUED        85/977422 03/18/2011      4223428        10/09/201
States BRAND       CK &                               ERED                                                              2
       S, L.L.C.   CO.
       (02736)
United SEARS       ROEBU                              REGIST     ISSUED        75/111087 05/28/1996      2040785        02/25/199
States BRAND       CKS                                ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       RULES                              REGIST     ISSUED        86/077076 09/27/2013      4633890        11/04/201
States BRAND       OF THE                             ERED                                                              4
       S, L.L.C.   ROAD
       (02736)
United SEARS       S                                  REGIST     ISSUED        85/028602 05/03/2010      4210511        09/18/201
States BRAND       INSIDE                             ERED                                                              2
       S, L.L.C.   STARBU
       (02736)     RST
                   DESIGN
                   (Sanitize
                   Design
                   No. 2)
United SEARS       SAFETR                             REGIST     ISSUED        74/635389 02/18/1995      2007108        10/08/199
States BRAND       AX                                 ERED                                                              6
       S, L.L.C.


                                [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                     IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 235 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       (02736)
United SEARS       SAFETR                          REGIST     ISSUED        77/199075 06/07/2007      3411150        04/08/200
States BRAND       AX                              ERED                                                              8
       S, L.L.C.   SHOE
       (02736)     SOLE
                   DESIGN
United SEARS       SCARY                           REGIST     ISSUED        85/947946 05/31/2013      4606604        09/16/201
States BRAND       SUITE                           ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS SEAL-N-                               REGIST     ISSUED        76/247920 04/28/2001      2684527        02/04/200
States BRAND SAVE                                  ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       SEARS                           REGIST     ISSUED        86/259405 04/22/2014      4771363        07/14/201
States BRAND                                       ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       SEARS                           REGIST     ISSUED        86/152834 12/26/2013      4797713        08/25/201
States BRAND                                       ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       SEARS                           REGIST     ISSUED        73/733829 06/13/1988      1563683        10/31/198
States BRAND                                       ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       SEARS                           REGIST     ISSUED        78/190585 12/03/2002      2764442        09/16/200
States BRAND                                       ERED                                                              3
       S, L.L.C.
       (02736)


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                              Pg 236 of 271


Countr Owner       Mark        Image                  Status     Substatus     Applicatio Application Registration     Registrati
y                  Name                                                        n Number Date          Number           on Date
United SEARS       SEARS                              REGIST     ISSUED        78/315317 10/17/2003 2982911            08/09/200
States BRAND                                          ERED                                                             5
       S, L.L.C.
       (02736)
United SEARS       SEARS                              REGIST     ISSUED        78/315345 10/17/2003       2922885      02/01/200
States BRAND                                          ERED                                                             5
       S, L.L.C.
       (02736)
United SEARS       SEARS                              REGIST     ISSUED        78/315357 10/17/2003       2916293      01/04/200
States BRAND                                          ERED                                                             5
       S, L.L.C.
       (02736)
United SEARS       SEARS                              REGIST     ISSUED        74/160857 04/27/1991       1726260      10/20/199
States BRAND                                          ERED                                                             2
       S, L.L.C.
       (02736)
Guam SEARS         SEARS                              REGIST     ISSUED        SM-800-       04/06/2010   SM-800-92-   04/06/201
       BRAND                                          ERED                     92-133                     133          0
       S, L.L.C.
       (02736)
United SEARS       sears                              REGIST     ISSUED        85/706978 08/17/2012       4327638      04/30/201
States BRAND       (Stylized                          ERED                                                             3
       S, L.L.C.   in
       (02736)     lowercas
                   e font)
United SEARS       SEARS                              REGIST     ISSUED        78/496792 10/08/2004       2985557      08/16/200
States BRAND       (STYLIZ                            ERED                                                             5
       S, L.L.C.   ED
       (02736)     WITH
                   DESIGN


                                [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                     IN TRADEMARKS – SEARS]
                    18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                          Pg 237 of 271


Countr Owner     Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                Name                                                      n Number      Date        Number         on Date
                 )
United SEARS SEARS                                REGIST     ISSUED        78/496864 10/08/2004      2989790        08/30/200
States BRAND (STYLIZ                              ERED                                                              5
       S, L.L.C. ED
       (02736) WITH
                 DESIGN;
                 BLUE
                 AND
                 RED)
United SEARS SEARS                                REGIST     ISSUED        75/698498 05/05/1999      2321954        02/22/200
States BRAND (Stylized                            ERED                                                              0
       S, L.L.C. with
       (02736) Storefron
                 t Design)
United SEARS SEARS                                REGIST     ISSUED        86/843757 12/09/2015      4946363        04/26/201
States BRAND (stylized)                           ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS SEARS                                REGIST     ISSUED        73/733998 06/13/1988      1529006        03/07/198
States BRAND (STYLIZ                              ERED                                                              9
       S, L.L.C. ED)
       (02736)
United SEARS SEARS                                REGIST     ISSUED        76/341374 11/23/2001      2621139        09/17/200
States BRAND (STYLIZ                              ERED                                                              2
       S, L.L.C. ED)
       (02736)
United SEARS SEARS                                REGIST     ISSUED        78/504405 10/22/2004      2985558        08/16/200
States BRAND (STYLIZ                              ERED                                                              5
       S, L.L.C. ED)
       (02736)
United SEARS SEARS                                REGIST     ISSUED        77/615019 11/14/2008      3809026        06/29/201

                            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                 IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 238 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
States BRAND       (STYLIZ                          ERED                                                              0
       S, L.L.C.   ED)
       (02736)
United SEARS       SEARS                            REGIST     ISSUED        77/600304 10/24/2008      3711219        11/17/200
States BRAND       (STYLIZ                          ERED                                                              9
       S, L.L.C.   ED;
       (02736)     BLUE
                   AND
                   WHITE)
United SEARS       SEARS                            REGIST     ISSUED        77/614972 11/14/2008      3721025        12/08/200
States BRAND       (STYLIZ                          ERED                                                              9
       S, L.L.C.   ED;
       (02736)     BLUE
                   AND
                   WHITE)
United SEARS       SEARS                            REGIST     ISSUED        77/600298 10/24/2008      3707791        11/10/200
States BRAND       (STYLIZ                          ERED                                                              9
       S, L.L.C.   ED;
       (02736)     WHITE
                   WITH
                   BLUE
                   BACKG
                   ROUND)
United SEARS       SEARS                            REGIST     ISSUED        85/086881 07/16/2010      4008504        08/09/201
States BRAND       APPLIA                           ERED                                                              1
       S, L.L.C.   NCE &
       (02736)     HARDW
                   ARE
United SEARS       SEARS                            REGIST     ISSUED        77/589720 10/09/2008      4056660        11/15/201
States BRAND       AUTHO                            ERED                                                              1
       S, L.L.C.   RIZED

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                    18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                          Pg 239 of 271


Countr Owner       Mark   Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                    n Number      Date        Number         on Date
       (02736)     HOMET
                   OWN
                   STORES
United   SEARS SEARS                              REGIST     ISSUED        77/854654 10/22/2009      3872281        11/09/201
States   BRAND AUTO                               ERED                                                              0
         S, L.L.C. CENTER
         (02736)
United   SEARS SEARS                              REGIST     ISSUED        77/558243 08/28/2008      4368761        07/16/201
States   BRAND BLUE                               ERED                                                              3
         S, L.L.C. APPLIA
         (02736) NCE
                   CREW
United   SEARS SEARS                              REGIST     ISSUED        77/558253 08/28/2008      4368762        07/16/201
States   BRAND BLUE                               ERED                                                              3
         S, L.L.C. ELECTR
         (02736) ONICS
                   CREW
United   SEARS SEARS                              REGIST     ISSUED        77/558337 08/28/2008      4358242        06/25/201
States   BRAND BLUE                               ERED                                                              3
         S, L.L.C. SERVIC
         (02736) E CREW
United   SEARS SEARS                              REGIST     ISSUED        75/767723 08/03/1999      2472234        07/24/200
States   BRAND CARD                               ERED                                                              1
         S, L.L.C.
         (02736)
United   SEARS SEARS                              REGIST     ISSUED        78/557517 02/01/2005      3269333        07/24/200
States   BRAND CENTRE                             ERED                                                              7
         S, L.L.C.
         (02736)
United   SEARS SEARS                              REGIST     ISSUED        78/660159 06/28/2005      3269653        07/24/200
States   BRAND CENTRE                             ERED                                                              7

                            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                 IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 240 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN
                   )
United   SEARS SEARS                                REGIST     ISSUED        78/718875 09/22/2005      3138842        09/05/200
States   BRAND COMME                                ERED                                                              6
         S, L.L.C. RCIAL
         (02736) ONE
United   SEARS SEARS                                REGIST     ISSUED        78/146411 07/23/2002      2849347        06/01/200
States   BRAND CONNE                                ERED                                                              4
         S, L.L.C. CT
         (02736)
United   SEARS SEARS                                REGIST     ISSUED        86/345488 07/23/2014      4923563        03/22/201
States   BRAND GLOBA                                ERED                                                              6
         S, L.L.C. L
         (02736) TECHN
                   OLOGY
United   SEARS SEARS                                REGIST     ISSUED        78/205115 01/20/2003      2858971        06/29/200
States   BRAND GRAND                                ERED                                                              4
         S, L.L.C.
         (02736)
United   SEARS SEARS                                REGIST     ISSUED        85/576053 03/21/2012      4459694        12/31/201
States   BRAND HARDW                                ERED                                                              3
         S, L.L.C. ARE
         (02736)
United   SEARS SEARS                                REGIST     ISSUED        77/718790 04/21/2009      3911703        01/25/201
States   BRAND HOME                                 ERED                                                              1
         S, L.L.C. APPLIA
         (02736) NCE
                   SHOWR

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 241 of 271


Countr Owner       Mark   Image                    Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
                   OOM
United SEARS       SEARS                           REGIST     ISSUED        77/718929 04/21/2009      3795495        06/01/201
States BRAND       HOME                            ERED                                                              0
       S, L.L.C.   APPLIA
       (02736)     NCE
                   SHOWR
                   OOM
United SEARS       SEARS                           REGIST     ISSUED        77/623993 12/01/2008      3850796        09/21/201
States BRAND       HOMET                           ERED                                                              0
       S, L.L.C.   OWN
       (02736)     STORE
United SEARS       SEARS                           REGIST     ISSUED        77/812463 08/25/2009      3849502        09/21/201
States BRAND       MAINTE                          ERED                                                              0
       S, L.L.C.   NANCE
       (02736)     ADVAN
                   TAGE
United SEARS       SEARS                           REGIST     ISSUED        77/813386 08/26/2009      3849503        09/21/201
States BRAND       MAINTE                          ERED                                                              0
       S, L.L.C.   NANCE
       (02736)     ADVAN
                   TAGE
United SEARS       SEARS                           REGIST     ISSUED        77/899157 12/22/2009      4214341        09/25/201
States BRAND       MARKE                           ERED                                                              2
       S, L.L.C.   TPLACE
       (02736)
United SEARS       SEARS                           REGIST     ISSUED        75/706773 05/14/1999      2478456        08/14/200
States BRAND       PREMIE                          ERED                                                              1
       S, L.L.C.   R CARD
       (02736)
United SEARS       SEARS                           REGIST     ISSUED        75/342022 08/16/1997      2162240        06/02/199
States BRAND       ULTRA                           ERED                                                              8

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 242 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   CARE
       (02736)
United SEARS       SEARS-                           REGIST     ISSUED        76/189785 01/04/2001      2580209        06/11/200
States BRAND       O-PEDIC                          ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       SEARS-                           REGIST     ISSUED        72/023841 02/06/1957      649324         07/30/195
States BRAND       O-PEDIC                          ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       SEGNO                            REGIST     ISSUED        86/408751 09/29/2014      5023146        08/16/201
States BRAND                                        ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       SEGNO                            REGIST     ISSUED        86/408760 09/29/2014      5256637        08/01/201
States BRAND       SYSTEM                           ERED                                                              7
       S, L.L.C.   S
       (02736)
United SEARS       SELECT                           REGIST     ISSUED        76/095557 07/24/2000      2590643        07/09/200
States BRAND       CLEAN                            ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       SENSES                           REGIST     ISSUED        78/630024 05/14/2005      4176116        07/17/201
States BRAND                                        ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS SERITA                                 REGIST     ISSUED        85/982134 01/08/2013      4577331        07/29/201
States BRAND GE                                     ERED                                                              4
       S, L.L.C.
       (02736)


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 243 of 271


Countr Owner       Mark   Image                    Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       SERVEY                          REGIST     ISSUED        85/629853 05/18/2012 4356650          06/25/201
States BRAND       OURWA                           ERED                                                           3
       S, L.L.C.   Y
       (02736)
United SEARS       SERVIC                          REGIST     ISSUED        86/501243 01/12/2015    4777269       07/21/201
States BRAND       E WITH                          ERED                                                           5
       S, L.L.C.   A
       (02736)     HEALT
                   HY
                   DOSE
                   OF
                   CARE
United SEARS       SERVIC                          REGIST     ISSUED        77/832260 09/22/2009    4103467       02/28/201
States BRAND       ELIVE                           ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       SERVIC                          REGIST     ISSUED        85/351671 06/21/2011    4096095       02/07/201
States BRAND       ELIVE                           ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       SERVIC                          REGIST     ISSUED        86/631093 05/15/2015    4994597       07/05/201
States BRAND       ELIVE                           ERED                                                           6
       S, L.L.C.   DIRECT
       (02736)
United SEARS       SERVIN                          REGIST     ISSUED        85/629862 05/18/2012    4393548       08/27/201
States BRAND       G YOUR                          ERED                                                           3
       S, L.L.C.   COMMU
       (02736)     NITY
                   YOUR
                   WAY


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                       18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                               Pg 244 of 271


Countr Owner       Mark         Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                         n Number Date          Number         on Date
United SEARS       SHEER                               REGIST     ISSUED        76/233896 04/03/2001 2760739          09/09/200
States BRAND       INTRIG                              ERED                                                           3
       S, L.L.C.   UE
       (02736)
United SEARS       SHIP                                REGIST     ISSUED        85/906035 04/16/2013    4436525       11/19/201
States BRAND       MY                                  ERED                                                           3
       S, L.L.C.   PANTS
       (02736)
United SEARS       SHO                                 FILED      ALLOWED       86/244913 04/07/2014
States BRAND
       S, L.L.C.
       (02736)
United SEARS       SHOP                                FILED      ALLOWED       87/288956 01/04/2017
States BRAND       SMART
       S, L.L.C.   ER
       (02736)     (Stylized)
United SEARS       SHOP                                REGIST     ISSUED        85/968007 06/24/2013    4902260       02/16/201
States BRAND       YOUR                                ERED                                                           6
       S, L.L.C.   WAY
       (02736)
United SEARS       SHOP                                REGIST     ISSUED        85/519001 01/18/2012    4491639       03/04/201
States BRAND       YOUR                                ERED                                                           4
       S, L.L.C.   WAY
       (02736)
United SEARS       SHOP                                REGIST     ISSUED        85/814301 01/02/2013    4729840       05/05/201
States BRAND       YOUR                                ERED                                                           5
       S, L.L.C.   WAY
       (02736)
United SEARS       SHOP                                REGIST     ISSUED        85/814007 01/02/2013    4368595       07/16/201
States BRAND       YOUR                                ERED                                                           3


                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 245 of 271


Countr Owner       Mark     Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       S, L.L.C.   WAY
       (02736)     and
                   Design
United SEARS       SHOP                             REGIST     ISSUED        85/814269 01/02/2013      4729839        05/05/201
States BRAND       YOUR                             ERED                                                              5
       S, L.L.C.   WAY
       (02736)     and
                   Design
United SEARS       SHOP                             REGIST     ISSUED        85/968005 06/24/2013      5241716        07/11/201
States BRAND       YOUR                             ERED                                                              7
       S, L.L.C.   WAY
       (02736)     and
                   Design
                   (new
                   logo)
United SEARS       SHOP                             REGIST     ISSUED        85/968274 06/24/2013      4729909        05/05/201
States BRAND       YOUR                             ERED                                                              5
       S, L.L.C.   WAY
       (02736)     and
                   Design
                   (new
                   logo)
United SEARS       SHOP                             REGIST     ISSUED        86/164233 01/13/2014      4698239        03/10/201
States BRAND       YOUR                             ERED                                                              5
       S, L.L.C.   WAY
       (02736)     HEALT
                   H
United SEARS       SHOP                             REGIST     ISSUED        85/588080 04/03/2012      4437175        11/19/201
States BRAND       YOUR                             ERED                                                              3
       S, L.L.C.   WAY


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                   18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                         Pg 246 of 271


Countr Owner     Mark    Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                Name                                                     n Number      Date        Number         on Date
       (02736)   MAX
United SEARS     SHOP                            REGIST     ISSUED        85/565631 03/09/2012      4437148        11/19/201
States BRAND     YOUR                            ERED                                                              3
       S, L.L.C. WAY
       (02736)   PERSON
                 AL
                 SHOPPE
                 R
United SEARS SHOP                                REGIST     ISSUED        85/470521 11/11/2011      4142804        05/15/201
States BRAND YOUR                                ERED                                                              2
       S, L.L.C. WAY
       (02736) REWAR
                 DS with
                 Design
United SEARS SHOPAR                              REGIST     ISSUED        86/854138 12/18/2015      5271986        08/22/201
States BRAND AZZI                                ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS SHOPBO                              REGIST     ISSUED        87/021883 05/02/2016      5226232        06/20/201
States BRAND LT                                  ERED                                                              7
       S, L.L.C.
       (02736)




                           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                            Pg 247 of 271


Countr Owner     Mark        Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                Name                                                        n Number Date          Number         on Date
United SEARS SHOPIN                                 REGIST     ISSUED        85/784614 11/20/2012 4473621          01/28/201
States BRAND                                        ERED                                                           4
       S, L.L.C.
       (02736)




United SEARS       SHOP'IN                          REGIST     ISSUED        85/787396 11/26/2012    4468884       01/21/201
States BRAND                                        ERED                                                           4
       S, L.L.C.
       (02736)
United SEARS       SHOP'IN                          REGIST     ISSUED        85/811470 12/27/2012    4468999       01/21/201
States BRAND       and                              ERED                                                           4
       S, L.L.C.   Design
       (02736)
United SEARS       SHOPY                            REGIST     ISSUED        77/807216 08/18/2009    3843975       09/07/201
States BRAND       OURWA                            ERED                                                           0
       S, L.L.C.   Y
       (02736)
United SEARS       SHOPY                            REGIST     ISSUED        77/962501 03/18/2010    3860725       10/12/201
States BRAND       OURWA                            ERED                                                           0
       S, L.L.C.   Y
       (02736)
United SEARS       SHOS                             FILED      ALLOWED       86/244916 04/07/2014
States BRAND
       S, L.L.C.
       (02736)
United SEARS       SIMPLE                           REGIST     ISSUED        86/411812 10/01/2014    4865470       12/08/201


                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 248 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       SELECT                          ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       SIMPLY                          REGIST     ISSUED        86/849562 12/15/2015      5481492        05/29/201
States BRAND       EMMA                            ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       SIMPLY                          REGIST     ISSUED        86/754384 09/11/2015      5106143        12/20/201
States BRAND       EMMA                            ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       SIMPLY                          REGIST     ISSUED        85/604126 04/20/2012      4574204        07/29/201
States BRAND       OUTDO                           ERED                                                              4
       S, L.L.C.   ORS
       (02736)
United SEARS       SIMPLY                          REGIST     ISSUED        78/694895 08/17/2005      3123600        08/01/200
States BRAND       OUTDO                           ERED                                                              6
       S, L.L.C.   ORS
       (02736)
United SEARS       SIMPLY                          REGIST     ISSUED        87/085488 06/27/2016      5267401        08/15/201
States BRAND       SATIN                           ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       SIMPLY                          REGIST     ISSUED        86/849574 12/15/2015      5106414        12/20/201
States BRAND       STYLED                          ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       SK2                             REGIST     ISSUED        85/714282 08/27/2012      4363730        07/09/201
States BRAND                                       ERED                                                              3
       S, L.L.C.
       (02736)

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 249 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       SK2                             REGIST     ISSUED        85/714285 08/27/2012 4413310          10/08/201
States BRAND       APPARE                          ERED                                                           3
       S, L.L.C.   L&
       (02736)     Design
United SEARS       SMALL                           REGIST     ISSUED        76/620528 11/15/2004    3125410       08/08/200
States BRAND       WONDE                           ERED                                                           6
       S, L.L.C.   RS
       (02736)
United SEARS       SMART                           REGIST     ISSUED        77/819884 09/03/2009    4251703       11/27/201
States BRAND       DISPLA                          ERED                                                           2
       S, L.L.C.   Y
       (02736)
United SEARS       SMART                           REGIST     ISSUED        77/829997 09/18/2009    3930216       03/08/201
States BRAND       MOTIO                           ERED                                                           1
       S, L.L.C.   N
       (02736)
United SEARS       SMART                           REGIST     ISSUED        76/555654 10/10/2003    3104379       06/13/200
States BRAND       PLAN                            ERED                                                           6
       S, L.L.C.
       (02736)
United SEARS       SMART                           REGIST     ISSUED        77/843134 10/07/2009    4107195       03/06/201
States BRAND       PLAN                            ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       SMART                           REGIST     ISSUED        85/144984 10/05/2010    4206585       09/11/201
States BRAND       PLAN                            ERED                                                           2
       S, L.L.C.
       (02736)
United SEARS       SMART                           REGIST     ISSUED        75/307422 06/12/1997    2223731       02/16/199
States BRAND       REACH                           ERED                                                           9
       S, L.L.C.

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 250 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS       SMART                            REGIST     ISSUED        86/408705 09/29/2014      4735230        05/12/201
States BRAND       SENSE                            ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        77/983048 05/13/2009      4191082        08/14/201
States BRAND       SENSE                            ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        77/982852 05/13/2009      4109427        03/06/201
States BRAND       SENSE                            ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        85/976167 02/16/2011      4113165        03/13/201
States BRAND       SENSE                            ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        77/735593 05/13/2009      4641406        11/18/201
States BRAND       SENSE                            ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        77/983567 05/13/2009      4436788        11/19/201
States BRAND       SENSE                            ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        77/983371 02/09/2010      4429072        11/05/201
States BRAND       SENSE                            ERED                                                              3
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 251 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
                   )



United SEARS       SMART                            REGIST     ISSUED        77/983270 02/09/2010      4268601        01/01/201
States BRAND       SENSE                            ERED                                                              3
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN
                   )
United SEARS       SMART                            FILED      ALLOWED       86/906917 02/12/2016
States BRAND       WASH
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        78/622986 05/04/2005      3442322        06/03/200
States BRAND       SENSE                            ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       SMART                            REGIST     ISSUED        76/282061 07/09/2001      2719906        05/27/200
States BRAND       WASH                             ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       SOFT                             REGIST     ISSUED        73/752726 09/19/1988      1538257        05/09/198
States BRAND       SHAPE                            ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       SOLE                             REGIST     ISSUED        78/632155 05/19/2005      3214242        02/27/200
States BRAND       DESIGN                           ERED                                                              7
       S, L.L.C.   (1)
       (02736)

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                            Pg 252 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                      n Number Date          Number         on Date
United SEARS       SOUND                            REGIST     ISSUED        86/977877 02/26/2015 4960435          05/17/201
States BRAND       BOARD                            ERED                                                           6
       S, L.L.C.
       (02736)
United SEARS       SOUND                            REGIST     ISSUED        86/977876 02/26/2015    4960434       05/17/201
States BRAND       BOARD                            ERED                                                           6
       S, L.L.C.   and
       (02736)     Design
United SEARS       SPARKL                           REGIST     ISSUED        86/907030 02/12/2016    5125730       01/17/201
States BRAND       E & TUX                          ERED                                                           7
       S, L.L.C.
       (02736)
United SEARS       SPECTR                           REGIST     ISSUED        78/477583 09/02/2004    3005980       10/11/200
States BRAND       UM                               ERED                                                           5
       S, L.L.C.   PLUS
       (02736)
United SEARS       SPECTR                           REGIST     ISSUED        77/022344 10/16/2006    3458667       07/01/200
States BRAND       UM                               ERED                                                           8
       S, L.L.C.   PLUS
       (02736)
United SEARS       STAINB                           REGIST     ISSUED        77/947131 03/01/2010    4007011       08/02/201
States BRAND       OOST                             ERED                                                           1
       S, L.L.C.
       (02736)
United SEARS       STAIR                            REGIST     ISSUED        78/242631 04/28/2003    3046762       01/17/200
States BRAND       GRIP                             ERED                                                           6
       S, L.L.C.
       (02736)
United SEARS       STAND                            REGIST     ISSUED        78/477718 09/02/2004    3070314       03/21/200
States BRAND       ARDS                             ERED                                                           6
       S, L.L.C.   OF

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 253 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       (02736)     EXCELL
                   ENCE
United SEARS       STAY                            REGIST     ISSUED        85/002247 03/30/2010      4347065        06/04/201
States BRAND       FRESH                           ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       STEAM                           REGIST     ISSUED        85/421259 09/13/2011      4284713        02/05/201
States BRAND       TREAT                           ERED                                                              3
       S, L.L.C.
       (02736)
United SEARS       STEAM                           REGIST     ISSUED        77/385888 01/31/2008      3641402        06/16/200
States BRAND       TREAT                           ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       STEAM                           REGIST     ISSUED        77/147053 04/03/2007      3612995        04/28/200
States BRAND       CARE                            ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       STEER                           REGIST     ISSUED        74/589858 10/25/1994      1923802        10/03/199
States BRAND       HEAD                            ERED                                                              5
       S, L.L.C.   DESIGN
       (02736)
United SEARS       STERLI                          REGIST     ISSUED        74/161306 04/26/1991      1688984        05/26/199
States BRAND       NG                              ERED                                                              2
       S, L.L.C.   CREATI
       (02736)     ONS
United SEARS       STRATA                          FILED      ALLOWED       87/294924 01/10/2017
States BRAND       BEE
       S, L.L.C.
       (02736)
United SEARS       STRATU                          REGIST     ISSUED        86/408698 09/29/2014      4864269        12/01/201

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 254 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
States BRAND       S                               ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       STREET                          REGIST     ISSUED        75/278964 04/22/1997       2191991       09/29/199
States BRAND       LIGHTS                          ERED                                                              8
       S, L.L.C.
       (02736)
Virgin SEARS       STRUCT                          REGIST     ISSUED        n/a           07/21/1994   6788          08/08/199
Island BRAND       URE                             ERED                                                              4
s      S, L.L.C.
(U.S.) (02736)
Virgin SEARS       STRUCT                          REGIST     ISSUED        n/a           12/11/2009   7730          12/11/200
Island BRAND       URE                             ERED                                                              9
s      S, L.L.C.
(U.S.) (02736)
United SEARS       STRUCT                          REGIST     ISSUED        73/789164 03/24/1989       1567276       11/21/198
States BRAND       URE                             ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       STRUCT                          REGIST     ISSUED        74/027665 02/12/1990       1673086       01/21/199
States BRAND       URE                             ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       STRUCT                          REGIST     ISSUED        85/924102 05/06/2013       4685367       02/10/201
States BRAND       URE                             ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       STUDIO                          REGIST     ISSUED        85/349464 06/17/2011       4196865       08/28/201
States BRAND       S                               ERED                                                              2
       S, L.L.C.


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 255 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)
United SEARS       STUDIO                           REGIST     ISSUED        85/349475 06/17/2011      4196866        08/28/201
States BRAND       S                                ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       STYLE                            REGIST     ISSUED        85/080459 07/08/2010      4226185        10/16/201
States BRAND       SIP                              ERED                                                              2
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN
                   )
United SEARS       STYLES                           REGIST     ISSUED        85/080448 07/08/2010      4222361        10/09/201
States BRAND       IP                               ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       SUMME                            REGIST     ISSUED        85/516315 01/13/2012      4534001        05/20/201
States BRAND       R                                ERED                                                              4
       S, L.L.C.   SIZZLE
       (02736)     RS
United SEARS       SUPER 6                          REGIST     ISSUED        86/948344 03/22/2016      5201343        05/09/201
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       SUPER                            REGIST     ISSUED        75/509608 06/29/1998      2270689        08/17/199
States BRAND       KMART                            ERED                                                              9
       S, L.L.C.   (STYLIZ
       (02736)     ED
                   WITH
                   DESIGN;
                   RED,

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                    18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                          Pg 256 of 271


Countr Owner       Mark   Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                    n Number      Date        Number         on Date
                   BLUE
                   AND
                   ORANG
                   E)
United   SEARS SUSTAI                             REGIST     ISSUED        85/209015 01/03/2011      4218552        10/02/201
States   BRAND NABLE                              ERED                                                              2
         S, L.L.C. SOLUTI
         (02736) ONS
                   FROM
                   OUR
                   HOME
                   TO
                   YOURS
United   SEARS SUTTON                             FILED      ALLOWED       87/517824 07/06/2017
States   BRAND ROWE
         S, L.L.C.
         (02736)
United   SEARS SWIVEL                             REGIST     ISSUED        85/121993 09/02/2010      4136256        05/01/201
States   BRAND +                                  ERED                                                              2
         S, L.L.C. STEERI
         (02736) NG
                   SYSTEM
United   SEARS SYW                                REGIST     ISSUED        85/588089 04/03/2012      4467083        01/14/201
States   BRAND MAX                                ERED                                                              4
         S, L.L.C.
         (02736)
United   SEARS TASKER                             FILED      ALLOWED       87/288810 01/04/2017
States   BRAND BEE
         S, L.L.C. LOGO
         (02736)
United   SEARS TASKER                             FILED      ALLOWED       87/294881 01/10/2017

                            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                 IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 257 of 271


Countr Owner       Mark     Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
States BRAND       BEE
       S, L.L.C.
       (02736)
United SEARS       TEAM                             REGIST     ISSUED        73/708625 02/02/1988      1521334        01/17/198
States BRAND       PRIDE                            ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       TEAR-                            REGIST     ISSUED        85/244119 02/16/2011      4136676        05/01/201
States BRAND       A-SIZE                           ERED                                                              2
       S, L.L.C.
       (02736)

United SEARS       TESTED                           REGIST     ISSUED        85/913837 04/24/2013      4554474        06/24/201
States BRAND       FOR                              ERED                                                              4
       S, L.L.C.   LIVING
       (02736)
United SEARS       TEXAS                            REGIST     ISSUED        74/269368 04/28/1992      1741441        12/22/199
States BRAND       STEER                            ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS       THE                              REGIST     ISSUED        87/182729 09/26/2016      5425390        03/13/201
States BRAND       BORRO                            ERED                                                              8
       S, L.L.C.   WING
       (02736)     HUB
United SEARS       THE                              REGIST     ISSUED        86/704679 07/25/2015      5023930        08/16/201
States BRAND       GIVING                           ERED                                                              6
       S, L.L.C.   HAT
       (02736)
United SEARS       THE                              REGIST     ISSUED        86/095722 10/18/2013      4547429        06/10/201
States BRAND       GREAT                            ERED                                                              4
       S, L.L.C.   FIND

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                    18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 258 of 271


Countr Owner     Mark       Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                Name                                                       n Number      Date        Number         on Date
       (02736)
United SEARS,      THE                             REGIST     ISSUED        75/284245 05/01/1997      2279783        09/21/199
States ROEBU       GREAT                           ERED                                                              9
       CK and      INDOOR
       CO.         S
United SEARS,      THE                             REGIST     ISSUED        76/341382 11/24/2001      2621140        09/17/200
States ROEBU       GREAT                           ERED                                                              2
       CK and      INDOOR
       CO.         S
                   STYLIZ
                   ED
United   SEARS THE PET                             REGIST     ISSUED        86/600986 04/17/2015      4859015        11/24/201
States   BRAND BOUTIQ                              ERED                                                              5
         S, L.L.C. UE AT
         (02736) SEARS
United   SEARS THE                                 REGIST     ISSUED        85/013550 04/14/2010      4050134        11/01/201
States   BRAND PETITE                              ERED                                                              1
         S, L.L.C. SUITE
         (02736)
United   SEARS THE                                 REGIST     ISSUED        85/874268 03/12/2013      4507642        04/01/201
States   BRAND ROAD IS                             ERED                                                              4
         S, L.L.C. YOURS
         (02736)
United   SEARS THE                                 REGIST     ISSUED        85/434202 09/28/2011      4289842        02/12/201
States   BRAND TOP 10                              ERED                                                              3
         S, L.L.C. ADVAN
         (02736) TAGE
United   SEARS THERM                               FILED      ALLOWED       87/067087 06/10/2016
States   BRAND O CORE
         S, L.L.C.
         (02736)

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 259 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                      n Number Date          Number         on Date
United SEARS       THIS IS                          REGIST     ISSUED        86/924287 03/01/2016 5045566          09/20/201
States BRAND       HOW I                            ERED                                                           6
       S, L.L.C.   MALL
       (02736)
United SEARS       THOM                             REGIST     ISSUED        75/434542 11/27/1997       2226046    02/23/199
States BRAND       MCAN                             ERED                                                           9
       S, L.L.C.
       (02736)
Puerto SEARS       THOM                             REGIST     ISSUED        8616          04/13/1953   8616       04/13/195
Rico   BRAND       MCAN                             ERED                                                           3
       S, L.L.C.
       (02736)
Virgin SEARS       THOM                             REGIST     ISSUED        n/a           03/23/1953   8083       03/23/195
Island BRAND       MCAN                             ERED                                                           3
s      S, L.L.C.   (STYLIZ
(U.S.) (02736)     ED)
United SEARS       THOM                             REGIST     ISSUED        71/287086 07/13/1929       263939     11/12/192
States BRAND       MCAN                             ERED                                                           9
       S, L.L.C.   (STYLIZ
       (02736)     ED)
United SEARS       THOM                             REGIST     ISSUED        72/148742 07/11/1962       751033     06/11/196
States BRAND       MCAN                             ERED                                                           3
       S, L.L.C.   (STYLIZ
       (02736)     ED)
United SEARS       THOM                             REGIST     ISSUED        78/435424 06/16/2004       3107818    06/20/200
States BRAND       MCAN                             ERED                                                           6
       S, L.L.C.   ULTRA
       (02736)     FLEX
United SEARS       THREE                            REGIST     ISSUED        85/516337 01/13/2012       4310294    03/26/201
States BRAND       SILHOU                           ERED                                                           3
       S, L.L.C.   ETTES

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 260 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
       (02736)     OF
                   FLYING
                   DUCKS
                   DESIGN
United SEARS       TILT-N-                          REGIST     ISSUED        86/067326 09/17/2013      4642336        11/18/201
States BRAND       STORE                            ERED                                                              4
       S, L.L.C.
       (02736)
United SEARS TILT-N-                                REGIST     ISSUED        85/351304 06/21/2011      4101906        02/21/201
States BRAND TAKE                                   ERED                                                              2
       S, L.L.C.
       (02736)
United SEARS     TIME                               REGIST     ISSUED        85/349221 06/17/2011      4222815        10/09/201
States BRAND     SAVED,                             ERED                                                              2
       S, L.L.C. MOMEN
       (02736)   TS
                 MADE.
United SEARS TIME                                   REGIST     ISSUED        85/440015 10/05/2011      4174493        07/17/201
States BRAND WASH/D                                 ERED                                                              2
       S, L.L.C. RY
       (02736) ICON
                 DESIGN




                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                       18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                               Pg 261 of 271


Countr Owner       Mark         Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                         n Number Date          Number         on Date
United SEARS       TIMED                               REGIST     ISSUED        77/156001 04/13/2007 3570427          02/03/200
States BRAND       OXI                                 ERED                                                           9
       S, L.L.C.
       (02736)
United SEARS       TKS                                 REGIST     ISSUED        77/205552 06/13/2007    3465829       07/15/200
States BRAND                                           ERED                                                           8
       S, L.L.C.
       (02736)
United SEARS       TKS                                 REGIST     ISSUED        77/209995 06/19/2007    3474921       07/29/200
States BRAND       THE                                 ERED                                                           8
       S, L.L.C.   KIDS
       (02736)     SOURCE
                   THE
                   KIDS
                   SOURCE
United SEARS       TM                                  REGIST     ISSUED        75/814058 10/04/1999    2459206       06/12/200
States BRAND       (Stylized)                          ERED                                                           1
       S, L.L.C.
       (02736)
United SEARS       TOOL                                REGIST     ISSUED        75/611075 12/22/1998    2396430       10/17/200
States BRAND       TERRIT                              ERED                                                           0
       S, L.L.C.   ORY
       (02736)
United SEARS       TOTALL                              REGIST     ISSUED        77/022035 10/16/2006    3429201       05/20/200
States BRAND       Y                                   ERED                                                           8
       S, L.L.C.   GHOUL
       (02736)
United SEARS       TOUGH                               REGIST     ISSUED        73/298156 02/23/1981    1226733       02/08/198
States BRAND       SKINS                               ERED                                                           3
       S, L.L.C.
       (02736)

                                 [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                      IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 262 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       TOUGH                           REGIST     ISSUED        78/647760 06/09/2005 3395928          03/11/200
States BRAND       SKINS                           ERED                                                           8
       S, L.L.C.
       (02736)
United SEARS       TRADE                           REGIST     ISSUED        78/912398 06/20/2006    3607740       04/14/200
States BRAND       R BAY                           ERED                                                           9
       S, L.L.C.
       (02736)
United SEARS       TRADIT                          REGIST     ISSUED        85/076386 07/01/2010    3991156       07/05/201
States BRAND       ION                             ERED                                                           1
       S, L.L.C.
       (02736)
United SEARS       TRADIT                          REGIST     ISSUED        85/169937 11/05/2010    4007644       08/02/201
States BRAND       ION                             ERED                                                           1
       S, L.L.C.   CHARM
       (02736)     S
United SEARS       TRAILH                          FILED      ALLOWED       87/486168 06/13/2017
States BRAND       ANDLE
       S, L.L.C.   R
       (02736)
United SEARS       TREAT                           REGIST     ISSUED        85/675810 07/12/2012    4508896       04/08/201
States BRAND       DIRT                            ERED                                                           4
       S, L.L.C.   LIKE
       (02736)     DIRT
United SEARS       TRENDS                          REGIST     ISSUED        86/039396 08/15/2013    4693574       02/24/201
States BRAND       READE                           ERED                                                           5
       S, L.L.C.   R
       (02736)
United SEARS       TRIM A                          REGIST     ISSUED        77/334679 11/20/2007    3909451       01/18/201
States BRAND       HOME                            ERED                                                           1


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 263 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.
       (02736)
United SEARS       TRIM A                          REGIST     ISSUED        77/833228 09/23/2009      3956492        05/10/201
States BRAND       HOME                            ERED                                                              1
       S, L.L.C.   WITH
       (02736)     DESIGN
United SEARS       TRIMMI                          REGIST     ISSUED        85/981161 11/15/2012      4516470        04/15/201
States BRAND       NG                              ERED                                                              4
       S, L.L.C.   TRADIT
       (02736)     IONS
United SEARS       TROPIC                          REGIST     ISSUED        75/251598 03/04/1997      2116473        11/25/199
States BRAND       AL                              ERED                                                              7
       S, L.L.C.   ESCAPE
       (02736)
United SEARS     TRUSTE                            REGIST     ISSUED        85/932531 05/15/2013      4554579        06/24/201
States BRAND     D                                 ERED                                                              4
       S, L.L.C. SERVIC
       (02736)   E
                 EXPERT
                 S,
                 CONNE
                 CT
                 WITH
                 CONFID
                 ENCE
United SEARS TRY ON                                REGIST     ISSUED        86/019064 07/24/2013      4475342        01/28/201
States BRAND and                                   ERED                                                              4
       S, L.L.C. Design
       (02736)
United SEARS       TURBO                           REGIST     ISSUED        77/154883 04/12/2007      3616587        05/05/200


                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                      18-23538-rdd     Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                              Pg 264 of 271


Countr Owner       Mark        Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                        n Number      Date        Number         on Date
States BRAND       BOIL                               ERED                                                              9
       S, L.L.C.
       (02736)
United SEARS       TURBO                              REGIST     ISSUED        85/972556 06/28/2013      4693036        02/24/201
States BRAND       HEAT                               ERED                                                              5
       S, L.L.C.   DRY
       (02736)
United SEARS       TURBO                              REGIST     ISSUED        78/308091 10/01/2003      2988131        08/23/200
States BRAND       ZONE                               ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       TURBO                              REGIST     ISSUED        78/397278 04/06/2004      2993358        09/06/200
States BRAND       ZONE                               ERED                                                              5
       S, L.L.C.   (Stylized
       (02736)     with
                   Design)
United   SEARS TURBO                                  REGIST     ISSUED        86/460285 11/20/2014      4914889        03/08/201
States   BRAND ZONE                                   ERED                                                              6
         S, L.L.C. REACH
         (02736)
United   SEARS TWO                                    REGIST     ISSUED        78/322216 11/03/2003      3117924        07/18/200
States   BRAND HEARTS                                 ERED                                                              6
         S, L.L.C.
         (02736)
United   SEARS TWO                                    REGIST     ISSUED        85/984136 05/31/2013      4993737        07/05/201
States   BRAND HEARTS                                 ERED                                                              6
         S, L.L.C.
         (02736)
United   SEARS ULTIMA                                 REGIST     ISSUED        77/212224 06/21/2007      3603303        04/07/200
States   BRAND TE                                     ERED                                                              9


                                [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                     IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                           Pg 265 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                     n Number      Date        Number         on Date
       S, L.L.C.   FOOTB
       (02736)     ALL
                   EXPERI
                   ENCE
United SEARS       ULTRA                           REGIST     ISSUED        78/816888 02/16/2006      3290551        09/11/200
States BRAND       CARE                            ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS       ULTRA                           REGIST     ISSUED        76/341381 11/23/2001      2996264        09/20/200
States BRAND       PLUS                            ERED                                                              5
       S, L.L.C.
       (02736)
United SEARS       ULTRA                           REGIST     ISSUED        86/871697 01/11/2016      5083962        11/15/201
States BRAND       PLUSH                           ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       ULTRA                           REGIST     ISSUED        75/214562 12/17/1996      2150459        04/14/199
States BRAND       WASH                            ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       UNSUN                           REGIST     ISSUED        85/070482 06/24/2010      4014794        08/23/201
States BRAND       G                               ERED                                                              1
       S, L.L.C.   HEROES
       (02736)
United SEARS       UPSIDE                          REGIST     ISSUED        77/982632 02/10/2009      4091582        01/24/201
States BRAND       DOWN                            ERED                                                              2
       S, L.L.C.   SHOPPI
       (02736)     NG
                   CART
                   DESIGN
United SEARS       UPSIDE                          REGIST     ISSUED        77/983088 02/10/2009      4154584        06/05/201

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                    18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                          Pg 266 of 271


Countr Owner       Mark   Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                    n Number      Date        Number         on Date
States BRAND       DOWN                           ERED                                                              2
       S, L.L.C.   SHOPPI
       (02736)     NG
                   CART
                   DESIGN
United   SEARS UPSIDE                             REGIST     ISSUED        77/667432 02/10/2009      4338948        05/21/201
States   BRAND DOWN                               ERED                                                              3
         S, L.L.C. SHOPPI
         (02736) NG
                   CART
                   DESIGN
United   SEARS VEDERE                             REGIST     ISSUED        85/208986 01/03/2011      4071885        12/13/201
States   BRAND LE                                 ERED                                                              1
         S, L.L.C. STELLE
         (02736)
United   SEARS VITA-                              REGIST     ISSUED        74/093561 09/04/1990      1757532        03/09/199
States   BRAND SMART                              ERED                                                              3
         S, L.L.C.
         (02736)
United   SEARS WALLY                              FILED      ALLOWED       87/049921 05/25/2016
States   BRAND
         S, L.L.C.
         (02736)
United   SEARS WALLY                              REGIST     ISSUED        86/130188 11/26/2013      4724745        04/21/201
States   BRAND                                    ERED                                                              5
         S, L.L.C.
         (02736)
United   SEARS WALLY                              REGIST     ISSUED        86/130185 11/26/2013      4724744        04/21/201
States   BRAND                                    ERED                                                              5
         S, L.L.C.
         (02736)

                            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                 IN TRADEMARKS – SEARS]
                      18-23538-rdd    Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                             Pg 267 of 271


Countr Owner       Mark       Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                       n Number Date          Number         on Date
United SEARS       WALLY                             FILED      ALLOWED       87/049968 05/25/2016
States BRAND       (Stylized)
       S, L.L.C.
       (02736)
United SEARS       WALLY                             FILED      ALLOWED       87/085865 06/28/2016
States BRAND       RAPID
       S, L.L.C.   RESPON
       (02736)     SE
United SEARS       WALLY                             FILED      ALLOWED       87/050054 05/25/2016
States BRAND       HOME
       S, L.L.C.
       (02736)
United SEARS       WE DO                             FILED      ALLOWED       87/289105 01/04/2017
States BRAND       GOOD
       S, L.L.C.   BETTER
       (02736)
United SEARS     WE                                  REGIST     ISSUED        85/568910 03/14/2012    4365549       07/09/201
States BRAND     DRIVE                               ERED                                                           3
       S, L.L.C. GREEN.
       (02736)   WE USE
                 PROPAN
                 E.
United SEARS WEATH                                   REGIST     ISSUED        78/272774 07/10/2003    3303363       10/02/200
States BRAND ERBEAT                                  ERED                                                           7
       S, L.L.C. ER
       (02736)
United SEARS WEATH                                   REGIST     ISSUED        78/302869 09/19/2003    3349266       12/04/200
States BRAND ERBEAT                                  ERED                                                           7
       S, L.L.C. ER
       (02736)


                               [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                    IN TRADEMARKS – SEARS]
                    18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                          Pg 268 of 271


Countr Owner       Mark   Image                   Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                    n Number Date          Number         on Date
United SEARS       WEATH                          REGIST     ISSUED        73/170774 05/17/1978 1119042          05/29/197
States BRAND       ERBEAT                         ERED                                                           9
       S, L.L.C.   ER
       (02736)     (SLANT
                   ED)
United   SEARS WEATH                              REGIST     ISSUED        76/010359 03/28/2000    2495828       10/09/200
States   BRAND ERBEAT                             ERED                                                           1
         S, L.L.C. ER
         (02736) ULTRA
United   SEARS WEATH                              REGIST     ISSUED        73/174892 06/19/1978    1130813       02/12/198
States   BRAND ERHAN                              ERED                                                           0
         S, L.L.C. DLER
         (02736)
United   SEARS WEATH                              REGIST     ISSUED        76/069899 06/14/2000    2652443       11/19/200
States   BRAND ERHAN                              ERED                                                           2
         S, L.L.C. DLER
         (02736)
United   SEARS WEATH                              REGIST     ISSUED        75/314243 06/24/1997    2206735       12/01/199
States   BRAND ERWISE                             ERED                                                           8
         S, L.L.C.
         (02736)
United   SEARS WHERE                              REGIST     ISSUED        75/767722 08/03/1999    2488741       09/11/200
States   BRAND AMERIC                             ERED                                                           1
         S, L.L.C. A
         (02736) LEARNS
                   TO
                   DRIVE
United   SEARS WHERE                              REGIST     ISSUED        77/914675 01/19/2010    3948853       04/19/201
States   BRAND VER                                ERED                                                           1
         S, L.L.C. YOU
         (02736) BOUGH

                            [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                 IN TRADEMARKS – SEARS]
                      18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                            Pg 269 of 271


Countr Owner       Mark      Image                  Status     Substatus     Applicatio    Application Registration   Registrati
y                  Name                                                      n Number      Date        Number         on Date
                   T IT -
                   WE'LL
                   REPAIR
                   IT
United SEARS       WIN IT!                          REGIST     ISSUED        86/862101 12/30/2015      5341343        11/21/201
States BRAND                                        ERED                                                              7
       S, L.L.C.
       (02736)
United SEARS WIN                                    REGIST     ISSUED        85/675988 07/13/2012      4437309        11/19/201
States BRAND YOUR                                   ERED                                                              3
       S, L.L.C. WAY
       (02736)

United SEARS       WISH                             REGIST     ISSUED        73/452509 11/14/1983      1380332        01/28/198
States BRAND       BOOK                             ERED                                                              6
       S, L.L.C.
       (02736)
United SEARS       WONDE                            REGIST     ISSUED        76/620348 11/12/2004      3361170        01/01/200
States BRAND       RKIDS                            ERED                                                              8
       S, L.L.C.
       (02736)
United SEARS       WONDE                            REGIST     ISSUED        77/319086 11/01/2007      3873766        11/09/201
States BRAND       RKIDS                            ERED                                                              0
       S, L.L.C.
       (02736)
United SEARS       WONDE                            REGIST     ISSUED        85/198573 12/15/2010      4195344        08/21/201
States BRAND       RKIDS                            ERED                                                              2
       S, L.L.C.   (WITH
       (02736)     DOG
                   DESIGN
                   )

                              [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                   IN TRADEMARKS – SEARS]
                     18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53   Main Document
                                                           Pg 270 of 271


Countr Owner       Mark     Image                  Status     Substatus     Applicatio Application Registration   Registrati
y                  Name                                                     n Number Date          Number         on Date
United SEARS       WONDE                           REGIST     ISSUED        75/389690 11/13/1997 2464800          07/03/200
States BRAND       RLITE                           ERED                                                           1
       S, L.L.C.
       (02736)
United SEARS       WORK                            REGIST     ISSUED        85/707419 08/20/2012    4313078       04/02/201
States BRAND       YOUR                            ERED                                                           3
       S, L.L.C.   WAY
       (02736)
United SEARS       WRAP                            REGIST     ISSUED        75/921212 02/17/2000    2583188       06/18/200
States BRAND       YOURS                           ERED                                                           2
       S, L.L.C.   ELF IN
       (02736)     PURE
                   COMFO
                   RT
United   SEARS WRAPP                               REGIST     ISSUED        86/754428 09/11/2015    5065637       10/18/201
States   BRAND ED IN                               ERED                                                           6
         S, L.L.C. RADIAN
         (02736) CE
United   SEARS WRINK                               REGIST     ISSUED        72/327960 05/21/1969    885824        02/10/197
States   BRAND LE                                  ERED                                                           0
         S, L.L.C. GUARD
         (02736)
United   SEARS X-                                  REGIST     ISSUED        85/294388 04/13/2011    4042174       10/18/201
States   BRAND CARGO                               ERED                                                           1
         S, L.L.C.
         (02736)
United   SEARS XTREM                               REGIST     ISSUED        85/045168 05/21/2010    4429091       11/05/201
States   BRAND E                                   ERED                                                           3
         S, L.L.C. REDEE
         (02736) M
United   SEARS ZOE                                 REGIST     ISSUED        87/060747 06/06/2016    5282353       09/05/201

                             [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                  IN TRADEMARKS – SEARS]
                   18-23538-rdd   Doc 5332   Filed 10/07/19 Entered 10/07/19 00:48:53    Main Document
                                                         Pg 271 of 271


Countr Owner     Mark    Image                   Status     Substatus     Applicatio    Application Registration   Registrati
y                Name                                                     n Number      Date        Number         on Date
States BRAND                                     ERED                                                              7
       S, L.L.C.
       (02736)




                           [Schedule I to TERMINATION AND RELEASE OF SECURITY INTEREST
                                                IN TRADEMARKS – SEARS]
